 
$470,000,000
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
 
dated as of February 12, 2004,
 
 
as first Amended and Restated as of March 3, 2004,
 
 
as second Amended and Restated as of August 27, 2004,
 
 
as further Amended and Restated as of February 24, 2006,
 
 
among
 
PLY GEM INDUSTRIES, INC.,
 
as U.S. Borrower,
 
CWD WINDOWS AND DOORS, INC.
 
as Canadian Borrower,
 
PLY GEM HOLDINGS, INC.
 
and
 
THE OTHER GUARANTORS PARTY HERETO,
 
as Guarantors,
 
THE LENDERS PARTY HERETO,
 
UBS SECURITIES LLC
 
and
 
DEUTSCHE BANK SECURITIES INC.,
 
as Joint Lead Arrangers and Bookrunners,
 
J.P. MORGAN SECURITIES INC.,
 
as Co-Arranger,
 
UBS AG, STAMFORD BRANCH,
 
as Issuing Bank, Administrative Agent and Collateral Agent,
 
UBS LOAN FINANCE LLC,
 
as Swingline Lender,
 
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,
 
as Syndication Agent,
 
 
and
 
JPMORGAN CHASE BANK,
as Documentation Agent
 
Cahill Gordon & Reindel llp
 
 
80 Pine Street
 
 
New York, NY 10005
 


  
 
 

 
TABLE OF CONTENTS
 
SectionPage
 
ARTICLE I
 
DEFINITIONS
 
SECTION
1.01
Defined Terms
2
SECTION
1.02
Classification of Loans and Borrowings
41
SECTION
1.03
Terms Generally
42
SECTION
1.04
Accounting Terms; GAAP
42
SECTION
1.05
Resolution of Drafting Ambiguities
42



 
ARTICLE II
 
THE CREDITS
 


SECTION
2.01
Commitments
42
SECTION
2.02
Loans
43
SECTION
2.03
Borrowing Procedure
44
SECTION
2.04
Evidence of Debt; Repayment of Loans
44
SECTION
2.05
Fees
45
SECTION
2.06
Interest on Loans
46
SECTION
2.07
Termination and Reduction of Commitments
47
SECTION
2.08
Interest Elections
48
SECTION
2.09
Amortization of Term Borrowings
49
SECTION
2.10
Optional and Mandatory Prepayments of Loans and Mandatory Offers to Redeem
49
SECTION
2.11
Alternate Rate of Interest
54
SECTION
2.12
Increased Costs
54
SECTION
2.13
Breakage Payments
55
SECTION
2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
56
SECTION
2.15
Taxes
57
SECTION
2.16
Mitigation Obligations; Replacement of Lenders
59
SECTION
2.17
Swingline Loans
60
SECTION
2.18
Letters of Credit
61





 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
SECTION
3.01
Organization; Powers
67
SECTION
3.02
Authorization; Enforceability
67
SECTION
3.03
No Conflicts
67
SECTION
3.04
Financial Statements; Projections
67
SECTION
3.05
Properties
69
SECTION
3.06
Intellectual Property
70
SECTION
3.07
Equity Interests and Subsidiaries
71
SECTION
3.08
Litigation; Compliance with Laws
71
SECTION
3.09
Agreements
72
SECTION
3.10
Federal Reserve Regulations
72
SECTION
3.11
Investment Company Act; Public Utility Holding Company Act
72
SECTION
3.12
Use of Proceeds
72
SECTION
3.13
Taxes
72
SECTION
3.14
No Material Misstatements
73
SECTION
3.15
Labor Matters
73
SECTION
3.16
Solvency
73
SECTION
3.17
Employee Benefit Plans
74
SECTION
3.18
Environmental Matters
74
SECTION
3.19
Insurance
75
SECTION
3.20
Security Documents
75
SECTION
3.21
Acquisition Documents; Representations and Warranties in Acquisition Agreement
77
SECTION
3.22
Anti-Terrorism Law
77
SECTION
3.23
Subordination of Senior Subordinated Notes
78
SECTION
3.24
MW Acquisition Documents; Representations and Warranties in MW Acquisition
Agreement
78
SECTION
3.25
Alenco Acquisition Documents; Representations and Warranties in Alenco
Acquisition Agreement
78



 
 
ARTICLE IV
 
CONDITIONS TO CREDIT EXTENSIONS
 
SECTION
4.01
Conditions to Initial Credit Extension
79
SECTION
4.02
Conditions to All Credit Extensions
84
SECTION
4.03
Conditions to Effectiveness of the Third Amendment and Restatement
85





 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
SECTION
5.01
Financial Statements, Reports, etc
88
SECTION
5.02
Litigation and Other Notices
90
SECTION
5.03
Existence; Businesses and Properties
90
SECTION
5.04
Insurance
91
SECTION
5.05
Obligations and Taxes
92
SECTION
5.06
Employee Benefits
92
SECTION
5.07
Maintaining Records; Access to Properties and Inspections; Annual Meetings
93
SECTION
5.08
Use of Proceeds
93
SECTION
5.09
Compliance with Environmental Laws; Environmental Reports
93
SECTION
5.10
Additional Collateral; Additional Guarantors
94
SECTION
5.11
Security Interests; Further Assurances
96
SECTION
5.12
Information Regarding Collateral
97
SECTION
5.13
Post-Closing Matters
97





ARTICLE VI


NEGATIVE COVENANT
 
SECTION
 
6.01
Indebtedness
98
SECTION
6.02
Liens
100
SECTION
6.03
Sale and Leaseback Transactions
103
SECTION
6.04
Investment, Loan and Advances
103
SECTION
6.05
Mergers and Consolidations
104
SECTION
6.06
Asset Sales
105
SECTION
6.07
Acquisitions
106
SECTION
6.08
Dividends
106
SECTION
6.09
Transactions with Affiliates
107
SECTION
6.10
Financial Covenants
109
SECTION
6.11
Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.
110
SECTION
6.12
Limitation on Certain Restrictions on Subsidiaries
111
SECTION
6.13
Limitation on Issuance of Capital Stock
112
SECTION
6.14
Limitation on Creation of Subsidiaries
112
SECTION
6.15
Business
112
SECTION
6.16
Limitation on Accounting Changes
112
SECTION
6.17
Fiscal Year
112
SECTION
6.18
Lease Obligations
112
SECTION
6.19
No Further Negative Pledge
113
SECTION
6.20
Anti-Terrorism Law; Anti-Money Laundering
113
SECTION
6.21
Embargoed Person
113



 
ARTICLE VII
 
GUARANTEE
 
SECTION
7.01
The Guarantee
114
SECTION
7.02
Obligations Unconditional
114
SECTION
7.03
Reinstatement
115
SECTION
7.04
Subrogation; Subordination
116
SECTION
7.05
Remedies
116
SECTION
7.06
Instrument for the Payment of Money
116
SECTION
7.07
Continuing Guarantee
116
SECTION
7.08
General Limitation on Guarantee Obligations
116

 SECTION
7.09
 Release of Guarantors  116



 
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
SECTION
8.01
Events of Default
117

 

 
 
ARTICLE IX
 
 
COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS
 
SECTION
9.01
Collateral Account
119
SECTION
9.02
Proceeds of Destruction, Taking and Collateral Dispositions
120
SECTION
9.03
Application of Proceeds
121



ARTICLE X




THE AGENTS
 
SECTION
10.01
Appointment
122
SECTION
10.02
Agent in Its Individual Capacity
122
SECTION
10.03
Exculpatory Provisions
122
SECTION
10.04
Reliance by Agent
122
SECTION
10.05
Delegation of Duties
123
SECTION
10.06
Successor Agent
123
SECTION
10.07
Non-Reliance on Agent and Other Lenders
123
SECTION
10.08
Name Agents
123
SECTION
10.09
Indemnification
123





 
ARTICLE XI
 
 
MISCELLANEOUS
 
SECTION
11.01
Notices
124
SECTION
11.02
Waivers; Amendment
125
SECTION
11.03
Expenses; Indemnity
128
SECTION
11.04
Successors and Assigns
130
SECTION
11.05
Survival of Agreement
132
SECTION
11.06
Counterparts; Integration; Effectiveness
133
SECTION
11.07
Severability
133
SECTION
11.08
Right of Setoff
133
SECTION
11.09
Governing Law; Jurisdiction; Consent to Service of Process
134
SECTION
11.10
Waiver of Jury Trial
134
SECTION
11.11
Headings
134
SECTION
11.12
Confidentiality
135
SECTION
11.13
Interest Rate Limitation
135
SECTION
11.14
Lender Addendum
135
SECTION
11.15
Obligations Absolute
135
SECTION
11.16
Judgment Currency.
136

















 
 
 
 
 
 
 
 
 

 










ANNEXES
 
Annex I
 
Applicable Margin
 
Annex II
 
Amortization Table
 









SCHEDULES
 
Schedule 1.01(a)
 
Assumed Debt
 
Schedule 1.01(c)
 
Material Indebtedness
 
Schedule 1.01(d)
 
Mortgaged Property
Schedule 1.01(e)
 
Refinancing Indebtedness to Be Repaid
 
Schedule 1.01(f)
 
U.S. Subsidiary Guarantors
 
Schedule 3.03
 
Governmental Approvals; Compliance with Laws
 
Schedule 3.05(b)
 
Real Property
 
Schedule 3.07(a)
 
Subsidiaries
 
Schedule 3.07(c)
 
Corporate Organizational Chart
 
Schedule 3.09(c)
 
Material Agreements
Schedule 3.17
 
Employee Benefit Plans
 
Schedule 3.18
 
Environmental Matters
 
Schedule 3.19
 
Insurance
 
Schedule 3.21
 
Acquisition Documents
 
Schedule 3.24
 
MW Acquisition Documents
 
Schedule 3.25
 
Alenco Acquisition Documents
 
Schedule 4.01(g)
 
Local Counsel
 
Schedule 4.01(n)(vi)
 
Landlord Access Agreements
 
Schedule 4.01(o)(iii)
 
Title Insurance Amounts
 
Schedule 5.13(a)
 
Post-Closing Matters
 
Schedule 6.01(b)
 
Existing Indebtedness
 
Schedule 6.02(c)
 
Existing Liens
 
Schedule 6.04(b)
 
Existing Investments
 
Schedule 6.09(n)
 
Existing Affiliate Agreements
 



 
EXHIBITS
 


 
Exhibit A
 
Form of Administrative Questionnaire
 
Exhibit B
 
Form of Assignment and Assumption
 
Exhibit C-1
 
Form of U.S. Borrowing Request
 
Exhibit C-2
 
Form of Canadian Borrowing Request
 
Exhibit D
 
Form of Compliance Certificate
 
Exhibit E
 
Form of Interest Election Request
 
Exhibit F
 
Form of Joinder Agreement
Exhibit G-1
 
Form of U.S. Landlord Access Agreement
 
Exhibit G-2
 
Form of Canadian Landlord Access Agreement
 
Exhibit H
 
Restated Form of LC Request
 
Exhibit I
 
Form of Lender Addendum
 
Exhibit J-1
 
Form of Mortgage
 
Exhibit J-2
 
Form of Canadian Mortgage
 
Exhibit J-3
 
Form of Leasehold Mortgage
 
Exhibit K-1
 
Form of U.S. Term Note
 
Exhibit K-2
 
Form of Canadian Term Note
 
Exhibit K-3
 
Form of Revolving Note
 
Exhibit K-4
 
Form of Swingline Note
 
Exhibit L-1
 
Form of Perfection Certificate
Exhibit L-2
 
Form of Perfection Certificate Supplement
 
Exhibit L-3
 
Form of Third Amendment Perfection Certificate Supplement
 
Exhibit M-1
 
Form of U.S. Security Agreement
 
Exhibit M-2
 
Form of Canadian Security Agreement
 
Exhibit N-1
 
Form of Opinion of Company Counsel
 
Exhibit N-2
 
Form of Opinion of Local Counsel
 
Exhibit N-3
 
Form of Opinion of Canadian Counsel
 
Exhibit O
 
Form of Solvency Certificate
 
Exhibit P-1
 
Form of Amended and Restated U.S. Intercompany Note
 
Exhibit P-2
 
Form of Amended and Restated Canadian Intercompany Note
 
Exhibit Q
 
Form of U.S. Tax Compliance Certificate
 










--------------------------------------------------------------------------------





CREDIT AGREEMENT
 
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
February 12, 2004, first amended and restated as of March 3, 2004, second
amended and restated as of August 27, 2004 and further amended and restated as
of February 24, 2006, among PLY GEM INDUSTRIES, INC., a Delaware corporation
(“U.S. Borrower”), CWD Windows and Doors, Inc., a corporation organized under
the federal laws of Canada (“Canadian Borrower” and, together with U.S.
Borrower, each a “Borrower” and collectively the “Borrowers”), PLY GEM HOLDINGS,
INC., a Delaware corporation (“Parent”), the Subsidiary Guarantors (such term
and each other capitalized term used but not defined herein having the meaning
given to it in Article I), the Lenders, UBS SECURITIES LLC and DEUTSCHE BANK
SECURITIES INC., as joint lead arrangers and bookrunners (in such capacity,
“Joint Lead Arrangers”), J.P. MORGAN SECURITIES INC., as co-arranger (in such
capacity, “Co-Arranger”), JPMORGAN CHASE BANK, as documentation agent (in such
capacity, “Documentation Agent”), DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
syndication agent (in such capacity, “Syndication Agent”), UBS LOAN FINANCE LLC,
as swingline lender (in such capacity, “Swingline Lender”), and UBS AG, STAMFORD
BRANCH, as issuing bank (in such capacity, “Issuing Bank”), as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties
and the Issuing Bank.
 
WITNESSETH:
 
WHEREAS, Holdings entered into a stock purchase agreement, dated as of December
19, 2003, as amended on January 23, 2004 and February 12, 2004 (as further
amended, supplemented or otherwise modified from time to time in accordance with
the provisions hereof and thereof, the “Acquisition Agreement”), with Nortek
Inc., a Delaware corporation, and WDS LLC, a Delaware limited liability company
and a direct wholly-owned subsidiary of Nortek, Inc. (collectively, the
“Seller”), to acquire (the “Acquisition”) all of the capital stock of U.S.
Borrower, and on the Original Closing Date, Holdings transferred its rights and
obligations under the Acquisition Agreement to Parent.
 
WHEREAS, the Refinancing, the Acquisition, the issuance of the Senior
Subordinated Notes and the Equity Financing were consummated on the Original
Closing Date.
 
WHEREAS, the Borrowers, the Agents and the Lenders entered into this Agreement
on February 12, 2004 and first amended and restated this Agreement on March 3,
2004 (as so amended and restated as of such date, the “Original Credit
Agreement”).
 
WHEREAS, the Borrowers requested various Commitments and Credit Extensions on
the Original Closing Date and the First Amendment Effectiveness Date, which
occurred on such dates.
 
WHEREAS, on the Second Amendment Effectiveness Date U.S. Borrower acquired (the
“MW Acquisition”) all of the Equity Interests of MWM Holding, Inc., a Delaware
corporation (“MW”), pursuant to a stock purchase agreement dated as of July 23,
2004 among MW, the stockholders listed on Schedule 1 attached thereto and U.S.
Borrower (as amended, supplemented or otherwise modified from time to time in
accordance with the provisions hereof and thereof, the “MW Purchase Agreement”).
 
WHEREAS, in connection with the MW Acquisition, U.S. Borrower repaid all
existing indebtedness of MW and its subsidiaries (the “MW Refinancing”) and
further amended and restated this Agreement on the Second Amendment
Effectiveness Date (as so amended and restated as of such date and as thereafter
amended prior to the date hereof, the “Existing Credit Agreement”).
 
WHEREAS, in connection with the MW Acquisition, U.S. Borrower requested various
Commitments and Credit Extensions on the Second Amendment Effectiveness Date
which occurred on such date.
 
WHEREAS, the MW Refinancing, the MW Acquisition, the issuance of the New Senior
Subordinated Notes and the Supplemental Financing were consummated on the Second
Amendment Effectiveness Date.
 
WHEREAS, U.S. Borrower shall acquire (the “Alenco Acquisition”) all of the
Equity Interests of AWC Holding Company, a Delaware corporation (“Alenco”),
pursuant to a securities purchase agreement dated as of February 6, 2006 among
FNL Management Corp., the Sellers and beneficial sellers party thereto and U.S.
Borrower (as amended, supplemented or otherwise modified from time to time in
accordance with the provisions hereof and thereof, the “Alenco Purchase
Agreement”).
 
WHEREAS, in connection with the Alenco Acquisition, (i) U.S. Borrower requests
that the U.S. Term Loan Lenders extend credit to it in the form of U.S. Term
Loans on the Third Amendment Effectiveness Date in an aggregate principal amount
of $375.0 million for purposes of voluntarily prepaying all U.S. Term Loans
under and as defined in the Existing Credit Agreement and effecting the Alenco
Acquisition and to pay related fees and expenses and (ii) Canadian Borrower
requests that the Canadian Term Loan Lenders extend credit to it in the form of
Canadian Term Loans on the Third Amendment Effectiveness Date in an aggregate
principal amount of $25.0 million for purposes of voluntarily prepaying all
Canadian Term Loans under and as defined in the Existing Credit Agreement, as
permitted by Section 2.10(a) of the Existing Credit Agreement.
 
WHEREAS, the Alenco Acquisition will be consummated on the Third Amendment
Effectiveness Date.
 
WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire, subject
to Section 11.06, to further amend and restate this Agreement as set forth
herein.
 
WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12.
 
NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
and the Issuing Bank is willing to issue letters of credit for the account of
U.S. Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
 
ARTICLE I  
 


 
DEFINITIONS
 
SECTION 1.01  Defined Terms
 
. As used in this Agreement, the following terms shall have the meanings
specified below:
 
“ABR,” when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.
 
“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
 
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.
 
“Acquisition” shall have the meaning assigned to such term in the first recital
hereto.
 
“Acquisition Agreement” shall have the meaning assigned to such term in the
first recital hereto.
 
“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Parent or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition (other than fees and expenses related to such Permitted
Acquisition), whether paid in cash or by exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Parent or any of its
Subsidiaries.
 
“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and the other documents listed on Schedule 3.21.
 
“Act” shall have the meaning assigned to such term in Section 11.17.
 
“Additional Term Loans” shall have the meaning assigned to such term in Section
11.02(d).
 
“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) determined by the Administrative Agent to
be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.
 
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
 
“Advisory Services Agreement” means the advisory services agreement, dated as of
February 12, 2004, among U.S. Borrower and Sponsor.
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.
 
“Agents” shall mean the Arrangers, the Documentation Agent, the Syndication
Agent, the Administrative Agent and the Collateral Agent; and “Agent” shall mean
any of them.
 
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
 
“Alenco” shall have the meaning assigned to such term in the preamble hereto.
 
“Alenco Acquisition” shall have the meaning assigned to such term in the
preamble hereto.
 
“Alenco Acquisition Documents” shall mean the collective reference to the Alenco
Purchase Agreement and the other documents listed on Schedule 3.25.
 
“Alenco Purchase Agreement” shall have the meaning assigned to such term in the
preamble hereto.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.
 
“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.
 
“Applicable Fee” shall mean, for any day, with respect to any Commitment, the
applicable percentage set forth in Annex I under the caption “Applicable Fee”.
 
“Applicable Margin” shall mean, for any day, with respect to any (i) Term Loan,
(x) 2.25% for Eurodollar Loans and (y) 1.25% for ABR Loans; provided that for
any day for which U.S. Borrower’s corporate family rating from Moody’s Investors
Service Inc. is less than B1 and U.S. Borrower’s corporate credit rating from
Standard & Poor’s Rating Service is less than B+ it shall mean with respect to
any Term Loan (x) 2.50% for Eurodollar Loans and (y) 1.50% for ABR Loans; and
(ii) Revolving Loan, the applicable percentage set forth in Annex I.
 
“Arrangers” shall mean the Joint Lead Arrangers and the Co-Arranger.
 
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of cash equivalents, in each case, in the ordinary
course of business, by Parent or any of its Subsidiaries and (b) any issuance or
sale of any Equity Interests of any Subsidiary of Parent, in each case, to any
person other than (i) either Borrower, (ii) any Subsidiary Guarantor or
(iii) other than for purposes of Section 6.06, any other Subsidiary.
 
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit B, or such other form as shall be approved
by the Administrative Agent.
 
“Assumed Debt” shall mean the Indebtedness set forth on Schedule 1.01(a) hereto.
 
“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(c)(ii).
 
“Bailee Letter” shall have the meaning assigned thereto in the Security
Agreement.
 
“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent in the
United States for dollars from time to time; each change in the Base Rate shall
be effective on the date such change is effective. The corporate base rate is
not necessarily the lowest rate charged by the Administrative Agent to its
customers.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.
 
“Borrower” shall have the meaning assigned to such term in the preamble hereto.
 
“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Request” shall mean either a U.S. Borrowing Request or a Canadian
Borrowing Request as the context shall require.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
 
“Calculation Period” shall have the meaning assigned to such term in Section
2.06(f).
 
“Canadian Borrower” shall have the meaning assigned to such term in the preamble
hereto.
 
“Canadian Borrowing Request” shall mean a request by Canadian Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit C-2, or such other form as shall be approved by the Administrative
Agent.
 
“Canadian Collateral Account” shall mean a collateral account or sub-account
established and maintained by the Collateral Agent for the benefit of the
Canadian Secured Parties, in accordance with the provisions of Section 9.01.
 
“Canadian Guaranteed Obligations” shall have the meaning assigned to such term
in Section 7.01.
 
“Canadian Guarantors” shall have the meaning assigned to such term in Section
7.01.
 
“Canadian Intercompany Note” shall mean a promissory note substantially in the
form of Exhibit P-2.
 
“Canadian Loan Parties” shall mean Canadian Borrower and the Canadian
Guarantors; provided that Parent and U.S. Borrower shall only constitute
Canadian Loan Parties in their capacities as Canadian Guarantors.
 
“Canadian Mortgaged Property” shall mean the Mortgaged Property owned or leased
by the Canadian Loan Parties.
 
“Canadian Obligations” shall mean (a) obligations of Canadian Borrower and the
other Canadian Loan Parties from time to time arising under or in respect of the
due and punctual payment of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Canadian Term Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of Canadian
Borrower and the other Canadian Loan Parties under this Agreement and the other
Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Canadian Borrower and the other
Canadian Loan Parties under or pursuant to this Agreement and the other Loan
Documents, (c) the due and punctual payment and performance of all obligations
of Canadian Borrower and the other Canadian Loan Parties under each Hedging
Agreement relating to either the Canadian Term Loans or foreign currency
exchange rates entered into with any counterparty that was a Lender or an
Affiliate of a Lender at the time such Hedging Agreement was entered into
(provided that each shall provide that it terminates or expires upon, or prior
to, the repayment of all Loans hereunder) (each, a “Permitted Canadian Hedging
Agreement”) and (d) the due and punctual payment and performance of all
obligations in respect of overdrafts and related liabilities owed to any
Canadian Term Loan Lender, any Affiliate of a Canadian Term Loan Lender, the
Administrative Agent or the Collateral Agent arising from treasury, depositary
and cash management services or in connection with any automated clearinghouse
transfer of funds, in each case, with respect to Canadian Term Loans.
 
“Canadian Secured Parties” shall mean, collectively, the Administrative Agent,
the Collateral Agent, each other Agent, the Lenders and each party to a
Permitted Canadian Hedging Agreement if such person executes and delivers to the
Administrative Agent a letter agreement in form and substance reasonably
acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Sections 11.03 and
11.09.
 
“Canadian Security Agreement” shall mean a Security Agreement substantially in
the form of Exhibit M-2 among Loan Parties organized under the laws of Canada or
a province thereof and Collateral Agent for the benefit of the Canadian Secured
Parties.
 
“Canadian Security Agreement Collateral” shall mean all property pledged or
granted as collateral pursuant to the Canadian Security Agreement delivered on
the Original Closing Date or thereafter pursuant to Section 5.10.
 
“Canadian Security Documents” shall mean the Canadian Security Agreement, the
Mortgages entered into by the Canadian Loan Parties and each other security
document or pledge agreement delivered in accordance with applicable local or
foreign law to grant a valid, perfected security interest in any property as
collateral for the Canadian Obligations, and all financing statements or
instruments of perfection required by this Agreement, the Canadian Security
Agreement or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the Canadian Security Agreement and any other document or instrument utilized
to pledge as collateral for the Canadian Obligations any property.
 
“Canadian Subsidiary” shall mean a Subsidiary of Canadian Borrower.
 
“Canadian Subsidiary Guarantor” shall mean a Canadian Subsidiary that is or
becomes a party to this Agreement pursuant to Section 5.10.
 
“Canadian Term Loan” shall mean the term loans made by the Canadian Term Loan
Lenders to Canadian Borrower pursuant to Section 2.01(b). Each Canadian Term
Loan shall be either an ABR Term Loan or a Eurodollar Term Loan.
 
“Canadian Term Loan Commitment” shall mean, with respect to each Canadian Term
Loan Lender, the commitment, if any, of such Canadian Term Loan Lender to make a
Canadian Term Loan hereunder on the Third Amendment Effectiveness Date in the
amount set forth on Schedule I to the Lender Addendum executed and delivered by
such Canadian Term Loan Lender on the Third Amendment Effectiveness Date. The
aggregate amount of the Lenders’ Canadian Term Loan Commitments is $25.0 million
on the Third Amendment Effectiveness Date.
 
“Canadian Term Loan Lenders” shall mean (a) the financial institutions that have
become a party hereto pursuant to a Lender Addendum that provide Canadian Term
Loan Commitments or make Canadian Term Loans and (b) any financial institution
that has become a party hereto pursuant to an Assignment and Assumption that
provides Canadian Term Loan Commitments or makes Canadian Term Loans, other
than, in each case, any such financial institution that has ceased to be a party
hereto pursuant to an Assignment and Assumption.
 
“CapEx Carryfoward Amount” shall have the meaning assigned to such term in
Section 6.10(c).
 
“Capital Expenditures” shall mean, for any period, without duplication, the
increase during that period in the gross property, plant or equipment account in
the consolidated balance sheet of U.S. Borrower and its Subsidiaries, determined
in accordance with GAAP, whether such increase is due to purchase of properties
for cash or financed by the incurrence of Indebtedness, but excluding
(i) expenditures made in connection with the replacement, substitution or
restoration of property pursuant to Section 2.10(f) and (ii) any portion of such
increase attributable solely to acquisitions of property, plant and equipment in
Permitted Acquisitions.
 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or Canada or any agency or instrumentality thereof (provided that the full faith
and credit of the United States or Canada is pledged in support thereof) having
maturities of not more than one year from the date of acquisition by such
person; (b) time deposits and certificates of deposit of (1) any Lender or Agent
or (2) any commercial bank having, or which is the principal banking subsidiary
of a bank holding company organized under the laws of the United States or
Canada, any state or province thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500.0 million and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any bank meeting the qualifications specified in
clause (b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper issued by
any person incorporated in the United States or Canada rated at least A-1 or the
equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the
equivalent thereof by Moody’s Investors Service Inc., and in each case maturing
not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.
 
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind and (b) items described in clause (c) or, other
than to the extent paid in cash, clauses (f) and (g) of the definition of
“Consolidated Interest Expense.”
 
“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of Parent or any of its Subsidiaries.
“Casualty Event” shall include but not be limited to any taking of all or any
part of any Real Property of any person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any law, or by
reason of the temporary requisition of the use or occupancy of all or any part
of any Real Property of any person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
 
A “Change in Control” shall be deemed to have occurred if:
 
(a)  Parent at any time ceases to own 100% of the Equity Interests of U.S.
Borrower or, prior to an IPO at Parent, Holdings ceases to own 100% of the
Equity Interests of Parent or Super Holdings ceases to own 100% of the Equity
Interests of Holdings;
 
(b)  at any time a change of control (as defined in the documentation for any
Material Indebtedness) shall occur;
 
(c)  prior to an IPO, (i) the Permitted Holders cease to own (directly or
indirectly), or to have the power to vote or direct the voting of, Voting Stock
of U.S. Borrower representing a majority of the voting power of the total
outstanding Voting Stock of U.S. Borrower or (ii) the Permitted Holders cease to
own (directly or indirectly) Equity Interests representing a majority of the
total economic interests of the Equity Interests of U.S. Borrower;
 
(d)  following an IPO, (i) the Permitted Holders shall fail to own (directly or
indirectly), or to have the power to vote or direct the voting of, Voting Stock
of U.S. Borrower representing more than 35% of the voting power of the total
outstanding Voting Stock of U.S. Borrower, (ii) the Permitted Holders cease to
own (directly or indirectly) Equity Interests representing more than 35% of the
total economic interests of the Equity Interests of U.S. Borrower or (iii) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this clause such person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of Voting Stock of U.S. Borrower
representing more than the voting power of the Voting Stock of U.S. Borrower
owned by the Permitted Holders; or
 
(e)  following an IPO, during any period of two consecutive years, individuals
who at the beginning of such period constituted the Board of Directors of the
IPO Entity (together with any new directors whose election to such Board of
Directors or whose nomination for election was approved by a vote of a majority
of the members of the Board of Directors of the IPO Entity, which members
comprising such majority are then still in office and were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the IPO Entity.
 
For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
 
“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation or any interpretation or application thereof by any
Governmental Authority after the date of this Agreement, (b) any change in any
law, treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or Issuing Bank (or for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
 
“Charges” shall have the meaning assigned to such term in Section 11.13.
 
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, U.S. Term
Loans, Canadian Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Commitment, U.S.
Term Loan Commitment, Canadian Term Loan Commitment or Swingline Commitment, in
each case, under this Agreement as originally in effect or pursuant to Sections
11.02(d) or (f), of which such Loan, Borrowing or Commitment shall be a part.
 
“Co-Arranger” shall have the meaning assigned to such term in the preamble
hereto.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall mean, collectively, all of the U.S. Security Agreement
Collateral, the Canadian Security Agreement Collateral, the Mortgaged Property
and all other property of whatever kind and nature pledged as collateral under
any Security Document.
 
“Collateral Account” shall mean the Canadian Collateral Account or the U.S.
Collateral Account, as applicable.
 
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.
 
“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by U.S. Borrower or any of its
Subsidiaries in the ordinary course of their businesses.
 
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, U.S. Term Loan Commitment, Canadian Term Loan Commitment or
Swingline Commitment, and any Commitment to make Term Loans of a new Class
extended by such Lender as provided in Section 11.02(d).
 
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
 
“Companies” shall mean Parent and its Subsidiaries; and “Company” shall mean any
one of them.
 
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
 
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of January 2004 relating to U.S. Borrower and
its subsidiaries.
 
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of U.S. Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of U.S. Borrower and its Subsidiaries which may properly be
classified as current assets on a consolidated balance sheet of U.S. Borrower
and its Subsidiaries in accordance with GAAP.
 
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of U.S. Borrower and its Subsidiaries which may properly
be classified as current liabilities (other than the current portion of any
Loans) on a consolidated balance sheet of U.S. Borrower and its Subsidiaries in
accordance with GAAP.
 
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of U.S. Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income (and with respect to the portion of Consolidated Net Income attributable
to any Subsidiary of U.S. Borrower (other than any Foreign Subsidiary or any
U.S. Subsidiary Guarantor) only if a corresponding amount would be permitted at
the date of determination to be distributed to U.S. Borrower by such Subsidiary
without prior approval (that has not been obtained), pursuant to the terms of
its Organizational Documents and all agreements (other than any municipal loan
or related agreements entered into in connection with the incurrence of
industrial or economic revenue bonds), instruments, judgments, decrees, orders,
statutes, rules and regulations applicable to such Subsidiary or its
equityholders):
 
(a)  Consolidated Interest Expense for such period,
 
(b)  Consolidated Amortization Expense for such period,
 
(c)  Consolidated Depreciation Expense for such period,
 
(d)  Consolidated Tax Expense for such period,
 
(e)  costs and expenses directly incurred (i) in connection with the
Transactions during such period (not to exceed $30.0 million) to the extent
actually incurred and expensed within one year of the Original Closing Date,
(ii) in connection with the Second Amendment Transactions during such period
(not to exceed $17.5 million) to the extent actually incurred and expensed
within one year of the Second Amendment Effectiveness Date and (iii) in
connection with the Third Amendment Transactions during such period (not to
exceed $11.0 million) to the extent actually incurred and expensed within one
year of the Third Amendment Effectiveness Date,
 
(f)  the aggregate amount of all other non-cash items reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period,
 
(g)  the amount of management fees and transaction fees paid to Sponsor for such
period pursuant to the Advisory Services Agreement in accordance with Section
6.09(e),
 
(h)  Restructuring Expenses in an aggregate amount not to exceed $15.0 million
in any Test Period and any Restructuring Expenses in connection with the
disposition of Thermal-Gard, Inc.,
 
(i)  other expenses incurred by MW in such period and prior to the Second
Amendment Effectiveness Date for management fees and abandoned transaction costs
in an aggregate amount not to exceed $30.114 million for the fiscal year ended
December 27, 2003 and $250,000 for the six months ended July 3, 2004,
 
(j)  other than for purposes of calculating Excess Cash Flow, amounts related to
run rate savings not to exceed $10,000,000 in the aggregate for all periods from
vertical integration of previously externally sourced materials from outside
vendors which are to be produced internally as if the implemented savings had
been in place for the entire duration of such measurement period;
 
(k)  other than for purposes of calculating Excess Cash Flow, out-of-pocket
costs and expenses related to finding and installing a new Chief Executive
Officer for U.S. Borrower not to exceed $2,000,000 in the aggregate for all
periods,
 
(l)  other than for purposes of calculating Excess Cash Flow, net out-of-pocket
costs related to acquiring the inventory of a prior vinyl siding supplier of 84
Lumber Company in connection with becoming a vinyl siding provider to 84 Lumber
Company not to exceed $5,000,000 in the aggregate for all periods,
 
(m)  other than for purposes of calculating Excess Cash Flow, out-of-pocket
start up costs not to exceed $7,500,000 in the aggregate for all periods in
connection with a new manufacturing facility, and
 
(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.
 
Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a Pro Forma Basis (including any Pro Forma Cost Savings)
to give effect to the Acquisition, the MW Acquisition, the Alenco Acquisition,
any Permitted Acquisition, each Permitted Sale and Leaseback Transaction and
other Asset Sales for consideration individually or in the aggregate in excess
of $3.0 million during any Test Period consummated at any time on or after the
first day of the Test Period thereof as if the Acquisition, the MW Acquisition,
the Alenco Acquisition and each such Permitted Acquisition had been effected on
the first day of such period and as if each such Permitted Sale and Leaseback
Transaction and other Asset Sale had been consummated on the day prior to the
first day of such period.
 
“Consolidated Indebtedness” shall mean, as at any date of determination, without
duplication, (x) the aggregate amount of all Indebtedness of U.S. Borrower and
its Subsidiaries less (y) cash and Cash Equivalents on hand of U.S. Borrower and
its Subsidiaries other than restricted cash that is not held in a Collateral
Account (but including cash held in the Ply Gem LC Restricted Account),
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Cash Interest
Expense for such Test Period.
 
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense (less interest income) of U.S. Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP plus, without duplication:
 
(a)  imputed interest on Capital Lease Obligations of U.S. Borrower and its
Subsidiaries for such period;
 
(b)  commissions, discounts and other fees and charges owed by U.S. Borrower or
any of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;
 
(c)  amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by U.S. Borrower or any of its Subsidiaries
for such period;
 
(d)  cash contributions to any employee stock ownership plan or similar trust
made by U.S. Borrower or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person (other than U.S. Borrower or a Wholly Owned Subsidiary) in connection
with Indebtedness incurred by such plan or trust for such period;
 
(e)  all interest paid or payable with respect to discontinued operations of
U.S. Borrower or any of its Subsidiaries for such period;
 
(f)  the interest portion of any deferred payment obligations of U.S. Borrower
or any of its Subsidiaries for such period; and
 
(g)  all interest on any Indebtedness of U.S. Borrower or any of its
Subsidiaries of the type described in clause (f) or (j) of the definition of
“Indebtedness” for such period;
 
provided that (A) to the extent directly related to the Transactions, the Second
Amendment Transactions or the Third Amendment Transactions, debt issuance costs,
debt discount or premium and other financing fees and expenses shall be excluded
from the calculation of Consolidated Interest Expense and (B) the amortization
during such period of other capitalized financing costs shall be excluded from
the calculation of Consolidated Interest Expense; provided that in the case of
clause (B) the aggregate amount of amortization relating to such capitalized
financing costs deducted in calculating Consolidated Interest Expense shall not
exceed 5% of the aggregate amount of the financing giving rise thereto.
 
Consolidated Interest Expense shall be calculated on a Pro Forma Basis
(including any Pro Forma Cost Savings) to give effect to any Indebtedness
incurred, assumed or permanently repaid or extinguished during the relevant Test
Period in connection with the Acquisition, the MW Acquisition, the Alenco
Acquisition, any Permitted Acquisitions, each Permitted Sale and Leaseback
Transaction and other Asset Sales for consideration individually or in the
aggregate in excess of $3.0 million during any Test Period as if such
incurrence, assumption, repayment or extinguishing had been effected on the
first day of such period.
 
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of U.S. Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:
 
(a)  the net income (or loss) of any person (other than a Subsidiary of U.S.
Borrower) in which any person other than U.S. Borrower and its Subsidiaries has
an ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by U.S. Borrower or (subject to
clause (b) below) any of its Subsidiaries during such period;
 
(b)  the net income of any Subsidiary of U.S. Borrower (other than a Foreign
Subsidiary or a U.S. Subsidiary Guarantor) during such period to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary of that income is not permitted by operation of the terms of its
Organizational Documents or any agreement (other than any municipal loan or
related agreements entered into in connection with the incurrence of industrial
or economic revenue bonds), instrument, judgment, decree, order, statute, rule
or regulation applicable to that Subsidiary during such period, except that U.S.
Borrower’s equity in net loss of any such Subsidiary for such period, other than
any non-cash loss that does not result in an accrual or reserve for cash charges
in any future period, shall be included in determining Consolidated Net Income;
 
(c)  any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
U.S. Borrower or any of its Subsidiaries upon (i) any Asset Sale (other than any
dispositions in the ordinary course of business) by U.S. Borrower or any of its
Subsidiaries, (ii) the disposition of any Cash Equivalents or (iii) the
repayment or cancellation of any Indebtedness of U.S. Borrower or any of its
Subsidiaries;
 
(d)  gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period;
 
(e)  earnings resulting from any reappraisal, revaluation or write-up of assets;
 
(f)  unrealized gains and losses with respect to Hedging Obligations for such
period;
 
(g)  other than for purposes of the definition of Excess Cash Flow, any
extraordinary or nonrecurring gain (or extraordinary or nonrecurring loss),
together with any related provision for taxes on any such gain (or the tax
effect of any such loss), recorded or recognized by U.S. Borrower or any of its
Subsidiaries during such period; provided that such nonrecurring losses shall
not exceed $7.5 million in any Test Period;
 
(h)  any expenses or reserves for liabilities to the extent that the U.S.
Borrower or any of its Subsidiaries is entitled to indemnification therefore
under binding agreements; provided that any liabilities for which the U.S.
Borrower or such Subsidiary is not actually indemnified shall reduce
Consolidated Net Income in the period in which it is determined that the U.S.
Borrower or such Subsidiary will not be indemnified; and
 
(i)  the net income (or loss) of Thermal-Gard, Inc., so long as U.S. Borrower is
using commercially reasonable efforts to dispose of it or discontinue its
operations.
 
For purposes of this definition of “Consolidated Net Income,” “nonrecurring”
means any gain or loss as of any date that is not reasonably likely to recur
within two years following such date; provided that if there was a gain or loss
similar to such gain or loss within the two years preceding such date, such gain
or loss shall not be deemed nonrecurring and (2) Consolidated Net Income shall
be reduced (to the extent not already reduced thereby) by the amount of any
payments to or on behalf of Parent made pursuant to Sections 6.08(c) and (d).
 
“Consolidated Senior Indebtedness” shall mean, as at any date of determination,
the difference of Consolidated Indebtedness on such date less the aggregate
amount of all Subordinated Indebtedness of the Borrowers and the Subsidiary
Guarantors determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Tax Expense” shall mean, for any period, the tax expense of U.S.
Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.
 
“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (e) and (f) of Section 6.02, the
following conditions:
 
(a) any proceeding instituted contesting such Lien shall operate to stay the
sale or forfeiture of any portion of the Collateral on account of such Lien;
 
(b) to the extent such Lien is in an amount in excess of $1,000,000, the
appropriate Loan Party shall maintain cash reserves in accordance with GAAP; and
 
(c) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the law or regulation creating, permitting or
authorizing such Lien provides that such Lien is or must be superior to the Lien
and security interest created and evidenced by the Security Documents.
 
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Control Agreement” shall have the meaning assigned to such term in the U.S.
Security Agreement.
 
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.
 
“Debt Issuance” shall mean the incurrence by Parent or any of its Subsidiaries
of any Indebtedness after the Original Closing Date (other than as permitted by
Section 6.01).
 
“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness for such period.
 
“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
 
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
 
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations; provided, further, however, that any
Equity Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the first
anniversary of the Final Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.
 
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.
 
“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.
 
“dollars” or “$” shall mean lawful money of the United States.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.
 
“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.
 
“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.
 
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation of Environmental Law, and shall include any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
 
“Environmental Law” shall mean any and all applicable present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees, code or other binding requirements,
and the common law and judicial or agency interpretation, policy or guidance,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.
 
“Environmental Permit” shall mean any permit, license, approval, consent or
other authorization required by or from a Governmental Authority under
Environmental Law.
 
“Equipment” shall have the meaning assigned to such term in the U.S. Security
Agreement.
 
“Equity Financing” shall mean the cash contribution of approximately $136.7
million by Sponsor, its affiliates and certain members of U.S. Borrower’s
management to Holdings in return for Equity Interests in Holdings, and the
contribution of such cash by Holdings to Parent in connection with the funding
of the Acquisition.
 
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Original Closing Date or issued after the Original Closing Date, but excluding
debt securities convertible or exchangeable into such equity.
 
“Equity Investors” shall mean Sponsor and one or more investors reasonably
satisfactory to the Administrative Agent and the Arrangers.
 
“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
Parent, Super Holdings or Holdings after the Original Closing Date of any Equity
Interests in Parent, Super Holdings or Holdings (including any Equity Interests
issued upon exercise of any warrant or option), as applicable, or any warrants
or options to purchase such Equity Interests or (ii) any contribution to the
capital of Parent, Super Holdings or Holdings; provided, however, that an Equity
Issuance shall not include (x) any Preferred Stock Issuance or Debt Issuance,
(y) any such sale or issuance by Holdings or Super Holdings of its Equity
Interests (including its Equity Interests issued upon exercise of any warrant or
option or warrants or options to purchase its Equity Interests but excluding
Disqualified Capital Stock), in each case, to directors, officers or employees
of any Company and (z) any Excluded Issuance.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) except as set forth on Schedule 3.17, the incurrence
by any Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal from any Plan or Multiemployer Plan; (g) except as set forth on
Schedule 3.17, the receipt by any Company or its ERISA Affiliates of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (h) the making of any amendment to any
Plan which could result in the imposition of a lien or the posting of a bond or
other security; and (i) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could reasonably be expected to result in liability to any Company.
 
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar Term
Loan.
 
“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.
 
“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.
 
“Eurodollar Term Borrowing” shall mean a Borrowing comprised of Eurodollar Term
Loans.
 
“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.
 
“Event of Default” shall have the meaning assigned to such term in Article VIII.
 
“Excess Amount” shall have the meaning assigned to such term in
Section 2.10(h)(ii).
 
“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:
 
(a) Debt Service for such Excess Cash Flow Period actually paid during such
Excess Cash Flow Period;
 
(b) Capital Expenditures during such Excess Cash Flow Period (excluding Capital
Expenditures made in such Excess Cash Flow Period where a certificate in the
form contemplated by the following clause (c) was previously delivered) that are
paid in cash;
 
(c) (x) Capital Expenditures that U.S. Borrower or any of its Subsidiaries
shall, during such Excess Cash Flow Period, become obligated to make but that
are not made during such Excess Cash Flow Period; provided that U.S. Borrower
shall deliver a certificate to the Administrative Agent not later than 90 days
after the end of such Excess Cash Flow Period, signed by a Responsible Officer
of U.S. Borrower and certifying that such Capital Expenditures will be made in
the following Excess Cash Flow Period or (y) the CapEx Carryforward Amount for
such Excess Cash Flow Period less the CapEx Carryforward Amount from the prior
Excess Cash Flow Period that is not used in such Excess Cash Flow Period;
 
(d) the aggregate amount of investments made in cash during such period pursuant
to Sections 6.04(e), (i), (j), (k) and (m) (other than investments made with
Excluded Issuances);
 
(e) taxes of U.S. Borrower and its Subsidiaries that were paid in cash during
such Excess Cash Flow Period or will be paid within six months after the end of
such Excess Cash Flow Period and for which reserves have been established;
 
(f) Permitted Tax Distributions that are paid during the respective Excess Cash
Flow Period or will be paid within six months after the close of such Excess
Cash Flow Period;
 
(g) the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period over the amount
of Net Working Capital at the end of such Excess Cash Flow Period;
 
(h) losses excluded from the calculation of Consolidated Net Income by operation
of clause (c) or (g) of the definition thereof that are paid in cash during such
Excess Cash Flow Period;
 
(i) to the extent added to determine Consolidated EBITDA, costs and expenses
incurred in connection with the Acquisition, the MW Acquisition and the Alenco
Acquisition;
 
(j) to the extent added to determine Consolidated EBITDA, all items that did not
result from a cash payment to U.S. Borrower or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period; and
 
(k) permanent repayments and prepayments of Indebtedness (other than the
Obligations) made by U.S. Borrower and its Subsidiaries during such fiscal year
to the extent funded with internally generated funds;
 
provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:
 
(i)  the difference, if positive, of the amount of Net Working Capital at the
end of the prior Excess Cash Flow Period over the amount of Net Working Capital
at the end of such Excess Cash Flow Period;
 
(ii)  all proceeds received during such Excess Cash Flow Period of any
Indebtedness to the extent used to finance any Capital Expenditure (other than
Indebtedness under this Agreement to the extent there is no corresponding
deduction to Excess Cash Flow above in respect of the use of such borrowings);
 
(iii)  to the extent any permitted Capital Expenditures referred to in (c) above
do not occur in the Excess Cash Flow Period specified in the certificate of U.S.
Borrower provided pursuant to (c) above, such amounts of Capital Expenditures
that were not so made in the Excess Cash Flow Period specified in such
certificates;
 
(iv)  any return of capital on or in respect of investments received in cash
during such period other than proceeds of an Asset Sale, which investments were
made pursuant to Section 6.04(e), (i), (j), (k) or (m) (other than investments
made from Excluded Issuances);
 
(v)  income or gain excluded from the calculation of Consolidated Net Income by
operation of clause (c) or (g) of the definition thereof that is realized in
cash during such Excess Cash Flow Period (except to the extent such gain is
subject to Section 2.10);
 
(vi)  if deducted in the computation of Consolidated EBITDA, interest income;
and
 
to the extent subtracted in determining Consolidated EBITDA, all items that did
not result from a cash payment by U.S. Borrower or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period.
 
“Excess Cash Flow Period” shall mean each fiscal year of U.S. Borrower ending on
or after December 31, 2006.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Issuance” shall mean an issuance and sale of Qualified Capital Stock
of Super Holdings to the Permitted Holders and any corresponding issuance and
sale of Qualified Capital Stock of Parent to Holdings and Holdings to Super
Holdings financed with the net proceeds thereof.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient (each a “Recipient,” and
collectively the “Recipients”) of any payment to be made by or on account of any
obligation of either Borrower hereunder, (a) income or franchise taxes imposed
on (or measured by) its net income as a result of a present or former connection
between the Recipient and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from the Recipient having
executed, delivered or performed its obligations or received a payment under, or
enforced, or otherwise in connection with, this Agreement or any other Loan
Document), (b)  in the case of a Foreign Lender, any U.S. federal withholding
taxes that are attributable to such Foreign Lender’s failure to comply with the
requirements of Section  2.15(e), (c) Taxes that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, immediately prior to such assignment, to receive additional
amounts or indemnification from either Borrower with respect to such
withholding taxes pursuant to Section 2.15 (or would have been so entitled had
the assignor's tax status (residence, etc.) immediately before such assignment
been the same as the assignee's tax status immediately after such
assignment) and (d) U.S. federal withholding taxes that are imposed as a result
of an event occurring after the Lender becomes a Lender other than a Change in
Law or regulation or interpretation thereof.
 
“Executive Order” shall have the meaning assigned to such term in Section 3.22.
 
“Executive Orders” shall have the meaning assigned to such term in Section 6.21.
 
“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.
 
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
 
“Fee Letter” shall mean the confidential Fee Letter, dated February 6, 2006,
among Holdings, the Arrangers, UBS Loan Finance LLC, Deutsche Bank AG Cayman
Islands Branch and JPMorgan Chase Bank.
 
“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.
 
“Final Maturity Date” shall mean the latest of the Revolving Maturity Date and
the Term Loan Maturity Date.
 
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
 
“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
 
“First Amendment Effectiveness Date” shall mean March 3, 2004.
 
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) a citizen or resident of the United States, (ii) a
corporation or partnership or entity treated as a corporation or partnership
created or organized in or under the laws of the United States, or any political
subdivision thereof, (iii) an estate whose income is subject to U.S. federal
income taxation regardless of its source or (iv) a trust if a court within the
United States is able to exercise primary supervision over the administration of
such trust and one or more United States persons have the authority to control
all substantial decisions of such trust.
 
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.
 
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
 
“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis; provided that with respect to Canadian Borrower
and any Canadian Subsidiaries organized under the laws of Canada or a province
thereof, for purposes of Sections 3.13, 5.05, 5.07 and 5.09“GAAP” shall mean
generally accepted accounting principles in Canada applied on a consistent
basis.
 
“Governmental Authority” shall mean any federal, state, provincial, local or
foreign court, central bank or governmental agency, authority, instrumentality
or regulatory body or any subdivision thereof.
 
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
 
“Guaranteed Obligations” shall mean the U.S. Guaranteed Obligations and/or the
Canadian Guaranteed Obligations, as applicable.
 
“Guarantees” shall mean the guarantees issued pursuant to Article VII by Parent
and the Subsidiary Guarantors.
 
“Guarantors” shall mean Parent and the Subsidiary Guarantors.
 
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.
 
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.
 
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
 
“Holdings” shall mean Ply Gem Investment Holdings, Inc. (formerly known as CI
Investment Holdings, Inc.), a Delaware corporation and the direct parent company
of Parent.
 
“Incremental Revolving Commitment” shall have the meaning assigned to such term
in Section 11.02(f).
 
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days as well as purchase price adjustments and
deferred purchase payments under the Alenco Purchase Agreement); (f) all
Indebtedness of others secured by any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the fair market value of such property; (g) all Capital Lease
Obligations, Purchase Money Obligations and synthetic lease obligations of such
person; (h) all Hedging Obligations to the extent required to be reflected on a
balance sheet of such person; (i) all obligations of such person (not including
any contingent obligations) for the reimbursement of any obligor in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (j) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above. The Indebtedness of any person shall include the Indebtedness
of any other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except to
the extent that terms of such Indebtedness expressly provide that such person is
not liable therefor.
 
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).
 
“Information” shall have the meaning assigned to such term in Section 11.12.
 
“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.
 
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
 
“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).
 
“Intercompany Note” shall mean the U.S. Intercompany Note and the Canadian
Intercompany Note.
 
“Interest Election Request” shall mean a request by either Borrower to convert
or continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Revolving Loan or Swingline Loan, the Revolving Maturity Date or such
earlier date on which the Revolving Commitments are terminated and (d) with
respect to any Term Loan, the Term Loan Maturity Date.
 
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to all affected Lenders, nine or twelve months) thereafter, as
the applicable Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing; provided, however, that an Interest Period shall be limited to the
extent required under Section 2.03(e).
 
“Investments” shall have the meaning assigned to such term in Section 6.04.
 
“IPO” shall mean the first underwritten public offering by Parent, Holdings or
Super Holdings of its Equity Interests after the Third Amendment Effectiveness
Date pursuant to a registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act.
 
“IPO Entity” shall mean whichever of Parent, Holdings or Super Holdings effects
an IPO.
 
“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, with respect to Letters of Credit issued by it; (b) any other Lender
that may become an Issuing Bank pursuant to Sections 2.18(j) and (k) with
respect to Letters of Credit issued by such Lender; or (c) collectively, all of
the foregoing.
 
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.
 
“Joint Lead Arrangers” shall have the meaning assigned to such term in the
preamble hereto.
 
“Judgment Currency” shall have the meaning assigned to such term in Section
11.16.
 
“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.16.
 
“Landlord Access Agreement” shall mean (x) with respect to a Real Property
located in the United States, a U.S. Landlord Access Agreement, substantially in
the form of Exhibit G-1 and (y) with respect to a Real Property located in
Canada, a Canadian Landlord Access Agreement, substantially in the form of
Exhibit G-2, or, in either case, a landlord access agreement in such other form
as may reasonably be acceptable to the Collateral Agent.
 
“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18, as the same shall be reduced from time to
time pursuant to Section 2.07 or Section 2.18. The amount of the LC Commitment
is $35.0 million as of the Third Amendment Effectiveness Date, but in no event
shall exceed the Revolving Commitments.
 
“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
 
“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time;
provided that the amount in clause (a) will be reduced by (x) for any purpose
other than calculating a fee due under this Agreement, the amount of industrial
or economic revenue bonds issued in connection with the Assumed Debt and held by
a remarketing agent or trustee for the benefit of the Collateral Agent and
(y) the amount of cash deposited by U.S. Borrower in the Ply Gem LC Restricted
Account. The LC Exposure of any Revolving Lender at any time shall mean its Pro
Rata Percentage of the aggregate LC Exposure at such time.
 
“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
 
“LC Request” shall mean a request by U.S. Borrower in accordance with the terms
of Section 2.18(b) and substantially in the form of Exhibit H, or such other
form as shall be approved by the Administrative Agent.
 
“LC Sub-Account” shall have the meaning assigned to such term in
Section 9.01(d).
 
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
 
“Lender Addendum” shall mean with respect to any Lender on the Original Closing
Date, the First Amendment Effectiveness Date, the Second Amendment Effectiveness
Date or the Third Amendment Effectiveness Date, a lender addendum in the form of
Exhibit I, to be executed and delivered by such Lender on the Original Closing
Date, the First Amendment Effectiveness Date, the Second Amendment Effectiveness
Date or the Third Amendment Effectiveness Date as provided in Section 11.14.
 
“Lender Affiliate” shall mean with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in commercial loans and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such advisor.
 
“Lenders” shall mean the U.S. Lenders and the Canadian Term Loan Lenders.
 
“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of U.S. Borrower pursuant to Section 2.18.
 
“Letter of Credit Expiration Date” shall mean the date which is fifteen days
prior to the Revolving Maturity Date.
 
“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum determined by the Administrative
Agent to be the arithmetic mean (rounded to the nearest 1/100th of 1%) of the
offered rates for deposits in dollars with a term comparable to such Interest
Period that appears on the Telerate British Bankers Assoc. Interest Settlement
Rates Page (as defined below) at approximately 11:00 a.m., London, England time,
on the second full Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the LIBOR Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period and (ii) if there shall at any time no longer exist a Telerate British
Bankers Assoc. Interest Settlement Rates Page, “LIBOR Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar
Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the Administrative Agent is offered deposits in dollars at
approximately 11:00 a.m., London, England time, two Business Days prior to the
first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
and in an amount comparable to its portion of the amount of such Eurodollar
Borrowing to be outstanding during such Interest Period. “Telerate British
Bankers Assoc. Interest Settlement Rates Page” shall mean the display designated
as Page 3750 on the Telerate System Incorporated Service (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market).
 
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of Lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” shall mean this Agreement, each LC Request or application, the
Notes (if any), the Security Documents, each Permitted U.S. Hedging Agreement,
each Permitted Canadian Hedging Agreement and, solely for purposes of Section
8.01(e) hereof, the Fee Letter.
 
“Loan Parties” shall mean Parent, the Borrowers and the Subsidiary Guarantors.
 
“Loans” shall mean, as the context may require, a Revolving Loan, a U.S. Term
Loan, a Canadian Term Loan or a Swingline Loan (and shall include any Loans
contemplated by Sections 11.02(d) or (f)).
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean (a) a material adverse effect on the
condition (financial or otherwise), business, operations, assets, liabilities or
prospects of Parent and its Subsidiaries, taken as a whole; (b) material
impairment of the ability of the Loan Parties to fully and timely perform any of
their obligations under any Loan Document; (c) material impairment of the rights
of or benefits or remedies available to the Lenders or the Collateral Agent
under any Loan Document; or (d) a material adverse effect on the Liens in favor
of the Collateral Agent (for its benefit and for the benefit of the other
Secured Parties) on the Collateral or the priority of such Liens.
 
“Material Indebtedness” shall mean (a) the Indebtedness listed on Schedule
1.01(c) and (b) any other Indebtedness (other than the Loans and Letters of
Credit) or Hedging Obligations of Parent or any of its Subsidiaries in an
aggregate outstanding principal amount exceeding $15.0 million. For purposes of
determining Material Indebtedness, the “principal amount” in respect of any
Hedging Obligations of any Loan Party at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Loan Party would be
required to pay if the related Hedging Agreement were terminated at such time.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.
 
“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which (i) in the case of Real Property owned in fee by a
U.S. Loan Party, shall be substantially in the form of Exhibit J-1, (ii) in the
case of Real Property owned in fee by a Canadian Loan Party, shall be
substantially in the form of Exhibit J-2, and (iii) in the case of leased Real
Property, shall be substantially in the form of Exhibit J-3, or, in each case,
another form reasonably satisfactory to the Collateral Agent, and, in each case,
with such schedules and including such provisions as shall be necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.
 
“Mortgaged Property” shall mean (a) each Real Property identified on
Schedule 1.01(d) hereto and (b) each Real Property, if any, which shall be
subject to a Mortgage delivered after the Original Closing Date pursuant to
Section 5.10(d) or (e) or Section 5.13.
 
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.
 
“MW” shall have the meaning assigned to such term in the recitals hereto.
 
“MW Acquisition” shall have the meaning assigned to such term in the recitals
hereto.
 
“MW Acquisition Documents” shall mean the collective reference to the MW
Acquisition Agreement and the other documents listed on Schedule 3.24.
 
“MW Purchase Agreement” shall have the meaning assigned to such term in the
recitals hereto.
 
“MW Refinancing” shall have the meaning assigned to such term in the recitals
hereto.
 
“Net Cash Proceeds” shall mean:
 
(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the cash proceeds received by Parent or any of its Subsidiaries
(including cash proceeds subsequently received (as and when received by Parent
or any of its Subsidiaries) in respect of non-cash consideration initially
received) net of (i) selling expenses (including reasonable brokers’ fees or
commissions, legal, accounting and other professional and transactional fees,
transfer and similar taxes and U.S. Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by Parent or any of its Subsidiaries associated with the
properties sold in such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds); (iii) U.S. Borrower’s good faith estimate of payments
required to be made with respect to unassumed liabilities relating to the
properties sold within 90 days of such Asset Sale (provided that, to the extent
such cash proceeds are not used to make payments in respect of such unassumed
liabilities within 90 days of such Asset Sale, such cash proceeds shall
constitute Net Cash Proceeds); and (iv) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by a Lien on the properties sold in such Asset Sale (so
long as such Lien was permitted to encumber such properties under the Loan
Documents at the time of such sale) and which is repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such properties);
 
(b) with respect to any Debt Issuance, any Equity Issuance or any other issuance
or sale of Equity Interests by Super Holdings or any of its Subsidiaries, the
cash proceeds thereof, net of customary fees, commissions, costs and other
expenses incurred in connection therewith; and
 
(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.
 
“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.
 
“New Senior Subordinated Note Agreement” shall mean any indenture, note purchase
agreement or other agreement (including the Senior Subordinated Note Agreement)
pursuant to which the New Senior Subordinated Notes are issued as in effect on
the Second Amendment Effectiveness Date and thereafter amended from time to time
subject to the requirements of this Agreement.
 
“New Senior Subordinated Note Documents” shall mean the New Senior Subordinated
Notes, the New Senior Subordinated Note Agreement, the New Senior Subordinated
Note Guarantees and all other documents executed and delivered with respect to
the New Senior Subordinated Notes or the New Senior Subordinated Note Agreement.
 
“New Senior Subordinated Note Guarantees” shall mean the guarantees of Parent
and the U.S. Subsidiary Guarantors pursuant to the New Senior Subordinated Note
Agreement.
 
“New Senior Subordinated Notes” shall mean U.S. Borrower’s 9.0% Senior
Subordinated Notes due 2012 issued on the Second Amendment Effectiveness Date
pursuant to the New Senior Subordinated Note Agreement and any registered notes
issued by U.S. Borrower in exchange for, and as contemplated by, such notes with
substantially identical terms as such notes.
 
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Subsidiary
Guarantor.
 
“Notes” shall mean any notes evidencing the Term Loans, Revolving Loans or
Swingline Loans issued pursuant to this Agreement, if any, substantially in the
form of Exhibit K-1, K-2, K-3 or K-4.
 
“Obligations” shall mean the Canadian Obligations and the U.S. Obligations.
 
“OFAC” shall have the meaning assigned to such term in Section 3.22.
 
“Offer to Redeem” shall have the meaning assigned to such term in
Section 2.10(j).
 
“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.
 
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.
 
“Original Agents” shall mean the Agents under the Original Credit Agreement.
 
“Original Closing Date” shall mean February 12, 2004.
 
“Original Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.
 
“Other List” shall have the meaning assigned to such term in Section 6.21.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including all interest, fines, penalties and additions to tax and related
expenses with regard thereto) arising from any payment made or required to be
made under any Loan Document or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Parent” shall have the meaning assigned to such term in the preamble hereto.
 
“Parent Consolidated Leverage Ratio” shall mean, at any date of determination,
the ratio of Consolidated Indebtedness on such date to Consolidated EBITDA for
the Test Period then most recently ended, in each case calculated on a
consolidated basis for Parent and its Subsidiaries notwithstanding the fact that
such definitions and some components thereof only call for calculations based
upon U.S. Borrower and its Subsidiaries.
 
“Participant” shall have the meaning assigned to such term in Section 11.04(e).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by the Third Amendment Perfection Certificate
Supplement, a Perfection Certificate Supplement or otherwise.
 
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.
 
“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person;
(b) acquisition of in excess of 50% of the Equity Interests of any person, and
otherwise causing such person to become a Subsidiary of such person; or
(c) merger or consolidation or any other combination with any person (other than
(x) among U.S. Borrower and/or its Subsidiaries as permitted by Sections 6.05(c)
and (d) and (y) between Parent and Holdings or Super Holdings in connection with
an IPO), if each of the following conditions is met:
 
(i)  no Default then exists or would result therefrom;
 
(ii)  after giving effect to such transaction on a Pro Forma Basis, (A) U.S.
Borrower shall be in compliance with all covenants set forth in Section 6.10 as
of the most recent Test Period (assuming, for purposes of Section 6.10, that
such transaction, and all other Permitted Acquisitions consummated since the
first day of the relevant Test Period for each of the financial covenants set
forth in Section 6.10 ending on or prior to the date of such transaction, had
occurred on the first day of such relevant Test Period), and (B) unless
expressly approved by the Administrative Agent, the person or business to be
acquired shall have generated positive cash flow for the Test Period most
recently ended prior to the date of consummation of such acquisition;
 
(iii)  no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, person
or properties acquired, except (A) to the extent permitted under Section 6.01
and (B) obligations not constituting Indebtedness incurred in the ordinary
course of business and necessary or desirable to the continued operation of the
underlying properties, and any other such liabilities or obligations not
permitted to be assumed or otherwise supported by any Company hereunder shall be
paid in full or released as to the business, persons or properties being so
acquired on or before the consummation of such acquisition;
 
(iv)  the person or business to be acquired shall be, or shall be engaged in, a
business of the type that U.S. Borrower and its Subsidiaries are permitted to be
engaged in under Section 6.15 and the property acquired in connection with any
such transaction shall be made subject to the Lien of the Security Documents to
the extent required by Section 5.10 and shall be free and clear of any Liens,
other than Permitted Collateral Liens;
 
(v)  the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
 
(vi)  all transactions in connection therewith shall be consummated in
accordance with all applicable laws of all applicable Governmental Authorities;
 
(vii)  with respect to any transaction involving Acquisition Consideration of
more than $10.0 million, unless the Administrative Agent shall otherwise agree,
U.S. Borrower shall have provided the Administrative Agent and the Lenders with
(A) historical financial statements for the last three fiscal years (or, if
less, the number of years since formation) of the person or business to be
acquired (audited if available and, in the case of a transaction involving
Acquisition Consideration of more than $25.0 million, if available without undue
cost or delay) and unaudited financial statements thereof for the most recent
interim period which are available, (B) reasonably detailed projections for the
succeeding five years pertaining to the person or business to be acquired and
updated projections for U.S. Borrower after giving effect to such transaction,
(C) a reasonably detailed description of all material information relating
thereto and copies of all material documentation pertaining to such transaction,
and (D) all such other information and data relating to such transaction or the
person or business to be acquired as may be reasonably requested by the
Administrative Agent or the Required Lenders; and
 
(viii)  at least 5 Business Days prior to the proposed date of consummation of
the transaction, U.S. Borrower shall have delivered to the Agents and the
Lenders an Officers’ Certificate certifying that (A) such transaction complies
with this definition (which shall have attached thereto reasonably detailed
backup data and calculations showing such compliance), and (B) such transaction
could not reasonably be expected to result in a Material Adverse Effect.
 
“Permitted Canadian Hedging Agreement” shall have the meaning assigned to such
term in the definition of “Canadian Obligations.”
 
“Permitted Collateral Liens” means (i) Contested Liens (as defined in the
Security Agreement), (ii) the Liens described in clauses (a), (b), (c), (d),
(e), (f), (g), (h), (i), (j), (k), (m) and (n) of Section 6.02 and (iii) in the
case of Mortgaged Property, “Permitted Collateral Liens” shall mean the Liens
described in clauses (a), (b), (c), (d), (e), (g), (k) and (n) of Section 6.02;
provided, however, upon the Original Closing Date or upon the date of delivery
of each additional Mortgage under Section 5.10, 5.11 or 5.13, Permitted
Collateral Liens shall mean only those Liens set forth in Schedule B to the
applicable Mortgage.
 
“Permitted Holders” shall mean (1) Sponsor, Caxton Associates, LLC,
Caxton-Iseman (Ply Gem) L.P., Frederick J. Iseman, Lee D. Meyer, John Wayne,
Shawn Poe, Mark Watson, Bryan Sveinson, David S. McCready, Michael Haley, Robert
A. Ferris, Steven M. Lefkowitz, Lynn Morstad, John D. Roach and any other person
that is a controlled Affiliate of any of the foregoing and (2) any Related Party
of any of the foregoing; provided that in no event shall any operating portfolio
company or any holding company for any operating portfolio company (other than
U.S. Borrower) be a Permitted Holder.
 
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
 
“Permitted Parent Debt” shall have the meaning assigned to such term in Section
6.01.
 
“Permitted Sale and Leaseback Transaction” means one or more Sale and Leaseback
Transactions effected as operating leases involving the properties securing the
Assumed Debt on the Original Closing Date or involving plants located in
Calgary, Alberta or Rocky Mount, Virginia; provided that (i) at the time of and
immediately after giving effect to such Permitted Sale and Leaseback Transaction
and the application of the proceeds thereof, no Default shall have occurred and
be continuing and (ii) the proceeds are used to fund the MW Acquisition.
 
“Permitted Tax Distributions” shall mean payments, dividends or distributions by
U.S. Borrower to Holdings, Super Holdings or Parent or Parent to Holdings or
Super Holdings in order to pay consolidated or combined federal, state or local
taxes not payable directly by U.S. Borrower or its Subsidiaries which payments
by U.S. Borrower are not in excess of the tax liabilities that would have been
payable by U.S. Borrower and its Subsidiaries on a stand-alone basis.
 
“Permitted U.S. Hedging Agreement” shall have the meaning assigned to such term
in the definition of “U.S. Obligations.”
 
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof, in any case, whether
acting in a personal, fiduciary or other capacity.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
 
“Ply Gem LC Restricted Account” shall mean a restricted deposit account held at
the Collateral Agent the amounts in which serve to cash collateralize
outstanding Letters of Credit. By its execution of this Agreement, U.S. Borrower
consents to and authorizes the establishment and maintenance of such account by
the Collateral Agent and pledges and grants to the Collateral Agent for the
benefit of the Secured Parties, a lien on and security interest in, such account
and all funds therein. It is understood and agreed that the funds in such
account shall be invested only in overnight investments denominated in U.S.
dollars.
 
“PPSA” shall mean the Personal Property Security Act as in effect from time to
time (except as otherwise specified) in any applicable Province of Canada.
 
“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Original Closing Date.
 
“Preferred Stock Issuance” shall mean the issuance or sale by Super Holdings or
any of its Subsidiaries of any Preferred Stock after the Original Closing Date
(other than (x) as permitted by Section 6.01 or (y) any Excluded Issuance).
 
“Premises” shall have the meaning assigned thereto in the applicable Mortgage.
 
“Pro Forma Basis” shall mean on a basis reasonably satisfactory to the
Administrative Agent.
 
“Pro Forma Cost Savings” shall mean, with respect to any Test Period, the
reductions in costs that occurred during the Test Period that are (1) directly
attributable to an asset acquisition and calculated on a basis that is
consistent with Article 11 of Regulation S-X or (2) implemented, committed to be
implemented or the commencement of implementation of which has begun in good
faith by the business that was the subject of any such asset acquisition within
six months of the date of the asset acquisition and that are supportable and
quantifiable by the underlying records of such business, as if, in the case of
each of clauses (1) and (2), all such reductions in costs had been effected as
of the beginning of such period, decreased by any incremental expenses incurred
or to be incurred during the Test Period in order to achieve such reduction in
costs.
 
“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment.
 
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
 
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition of such property by such person and (ii) the amount of such
Indebtedness does not exceed 100% of the cost of such acquisition, installation,
construction or improvement, as the case may be.
 
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
 
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
 
“Refinancing” shall mean the repayment in full, and the termination of any
commitment to make extensions of credit in connection with, all of the
outstanding indebtedness of Parent or any of its Subsidiaries listed on
Schedule 1.01(e).
 
“Register” shall have the meaning assigned to such term in Section 11.04(c).
 
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Reimbursement Obligations” shall mean U.S. Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.
 
“Related Party” shall mean, with respect to any person, (1) any controlling
stockholder, controlling member, general partner, Subsidiary, or spouse or
immediate family member (in the case of an individual), of such person, (2) any
estate, trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners or owners of which consist solely of one or more
Permitted Holders and/or such other persons referred to in the immediately
preceding clause (1), or (3) any executor, administrator, trustee, manager,
director or other similar fiduciary of any person referred to in the immediately
preceding clause (2), acting solely in such capacity.
 
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
 
“Required Lenders” shall mean, at any time, Lenders having Loans, LC Exposure
and unused Revolving and Term Loan Commitments representing more than 50% of the
sum of all Loans outstanding, LC Exposure and unused Revolving and Term Loan
Commitments at such time.
 
“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.
 
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.
 
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.
 
“Restructuring Expenses” shall mean losses, expenses and charges incurred in
connection with restructuring by U.S. Borrower and/or one or more of its
Subsidiaries, including in connection with integration of acquired businesses or
persons, disposition of one or more Subsidiaries or businesses, exiting of one
or more lines of businesses and relocation or consolidation of facilities,
including severance, lease termination and other non-ordinary-course,
non-operating costs and expenses in connection therewith.
 
“Revolving Availability Period” shall mean the period from and including the
Original Closing Date to but excluding the earlier of (i) the Business Day
preceding the Revolving Maturity Date and (ii) the date of termination of the
Revolving Commitments.
 
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
 
“Revolving Commitment” shall mean, with respect to each U.S. Lender, the
commitment, if any, of such U.S. Lender to make Revolving Loans hereunder up to
the amount set forth on Schedule I to the Lender Addendum executed and delivered
by such U.S. Lender or by an amendment to this Agreement pursuant to Section
11.02(f), or in the Assignment and Assumption pursuant to which such U.S. Lender
assumed its Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.07 and (b) reduced or increased from
time to time pursuant to assignments by or to such U.S. Lender pursuant to
Section 11.04. The aggregate amount of the Lenders’ Revolving Commitments as of
the Third Amendment Effectiveness Date is $70.0 million.
 
“Revolving Exposure” shall mean, with respect to any U.S. Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such U.S. Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such of such Lender’s Swingline Exposure.
 
“Revolving Lender” shall mean a U.S. Lender with a Revolving Commitment.
 
“Revolving Loan” shall mean a Loan made by the U.S. Lenders to U.S. Borrower
pursuant to Section 2.01(c). Each Revolving Loan shall either be an ABR
Revolving Loan or a Eurodollar Revolving Loan.
 
“Revolving Maturity Date” shall mean the date which is five years after the
Original Closing Date or, if such date is not a Business Day, the first Business
Day thereafter.
 
“Rollover Equity” shall mean the phantom equity interest of certain existing
equityholders of Seller in Holdings valued at $4.3 million on terms and
conditions satisfactory to the Administrative Agent in its reasonable judgment.
 
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
 
“SDN List” shall have the meaning assigned to such term in Section 6.21.
 
“Second Amendment Effectiveness Date” shall mean August 27, 2004.
 
“Second Amendment Transaction Documents” shall mean the MW Acquisition
Documents, the New Senior Subordinated Note Documents and the Loan Documents.
 
“Second Amendment Transactions” shall mean, collectively, the transactions to
occur on or prior to the Second Amendment Effectiveness Date pursuant to the
Second Amendment Transaction Documents, including (a) the consummation of the MW
Acquisition; (b) the execution, delivery and performance of those Loan Documents
which need to be amended or otherwise modified on the Second Amendment
Effectiveness Date to the extent contemplated hereby and the borrowings to occur
on the Second Amendment Effectiveness Date hereunder; (c) the MW Refinancing;
(d) the Supplemental Financing; (e) the issuance of the New Senior Subordinated
Notes; (f) the issuance of the Supplemental Rollover Equity; and (g) the payment
of all fees and expenses to be paid on or prior to the Second Amendment
Effectiveness Date and owing in connection with the foregoing.
 
“Second Confidential Information Memorandum” shall mean that certain
confidential information memorandum dated as of August 2004 relating to U.S.
Borrower and its subsidiaries.
 
“Secured Parties” shall mean the U.S. Secured Parties and the Canadian Secured
Parties.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Securities Collateral” shall have the meaning assigned to such term in the U.S.
Security Agreement or the Canadian Security Agreement, as applicable.
 
“Security Agreement” shall mean the U.S. Security Agreement or the Canadian
Security Agreement, as applicable.
 
“Security Documents” shall mean the U.S. Security Documents and the Canadian
Security Documents.
 
“Seller” shall have the meaning assigned to such term in the first recital
hereto.
 
“Senior Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Senior Indebtedness on such date to Consolidated EBITDA for the
Test Period then most recently ended.
 
“Senior Subordinated Note Agreement” shall mean any indenture, note purchase
agreement or other agreement pursuant to which the Senior Subordinated Notes are
issued as in effect on the Original Closing Date and thereafter amended from
time to time subject to the requirements of this Agreement.
 
“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes,
the Senior Subordinated Note Agreement, the Senior Subordinated Note Guarantees
and all other documents executed and delivered with respect to the Senior
Subordinated Notes or the Senior Subordinated Note Agreement.
 
“Senior Subordinated Note Guarantees” shall mean the guarantees of Parent and
the U.S. Subsidiary Guarantors pursuant to the Senior Subordinated Note
Agreement.
 
“Senior Subordinated Notes” shall mean U.S. Borrower’s 9.0% Senior Subordinated
Notes due 2012 issued pursuant to the Senior Subordinated Note Agreement and any
registered notes issued by U.S. Borrower in exchange for, and as contemplated
by, such notes with substantially identical terms as such notes.
 
“Sponsor” shall mean Caxton-Iseman Capital, Inc.
 
“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of U.S. Borrower or any of its Subsidiaries, (b) the obligations of
third-party insurers of U.S. Borrower or any of its Subsidiaries arising by
virtue of the laws of any jurisdiction requiring third-party insurers to obtain
such letters of credit, (c) performance, payment, deposit or surety obligations
of U.S. Borrower or any of its Subsidiaries if required by law or governmental
rule or regulation or in accordance with custom and practice in the industry,
(d) Indebtedness of U.S. Borrower or any of its Subsidiaries permitted to be
incurred under Section 6.01 or (e) any other purpose not prohibited hereunder
and acceptable to the Issuing Bank.
 
“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurodollar liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
 
“Subordinated Indebtedness” shall mean Indebtedness of either Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
Obligations of such Borrower and such Guarantor, as applicable, including the
Senior Subordinated Notes and the New Senior Subordinated Notes.
 
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (ii) any
other corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the voting power of all Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent. Unless the context requires otherwise,
“Subsidiary” refers to a Subsidiary of U.S. Borrower.
 
“Subsidiary Guarantor” shall mean each U.S. Subsidiary Guarantor and each
Canadian Subsidiary Guarantor.
 
“Successful Syndication” shall have the meaning given to such term in the Fee
Letter.
 
“Super Holdings” shall mean Ply Gem Prime Holdings, Inc., a Delaware corporation
and the direct parent company of Holdings.
 
“Supplemental Financing” shall mean the contribution of $32,291,379 million by
Equity Investors to Holdings in return for Equity Interests in Holdings, and the
contribution of such cash by Holdings to Parent in connection with the funding
of the MW Acquisition.
 
“Supplemental Rollover Equity” shall mean the phantom equity interest of certain
members of MW’s senior management in Holdings valued at $2,008,621 million on
terms and conditions satisfactory to the Administrative Agent in its reasonable
judgment.
 
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of the type required by
Section 4.01(o)(iii) or (b) otherwise acceptable to the Collateral Agent.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17. The amount of the Swingline Commitment
is $15.0 million as of the Third Amendment Effectiveness Date, but in no event
shall exceed the Revolving Commitments.
 
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
 
“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.
 
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.
 
“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.
 
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
 
“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, deductions, withholdings or other similar charges imposed
by the U.S. Internal Revenue Service or any other taxing authority (whether
domestic or foreign and including any federal, state, U.S. possession, county,
local, provincial or foreign government or any subdivision or taxing agency
thereof), whether computed on a separate, consolidated, unitary, combined or
other basis and any and all liabilities (including interest, fines, penalties or
additions to tax) with respect to the foregoing, and (ii) any transferee,
successor, joint and several, contractual or other liability (including
liability pursuant to Treasury Regulation § 1.1502-6 (or any similar provision
of state, local or non-U.S. law)) in respect of any item described in
clause (i).
 
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
 
“Term Loan Commitments” shall mean the U.S. Term Loan Commitments and the
Canadian Term Loan Commitments.
 
“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.
 
“Term Loan Maturity Date” shall mean August 15, 2011 or, if such date is not a
Business Day, the first Business Day thereafter.
 
“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09(a).
 
“Term Loans” shall mean the U.S. Term Loans and the Canadian Term Loans.
 
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
U.S. Borrower then last ended (in each case taken as one accounting period) for
which financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).
 
“Third Amendment Effectiveness Date” shall have the meaning assigned to such
term in Section 4.03.
 
“Third Amendment Perfection Certificate Supplement” shall mean a certificate in
the form of Exhibit L-3 (which shall be completed after giving effect to the
Alenco Acquisition) or any other form approved by the Collateral Agent.
 
“Third Amendment Transaction Documents” shall mean the Alenco Acquisition
Documents and the Loan Documents.
 
“Third Amendment Transactions” shall mean, collectively, the transactions to
occur on or prior to the Third Amendment Effectiveness Date pursuant to the
Third Amendment Transaction Documents, including (a) the consummation of the
Alenco Acquisition; (b) the execution, delivery and performance of those Loan
Documents which need to be amended or otherwise modified on the Third Amendment
Effectiveness Date to the extent contemplated hereby and the borrowings to occur
on the Third Amendment Effectiveness Date hereunder; and (c) the payment of all
fees and expenses to be paid on or prior to the Third Amendment Effectiveness
Date and owing in connection with the foregoing.
 
“Third Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of February 2006 relating to U.S. Borrower and
its subsidiaries.
 
“Title Company” shall mean any title insurance company as shall be retained by
U.S. Borrower and reasonably acceptable to the Administrative Agent.
 
“Title Policy” shall have the meaning assigned to such term in
Section 4.01(o)(iii).
 
“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.
 
“Transaction Documents” shall mean the Acquisition Documents, the Senior
Subordinated Note Documents and the Loan Documents.
 
“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Original Closing Date pursuant to the Transaction Documents, including
(a) the consummation of the Acquisition; (b) the execution, delivery and
performance of the Loan Documents and the initial borrowings hereunder; (c) the
Refinancing; (d) the Equity Financing; (e) the issuance of the Senior
Subordinated Notes; (f) the issuance of the Rollover Equity; and (g) the payment
of all fees and expenses to be paid on or prior to the Original Closing Date and
owing in connection with the foregoing.
 
“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.
 
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
 
“United States” shall mean the United States of America.
 
“U.S. Borrower” shall have the meaning assigned to such term in the preamble
hereto.
 
“U.S. Borrowing Request” shall mean a request by U.S. Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C-1, or
such other form as shall be approved by the Administrative Agent.
 
“U.S. Collateral Account” shall mean a collateral account or sub-account
established and maintained by the Collateral Agent for the benefit of the U.S.
Secured Parties, in accordance with the provisions of Section 9.01.
 
“U.S. Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
 
“U.S. Guarantors” shall have the meaning assigned to such term in Section 7.01.
 
“U.S. Intercompany Note” shall mean a promissory note substantially in the form
of Exhibit P-1.
 
“U.S. Lenders” shall mean (a) the financial institutions that have become a
party hereto pursuant to a Lender Addendum that make U.S. Loans or provide
Commitments to U.S. Borrower and (b) any financial institution that has become a
party hereto pursuant to an Assignment and Assumption that makes U.S. Loans or
provides a Commitment to U.S. Borrower, other than, in each case, any such
financial institution that has ceased to be a party hereto pursuant to an
Assignment and Assumption. Unless the context clearly indicates otherwise, the
term “U.S. Lenders” shall include the Swingline Lender.
 
“U.S. Loan Parties” shall mean Parent, U.S. Borrower and the U.S. Subsidiary
Guarantors.
 
“U.S. Loans” shall mean all Loans other than the Canadian Term Loans.
 
“U.S. Mortgaged Property” shall mean the Mortgaged Properties owned or leased by
the U.S. Loan Parties.
 
“U.S. Obligations” shall mean (a) obligations of U.S. Borrower and the other
U.S. Loan Parties from time to time arising (including by way of Article VII)
under or in respect of the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the U.S.
Loans, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, (ii) each payment required to be made by
U.S. Borrower and the other U.S. Loan Parties under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of U.S. Borrower and the other
U.S. Loan Parties under this Agreement and the other Loan Documents, (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of U.S. Borrower and the other U.S. Loan Parties under or pursuant
to this Agreement and the other Loan Documents, (c) the due and punctual payment
and performance of all obligations of U.S. Borrower and the other U.S. Loan
Parties under each Hedging Agreement relating to either the U.S. Loans or
foreign currency exchange rates entered into with any counterparty that was a
Lender or an Affiliate of a Lender at the time such Hedging Agreement was
entered into (provided that each shall provide that it terminates or expires
upon, or prior to, the repayment of all Loans hereunder) (each, a “Permitted
U.S. Hedging Agreement”) and (d) the due and punctual payment and performance of
all obligations in respect of overdrafts and related liabilities owed to any
U.S. Lender, any Affiliate of a U.S. Lender, the Administrative Agent or the
Collateral Agent arising from treasury, depositary and cash management services
or in connection with any automated clearinghouse transfer of funds, in each
case, with respect to U.S. Loans.
 
“U.S. Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the U.S. Lenders and each party to a
Permitted U.S. Hedging Agreement if such person executes and delivers to the
Administrative Agent a letter agreement in form and substance reasonably
acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Sections 11.03 and
11.09.
 
“U.S. Security Agreement” shall mean a Security Agreement substantially in the
form of Exhibit M-1 among the U.S. Loan Parties and Collateral Agent for the
benefit of the Secured Parties.
 
“U.S. Security Agreement Collateral” shall mean all property pledged or granted
as collateral pursuant to the U.S. Security Agreement delivered on the Original
Closing Date or thereafter pursuant to Section 5.10.
 
“U.S. Security Documents” shall mean the U.S. Security Agreement, the Mortgages
entered into by the U.S. Loan Parties and each other security document or pledge
agreement delivered in accordance with applicable local or foreign law to grant
a valid, perfected security interest in any property as collateral for the
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the U.S. Security Agreement, any Mortgage
or any other such security document or pledge agreement to be filed with respect
to the security interests in property and fixtures created pursuant to the U.S.
Security Agreement or any Mortgage and any other document or instrument utilized
to pledge as collateral for the Obligations any property.
 
“U.S. Subsidiaries” shall mean all Subsidiaries of U.S. Borrower other than
Canadian Borrower and Canadian Subsidiaries.
 
“U.S. Subsidiary Guarantor” shall mean each U.S. Subsidiary listed on Schedule
1.01(f), and each other U.S. Subsidiary that is or becomes a party to this
Agreement pursuant to Section 5.10.
 
“U.S. Term Loan” shall mean the term loans made by the U.S. Term Loan Lenders to
U.S. Borrower pursuant to Section 2.01(a). Each U.S. Term Loan shall be either
an ABR Term Loan or a Eurodollar Term Loan.
 
“U.S. Term Loan Commitment” shall mean, with respect to each U.S. Term Loan
Lender, the commitment, if any, of such U.S. Term Loan Lender to make a U.S.
Term Loan hereunder on the Third Amendment Effectiveness Date in the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such U.S.
Term Loan Lender on the Third Amendment Effectiveness Date. The aggregate amount
of the Lenders’ U.S. Term Loan Commitments as of the Third Amendment
Effectiveness Date is $375.0 million.
 
“U.S. Term Loan Lender” shall mean each U.S. Lender that has a U.S. Term Loan
Commitment or is the holder of a U.S. Term Loan.
 
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
 
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02  Classification of Loans and Borrowings
 
. For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing,” “Borrowing
of Canadian Term Loans”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class
and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03  Terms Generally
 
. The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any person shall
be construed to include such person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (d) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement, unless otherwise indicated.
 
SECTION 1.04  Accounting Terms; GAAP
 
. Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the Third Amendment Effectiveness Date unless otherwise agreed to by U.S.
Borrower and the Required Lenders.
 
SECTION 1.05  Resolution of Drafting Ambiguities
 
. Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.
 
ARTICLE II  
 


 
THE CREDITS
 
SECTION 2.01  Commitments
 
. Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly:
 
(a)  to make a U.S. Term Loan to U.S. Borrower on the Third Amendment
Effectiveness Date in the principal amount not to exceed its U.S. Term Loan
Commitment on the Third Amendment Effectiveness Date; and
 
(b)  to make a Canadian Term Loan to Canadian Borrower on the Third Amendment
Effectiveness Date in the principal amount not to exceed its Canadian Term Loan
Commitment on the Third Amendment Effectiveness Date; and
 
(c)  to make Revolving Loans to U.S. Borrower, at any time and from time to time
on or after the Original Closing Date until the earlier of the Revolving
Maturity Date and the termination of the Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment.
 
Amounts paid or prepaid in respect of Term Loans may not be reborrowed. Within
the limits set forth in clause (b) above and subject to the terms, conditions
and limitations set forth herein, U.S. Borrower may borrow, pay or prepay and
reborrow Revolving Loans.
 
SECTION 2.02  Loans
 
(a)  .
 
(a)  Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.18(e)(ii), (x) ABR
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $500,000 and not less than $2.5 million or
(ii) equal to the remaining available balance of the applicable Commitments and
(y) the Eurodollar Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $500,000 and not less than
$2.5 million or (ii) equal to the remaining available balance of the applicable
Commitments.
 
(b)  Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided that the Borrowers shall not be entitled to request any
Borrowing that, if made, would result in more than ten Eurodollar Borrowings
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
 
(c)  Except with respect to Loans made pursuant to Section 2.18(e)(ii), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 12:00 noon,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by U.S. Borrower in the applicable
U.S. Borrowing Request maintained with the Administrative Agent or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.
 
(d)  Unless the Administrative Agent shall have received notice from a Lender
prior to 11:00 a.m. on the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and such
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of either
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement, and such Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease.
 
(e)  Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date or Term Loan Maturity Date, as applicable.
 
SECTION 2.03  Borrowing Procedure
 
. To request a Revolving Borrowing or Term Borrowing, the applicable Borrower
shall deliver, by hand delivery or telecopy, a duly completed and executed
Borrowing Request to the Administrative Agent (i) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing or (ii)  in the case of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:
 
(a)  whether the requested Borrowing is to be a Borrowing of Revolving Loans,
U.S. Term Loans or Canadian Term Loans;
 
(b)  the aggregate amount of such Borrowing;
 
(c)  the date of such Borrowing, which shall be a Business Day;
 
(d)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
 
(e)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; provided that until the earlier of (x) the date on
which the Syndication Agent shall have notified U.S. Borrower that a Successful
Syndication has been achieved and (y) 60 days after the Third Amendment
Effectiveness Date, the Interest Period for any Term Loans shall be seven days;
 
(f)  the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of
Section 2.02(c); and
 
(g)  that the conditions set forth in Sections 4.02(b) through (d) have been
satisfied as of the date of the notice.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration (subject to the proviso in clause (e) above). Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04  Evidence of Debt; Repayment of Loans
 
.
 
(a)  U.S. Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each U.S. Term Loan Lender, the
principal amount of each U.S. Term Loan of such U.S. Term Loan Lender as
provided in Section 2.09, (ii) to the Administrative Agent for the account of
each Revolving Lender, the then unpaid principal amount of each Revolving Loan
of such Revolving Lender on the Revolving Maturity Date and (iii) to the
Swingline Lender, the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Maturity Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two Business Days after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing is made, U.S. Borrower shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested.
 
(b)  Canadian Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Canadian Term Loan Lender, the
principal amount of each Canadian Term Loan of such Canadian Term Loan Lender as
provided in Section 2.09.
 
(c)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
 
(d)  The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(e)  The entries made in the accounts maintained pursuant to paragraphs (c) and
(d) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms.
 
(f)  Any Lender by written notice to the applicable Borrower (with a copy to the
Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) in the form of Exhibit K-I, K-2, K-3 or K-4, as the case may
be. Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 11.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
 
SECTION 2.05  Fees
 
.
 
(a)  Commitment Fee. Each Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee (a “Commitment Fee”) equal to the
Applicable Fee per annum on the average daily unused amount of each Commitment
of such Lender to such Borrower during the period from and including the
Original Closing Date to but excluding the date on which such Commitment
terminates. Accrued Commitment Fees shall be payable in arrears (A) on the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the Original Closing Date, and (B) on the
date on which such Commitment terminates. Commitment Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing Commitment Fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).
 
(b)  Administrative Agent Fees. U.S. Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Fee Letter or such other fees payable in the amounts and at the times
separately agreed upon between U.S. Borrower and the Administrative Agent (the
“Administrative Agent Fees”).
 
(c)  LC and Fronting Fees. U.S. Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee (“LC
Participation Fee”) with respect to its participations in Letters of Credit,
which shall accrue at a rate equal to the Applicable Margin from time to time
used to determine the interest rate on Eurodollar Revolving Loans pursuant to
Section 2.06 on the daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to Reimbursement Obligations) during the period
from and including the later of the Original Closing Date and the date on which
such fee was last paid to and including the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee
(“Fronting Fee”), which shall accrue at the rate of 0.25% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the later of the Original Closing Date and the date on which such fee was last
paid to and including the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s customary fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Accrued LC Participation Fees and Fronting Fees shall be payable in
arrears (i) on the last Business Day of March, June, September and December of
each year, commencing on the first such date to occur after the Original Closing
Date, and (ii) on the date on which the Revolving Commitments terminate. Any
such fees accruing after the date on which the Revolving Commitments terminate
shall be payable on demand. Any other fees payable to the Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand therefor. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
 
(d)  All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that U.S. Borrower shall pay the Fronting Fees directly to the
Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.
 
SECTION 2.06  Interest on Loans
 
.
 
(a)  Subject to the provisions of Section 2.06(c), the Loans comprising each ABR
Borrowing, including each Swingline Loan, shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin in effect from
time to time.
 
(b)  Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.
 
(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by either Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall, to the extent permitted by applicable law, bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal and premium, if any, of or interest on any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.06 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in Section 2.06(a) (in either
case, the “Default Rate”).
 
(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
Section 2.06(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or a
Swingline Loan), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
 
(e)  All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBOR Rate shall be determined by the Administrative Agent
in accordance with the provisions of this Agreement and such determination shall
be conclusive absent manifest error.
 
(f)  For purposes of the Interest Act (Canada), whenever interest payable
pursuant to this Agreement is calculated with respect to any monetary Obligation
relating to the Canadian Term Loans on the basis of a period other than a
calendar year (the “Calculation Period”), each rate of interest determined
pursuant to such calculation expressed as an annual rate is equivalent to such
rate as so determined, multiplied by the actual number of days in the calendar
year in which the same is to be ascertained and divided by the number of days in
the Calculation Period.
 
(g)  The principle of deemed reinvestment of interest with respect to any
monetary Obligation relating to the Canadian Term Loans shall not apply to any
interest calculation under this Agreement.
 
(h)  The rates of interest with respect to any monetary Obligation relating to
the Canadian Term Loans stipulated in this Agreement are intended to be nominal
rates and not effective rates or yields.
 
SECTION 2.07  Termination and Reduction of Commitments
 
.
 
(a)  The Term Loan Commitments shall automatically terminate at 5:00 p.m., New
York City time, on the Third Amendment Effectiveness Date. The Revolving
Commitments, the Swingline Commitment and the LC Commitment shall automatically
terminate on the Revolving Maturity Date.
 
(b)  At its option, the applicable Borrower may at any time terminate, or from
time to time permanently reduce, the Commitments of any Class; provided that
(i) each reduction of the Commitments of any Class shall be in an amount that is
an integral multiple of $1.0 million and not less than $5.0 million and (ii) the
Revolving Commitments shall not be terminated or reduced if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.10, the aggregate amount of Revolving Exposures would exceed the
aggregate amount of Revolving Commitments.
 
(c)  The applicable Borrower shall notify the Administrative Agent in writing of
any election to terminate or reduce the Commitments under Section 2.07(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by a Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by a Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by a Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
 
(d)  The LC Commitment shall automatically be reduced on a dollar for dollar
basis by the face amount of letters of credit terminated in connection with any
Permitted Sale and Leaseback Transaction one Business Day after the receipt of
such proceeds; provided that the LC Commitment shall not be reduced below $20.0
million pursuant to this Section 2.07(d).
 
SECTION 2.08  Interest Elections
 
.
 
(a)  Each Revolving Borrowing and Term Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the applicable Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding anything to the contrary, the Borrowers
shall not be entitled to request any conversion or continuation that, if made,
would result in more than ten Eurodollar Borrowings outstanding hereunder at any
one time. This Section shall not apply to Swingline Borrowings, which may not be
converted or continued. Any interest or conversion election pursuant to this
Agreement does not constitute a new Borrowing but simply an adjustment of the
basis on which interest payable to the applicable Lenders will be calculated.
 
(b)  To make an election pursuant to this Section, the applicable Borrower shall
deliver, by hand delivery or telecopy, a duly completed and executed Interest
Election Request to the Administrative Agent not later than the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing or Term Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable.
 
(c)  Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”; provided
that until the earlier of (x) the date on which the Syndication Agent shall have
notified U.S. Borrower that a Successful Syndication has been achieved and (y)
60 days after the Third Amendment Effectiveness Date, the Interest Period for
Term Loans shall be seven days.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration (subject to the proviso
in clause (iv) above).
 
(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)  If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, the Administrative Agent or the Required Lenders may
require, by notice to U.S. Borrower, that (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
 
SECTION 2.09  Amortization of Term Borrowings
 
.
 
(a)  U.S. Borrower shall pay to the Administrative Agent, for the account of the
U.S. Term Loan Lenders, on the dates set forth on Annex II, or if any such date
is not a Business Day, on the immediately preceding Business Day (each such
date, a “Term Loan Repayment Date”), a principal amount of the U.S. Term Loans
equal to the amount set forth on Annex II for such date (as adjusted from time
to time pursuant to Section 2.10(h)), together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment.
 
(b)  Canadian Borrower shall pay to the Administrative Agent, for the account of
the Canadian Term Loan Lenders, on the Term Loan Repayment Dates, a principal
amount of the Canadian Term Loans equal to the amount set forth on Annex II for
such date (as adjusted from time to time pursuant to Section 2.10(h)), together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment.
 
(c)  To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date.
 
SECTION 2.10  Optional and Mandatory Prepayments of Loans and Mandatory Offers
to Redeem.
 
(a)  Optional Prepayments. Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing made by such Borrower, in whole or in
part, subject to the requirements of this Section 2.10; provided that each
partial prepayment shall be in an amount that is an integral multiple of
$500,000 and not less than $2.5 million.
 
(b)  Revolving Loan Prepayments.
 
(i)  In the event of the termination of all the Revolving Commitments, U.S.
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Borrowings and all outstanding Swingline Loans and replace
all outstanding Letters of Credit or cash collateralize all outstanding Letter
of Credit in accordance with the procedures set forth in Section 2.18(i).
 
(ii)  In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify U.S. Borrower and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then U.S. Borrower shall, on the date of
such reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.
 
(iii)  In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, U.S. Borrower shall, without notice or
demand, immediately first, repay or prepay Revolving Borrowings, and second,
replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.
 
(iv)  In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, U.S. Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.
 
(c)  Asset Sales. (I) Not later than three Business Days following the receipt
of any Net Cash Proceeds from an Asset Sale pursuant to Section 6.06(h), U.S.
Borrower shall make an Offer to Redeem the maximum principal amount of
Borrowings that may be redeemed by applying an amount equal to 100% of such Net
Cash Proceeds to such Offer to Redeem in accordance with Sections 2.10(h), (i)
and (j); provided that in the case of an Asset Sale pursuant to Section
6.06(h)(X) (i) notwithstanding anything to the contrary in Section 2.10(h) such
amount shall first be applied to redeem the Canadian Term Loans and the
Obligations related thereto on behalf of the Canadian Borrower and (ii) any such
amount remaining after the redemption in full of the Canadian Term Loans and the
Obligations related thereto shall be applied in accordance with
Section 2.10(c)(II).
 
(II) Not later than three Business Days following the receipt of any Net Cash
Proceeds of any Asset Sale (other than a Permitted Sale and Leaseback
Transaction or an Asset Sale pursuant to Section 6.06(h)) by Parent, U.S.
Borrower or any U.S. Subsidiary, U.S. Borrower shall make an Offer to Redeem the
maximum principal amount of Borrowings that may be redeemed by applying an
amount equal to 100% of such Net Cash Proceeds to make redemptions in accordance
with Sections 2.10(h), (i) and (j); and not later than one Business Day
following the receipt of any Net Cash Proceeds of any Asset Sale (other than a
Permitted Sale and Leaseback Transaction) by Canadian Borrower or any Canadian
Subsidiary, the Borrowers shall make an Offer to Redeem the maximum principal
amount of Borrowings that may be redeemed by applying an amount equal to 100% of
such Net Cash Proceeds to make redemptions in accordance with Sections 2.10(h),
(i) and (j); provided, in each case, that:
 
(i)  so long as no Default shall then exist or would arise therefrom, no such
Offer to Redeem shall be required under this Section 2.10(c)(II)(i) with respect
to (A) any Asset Sale permitted by Section 6.06(a), (B) the disposition of
property which constitutes a Casualty Event, or (C) Asset Sales for fair market
value resulting in no more than $500,000 in Net Cash Proceeds per Asset Sale (or
series of related Asset Sales) and less than $3.0 million in Net Cash Proceeds
in any fiscal year; provided that clause (C) shall not apply in the case of any
Asset Sale described in clause (b) of the definition thereof or to an Asset Sale
pursuant to Section 6.06(h); and
 
(ii)  so long as no Default shall then exist or would arise therefrom and the
aggregate of Net Cash Proceeds of Asset Sales shall not exceed $30.0 million in
any fiscal year of U.S. Borrower (not including for purposes of this limit only,
Net Cash Proceeds of Permitted Sale and Leaseback Transactions or an Asset Sale
pursuant to Section 6.06(h)), no Offer to Redeem shall be required on such date
to the extent that (A) U.S. Borrower shall have delivered an Officers’
Certificate to the Administrative Agent on or prior to such date stating that
such Net Cash Proceeds are expected to be reinvested in fixed or capital assets
within 365 days following the date of such Asset Sale (which Officers’
Certificate shall set forth the estimates of the proceeds to be so expended);
and (B) all Net Cash Proceeds in respect of all Asset Sales (other than those
referred to in clause (C) of Section 2.10(c)(II)(i)) in excess of $15.0 million
in the aggregate at any time shall be held in the applicable Collateral Account
and released therefrom only in accordance with the provisions of Article IX;
provided that if all or any portion of such Net Cash Proceeds is not so
reinvested within such 365-day period, such unused portion shall be applied to
make an Offer to Redeem on the last day of such period as provided in this
Section 2.10(c)(II); and provided, further, that if the property subject to such
Asset Sale constituted Collateral, then all property purchased with the Net Cash
Proceeds thereof pursuant to this subsection shall be made subject to the Lien
of the applicable Security Documents in favor of the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Sections 5.10 and 5.11.
 
(d)  Debt Issuance. Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Debt Issuance by Parent, U.S. Borrower or any of its
U.S. Subsidiaries, U.S. Borrower shall make an Offer to Redeem the maximum
principal amount of Borrowings that may be redeemed by applying an amount equal
to 100% of such Net Cash Proceeds to make redemptions in accordance with
Sections 2.10(h), (i) and (j). Not later than one Business Day following the
receipt of any Net Cash Proceeds of any Debt Issuance by Canadian Borrower or
any Canadian Subsidiary, the Borrowers, shall make an Offer to Redeem the
maximum principal amount of Borrowings that may be redeemed by applying an
amount equal to 100% of such Net Cash Proceeds to make redemptions in accordance
with Sections 2.10(h) , (i) and (j).
 
(e)  Equity Issuance or Preferred Stock Issuance. Not later than one Business
Day following the receipt of any Net Cash Proceeds of any Equity Issuance, U.S.
Borrower shall apply an amount equal to 50% of such Net Cash Proceeds to make
prepayments in accordance with Sections 2.10(h) and (i). Not later than one
Business Day following the receipt of any Net Cash Proceeds of any Preferred
Stock Issuance by Holdings, Parent, Super Holdings, U.S. Borrower or any of its
U.S. Subsidiaries, U.S. Borrower shall apply an amount equal to 100% of such Net
Cash Proceeds to make prepayments in accordance with Sections 2.10(h) and (i).
 
(f)  Casualty Events. Not later than one Business Day following the receipt of
any Net Cash Proceeds from a Casualty Event by Parent, U.S. Borrower or any of
its U.S. Subsidiaries, U.S. Borrower shall make an Offer to Redeem the maximum
principal amount of Borrowings that may be redeemed by applying an amount equal
to 100% of such Net Cash Proceeds to make redemptions in accordance with
Sections 2.10(h), (i) and (j); and not later than one Business Day following the
receipt of any Net Cash Proceeds from a Casualty Event by Canadian Borrower or
any Canadian Subsidiary, the Borrowers, shall make an Offer to Redeem the
maximum principal amount of Borrowings that may be redeemed by applying an
amount equal to 100% of such Net Cash Proceeds to make redemptions in accordance
with Sections 2.10(h), (i) and (j); provided, in each case, that:
 
(i)  so long as no Default shall then exist or arise therefrom, no Offer to
Redeem shall be required on such date to the extent that U.S. Borrower shall
have delivered an Officers’ Certificate to the Administrative Agent on or prior
to such date stating that such proceeds are expected to be used to repair,
replace or restore any property in respect of which such Net Cash Proceeds were
paid or to invest in other fixed or capital assets, no later than 365 days (or
such longer period as may be approved by the Administrative Agent) following the
date of receipt of such proceeds; provided that if the property subject to such
Casualty Event constituted Collateral under the Security Documents, then all
property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.10 and 5.11;
 
(ii)  all Net Cash Proceeds in respect of all Casualty Events in excess of
$15.0 million in the aggregate shall be held in the applicable Collateral
Account and released therefrom only in accordance with the provisions of
Article IX; and
 
(iii)  if any portion of such Net Cash Proceeds shall not be so applied within
such 365-day (or longer) period, such unused portion shall be applied to make an
Offer to Redeem on the last day of such period as provided in this
Section 2.10(f).
 
(g)  Excess Cash Flow. No later than the earlier of (i) 90 days after the end of
each Excess Cash Flow Period and (ii) the date on which the financial statements
with respect to such fiscal year in which such Excess Cash Flow Period occurs
are delivered pursuant to Section 5.01(a), U.S. Borrower shall make prepayments
in accordance with Sections 2.10(h) and (i) in an aggregate amount equal to the
excess of (x) 50% of Excess Cash Flow for the Excess Cash Flow Period then ended
less (y) any voluntary prepayments of Term Loans and any permanent voluntary
reductions to the Revolving Commitments to the extent that an equal amount of
the Revolving Loans simultaneously is repaid, in each case so long as such
amounts are not already reflected in Debt Service, during such Excess Cash Flow
Period; provided that only 25% of Excess Cash Flow for the Excess Cash Flow
Period then ended need be applied pursuant to this Section 2.10(g) if the Senior
Leverage Ratio is less than 1.5:1.0 as of the end of such Excess Cash Flow
Period.
 
(h)  Application of Prepayments and Redemptions.
 
(i)  Prior to any optional (subject to Section 2.10(a)) or mandatory prepayment
or redemption pursuant to any Offer to Redeem hereunder, the applicable Borrower
shall select the Borrowing or Borrowings to be prepaid or redeemed and shall
specify such selection in the notice of such prepayment or Offer to Redeem
pursuant to Section 2.10(i), subject to the provisions of this Section 2.10(h).
Subject to Section 2.10(h)(iii), any prepayments or redemptions of Term Loans
pursuant to Section 2.10(a), (c), (d), (e), (f) or (g) shall be applied to
reduce scheduled prepayments required under Sections 2.09(a) and (b) on a pro
rata basis among the prepayments remaining to be made on each Term Loan
Repayment Date and shall be applied, in the case of prepayments or redemptions
to be made solely by U.S. Borrower, first, to U.S. Term Loans and second if all
U.S. Term Loans have been repaid, to Canadian Term Loans on behalf of Canadian
Borrower, and, in the case of prepayments or redemptions by the Borrowers,
first, by Canadian Borrower to Canadian Term Loans and second, if all Canadian
Term Loans have been repaid, by U.S. Borrower to U.S. Term Loans. After
application of redemptions and mandatory prepayments described above in this
Section 2.10(h) and to the extent there are redemption or mandatory prepayment
amounts remaining after such application, the Revolving Commitments shall be
permanently reduced ratably among the Revolving Lenders in accordance with their
applicable Revolving Commitments in an aggregate amount equal to such excess,
and U.S. Borrower shall comply with Section 2.10(b).
 
(ii)  Amounts to be applied pursuant to this Section 2.10 to the prepayment or
redemption of Term Loans and Revolving Loans shall be applied, as applicable,
first to reduce outstanding ABR Term Loans and ABR Revolving Loans,
respectively. Any amounts remaining after each such application shall be applied
to prepay or redeem Eurodollar Term Loans or Eurodollar Revolving Loans, as
applicable. Notwithstanding the foregoing, if the amount of any prepayment of
Loans required under this Section 2.10 shall be in excess of the amount of the
ABR Loans at the time outstanding (an “Excess Amount”), only the portion of the
amount of such prepayment or redemption as is equal to the amount of such
outstanding ABR Loans shall be immediately prepaid or redeemed and, at the
election of the applicable Borrower, the balance of such required prepayment
shall be either (A) deposited in the applicable Collateral Account and applied
to the prepayment or redemption of Eurodollar Loans on the last day of the then
next-expiring Interest Period for Eurodollar Loans; provided that (i) interest
in respect of such Excess Amount shall continue to accrue thereon at the rate
provided hereunder for the Loans which such Excess Amount is intended to repay
until such Excess Amount shall have been used in full to repay such Loans and
(ii) at any time while a Default has occurred and is continuing, the
Administrative Agent may, and upon written direction from the Required Lenders
shall, apply any or all proceeds then on deposit in either Collateral Account to
the payment of such Loans in an amount equal to such Excess Amount or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.13.
 
(iii)  Notwithstanding Sections 2.10(e) and 2.10(g), the aggregate amount of all
prepayments by the Borrowers with respect to each Canadian Term Loan pursuant to
Sections 2.10(e) and 2.10(g) and Section 2.09 as in effect on the Third
Amendment Effectiveness Date within the first five years following the Third
Amendment Effectiveness Date shall not exceed 25% of the initial principal
amount of that Canadian Term Loan, except for payments required as a result of
an acceleration of the Obligations of the Borrowers pursuant to Article VIII.
For greater certainty and notwithstanding any other provision of this Agreement,
the failure of the Borrowers to make any prepayment of the Canadian Term Loans
contemplated in Sections 2.10(e) and 2.10(g) or Section 2.09 solely as a
consequence of the immediately preceding sentence shall not constitute a
Default. Nothing in this Section 2.10(h)(iii) shall affect prepayments of U.S.
Loans pursuant to Sections 2.10(e) and 2.10(g) or Section 2.09.
 
(i)  Notice of Prepayment or Offer to Redeem. The applicable Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by written notice of any prepayment or Offer to
Redeem hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of
prepayment, (iii) in the case of prepayment of a Swingline Loan, not later than
11:00 a.m., New York City time, on the date of prepayment and (iv) in the case
of an Offer to Redeem, five Business Days prior to the proposed date of
redemption. Each such notice shall be irrevocable; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07, then such notice of prepayment
may be revoked if such termination is revoked in accordance with Section 2.07.
Each such notice shall specify the prepayment or redemption date, the principal
amount of each Borrowing or portion thereof to be prepaid or redeemed and, in
the case of a mandatory prepayment or Offer to Redeem, a reasonably detailed
calculation of the amount of such prepayment. Promptly following receipt of any
such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof. Such
notice to the Lenders may be by electronic communication. Each partial
prepayment or Offer to Redeem of any Borrowing shall be in an amount that would
be permitted in the case of a Credit Extension of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment or Offer to Redeem of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10. Prepayments and Offers to Redeem shall be
accompanied by accrued interest to the extent required by Section 2.06. The
Administrative Agent shall advise the applicable Borrower if an Offer to Redeem
is accepted or declined by the Lenders on the Business Day prior to the proposed
redemption date. If an Offer to Redeem is declined all funds that were to be
used to redeem Borrowings shall revert to the applicable Borrower.
 
(j)  Mandatory Offers to Redeem. When required by Sections 2.10(c), (d) and (f),
each Borrower shall make an offer to redeem Borrowings made by the Borrowers in
accordance with the terms of Section 2.10(i), which offer may be accepted or
declined by the Lenders in accordance with Section 11.02(e) (an “Offer to
Redeem”). If any Offer to Redeem is accepted, all redemptions shall be made in
accordance with Section 2.10(h).
 
SECTION 2.11  Alternate Rate of Interest
 
. If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
 
(a)  the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or
 
(b)  the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give written notice thereof to U.S. Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies U.S. Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (which the
Administrative Agent agrees to use its commercially reasonable efforts to do
promptly after it learns such circumstances cease to exist), (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.12  Increased Costs
 
.
 
(a)  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against property of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate) or the Issuing Bank; or
 
(ii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition or expense affecting this Agreement or Eurodollar Loans made
by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered, it
being understood that, to the extent duplicative of the provisions of
Section 2.15, this Section 2.12 shall not apply to Taxes.
 
(b)  If any Lender or the Issuing Bank determines (in good faith, but in its
sole absolute discretion) that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital or on the capital of such Lender’s or the Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Bank, to a level below that which such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
 
(c)  A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section 2.12 shall be delivered to the applicable Borrower (with
a copy to the Administrative Agent) and shall be conclusive and binding absent
manifest error. Such Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
neither Borrower shall be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies such Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall not begin earlier than the date of
effectiveness of the Change in Law.
 
SECTION 2.13  Breakage Payments
 
. In the event of (a) the payment or prepayment, whether optional or mandatory,
of any principal of any Eurodollar Loan earlier than the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan earlier
than the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.16, then, in any such event, such
Borrower shall compensate each Lender for the loss (other than lost profit or
spread), cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13 shall be delivered to the applicable Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest error.
Such Borrower shall pay such Lender the amount shown as due on any such
certificate within 5 days after receipt thereof.
 
SECTION 2.14  Payments Generally; Pro Rata Treatment; Sharing of Setoffs
 
.
 
(a)  Each Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees or
Reimbursement Obligations, or of amounts payable under Section 2.12, 2.13 or
2.15, or otherwise) on or before the time expressly required hereunder or under
such other Loan Document for such payment (or, if no such time is expressly
required, prior to 2:00 p.m., New York City time), on the date when due, in
immediately available funds, without setoff, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 677 Washington
Boulevard, Stamford, Connecticut, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.12, 2.13, 2.15 and 11.03 shall be made directly
to the persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars, except as expressly specified
otherwise.
 
(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and Reimbursement Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties.
 
(c)  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise (including by exercise of its rights under Section 9.1 of the Security
Agreement), obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by either Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to U.S. Borrower
or any of its Subsidiaries or Affiliates (as to which the provisions of this
paragraph shall apply). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(c) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(c) to share in the benefits of the recovery
of such secured claim.
 
(d)  Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d), 2.18(e) or 11.03(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
SECTION 2.15  Taxes
 
(a)  .
 
(a)  Any and all payments by or on account of any obligation of either Borrower
hereunder or under any other Loan Document shall be made without setoff,
counterclaim or other defense and free and clear of and without deduction or
withholding for any and all Indemnified Taxes; provided that if either Borrower
or any Secured Party shall be required by law to deduct or pay any Indemnified
Taxes from or in respect of such payments, then (i) the sum payable shall be
increased as necessary so that after making or allowing for all required
deductions and payments (including deductions, withholdings or payments
applicable to additional sums payable under this Section 2.15) the
Administrative Agent, any Lender or the Issuing Bank, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions, withholdings or payments been required, (ii) such Borrower shall
make such deductions or withholdings, as are required to be made by it and
(iii) such Borrower shall pay the full amount deducted or withheld by it to the
relevant Governmental Authority in accordance with applicable law.
 
(b)  In addition, such Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  Each Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of such Borrower hereunder or
under any other Loan Document, or otherwise with regard to any Loan Document,
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to either Borrower by a Lender
or the Issuing Bank, or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes and in any event within 30 days of any such payment being due, by either
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)  Each Foreign Lender shall deliver to the Borrowers and the Administrative
Agent two copies of either U.S. Internal Revenue Service Form W-8BEN or Form
W-8ECI, or, in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit Q and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Foreign Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrowers under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Foreign Lender on or before the date it
becomes a party to this Agreement. In addition, each Foreign Lender shall
deliver such forms within ten (10) Business Days after receipt of a written
notification from the Borrowers that any form previously delivered by such
Foreign Lender is invalid or is due to expire or to become obsolete. Each
Foreign Lender shall promptly notify the Borrowers at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrowers (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this paragraph, a Foreign Lender shall not be required to deliver any form
pursuant to this paragraph that such Foreign Lender is not legally able to
deliver.
 
(f)  If the Administrative Agent or a Lender determines in its reasonable
discretion that it is entitled to claim a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by a Borrower or with respect to
which a Borrower has paid additional amounts pursuant to this Section 2.15, it
promptly shall notify the applicable Borrower of the availability of such refund
claim. Upon receipt of a written request from a Borrower, such Administrative
Agent or Lender shall use reasonable efforts to file a timely claim to such
taxation authority for such refund, solely at the Borrower’s expense. If the
Administrative Agent or a Lender receives a refund (including pursuant to a
claim for refund made pursuant to the preceding sentence) or in respect of any
Indemnified Taxes or Other Taxes with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.15, it shall within 30 days from
the date of such receipt pay over the amount of such refund to the applicable
Borrower, net of all reasonable out-of-pocket expenses of such Administrative
Agent or Lender (as determined in the Administrative Agent’s or Lender’s
reasonable discretion) and without interest (other than interest paid by the
relevant taxation authority with respect to such refund); provided, however,
that (i) each Borrower, upon the request of the Administrative Agent or such
Lender (or assignee), agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges (including Taxes) imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender (or
assignee) within a reasonable time (not to exceed 20 days) after receipt of
written notice that the Administrative Agent or such Lender (or assignee) is
required to repay such refund to such Governmental Authority and (ii) such
Administrative Agent or Lender shall not be required to make any payment under
this Section 2.15(f) if an Event of Default shall have occurred and be
continuing. Nothing contained in this Section 2.15(f) shall require the
Administrative Agent or any Lender (or assignee) to make available its Tax
Returns or any other information which it deems confidential to a Borrower or
any other person. Notwithstanding anything to the contrary, in no event will any
Lender be required to pay any amount to a Borrower the payment of which would
place such Lender in a less favorable net after-tax position than such Lender
would have been in if the additional amounts giving rise to such refund of any
Indemnified Taxes had never been paid.
 
(g)  The Administrative Agent and each Lender agrees, upon written request from
a Borrower, to use reasonable efforts (subject to overall policy considerations
of the Administrative Agent or such Lender, as the case may be, and legal and
regulatory restrictions) to avoid or minimize any amounts that might otherwise
be payable by a Borrower pursuant to this Section 2.15; provided that such
effort shall not impose on the Administrative Agent or any Lender any additional
costs or any other economic, legal, regulatory or other disadvantage, as
determined in the Administrative Agent’s or such Lender’s sole discretion;
provided, further, that nothing in this Section 2.15(g) shall affect or postpone
any of the obligations of a Borrower or the rights of any Administrative Agent
or Lender pursuant to this Section 2.15.
 
(h)  The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
SECTION 2.16  Mitigation Obligations; Replacement of Lenders
 
.
 
(a)  Mitigation of Obligations. If any Lender requests compensation under
Section 2.12, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers, as applicable, hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment. A certificate setting forth such costs and
expenses in reasonable detail submitted by such Lender to the Administrative
Agent shall be conclusive absent manifest error.
 
(b)  Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or any Lender is a non-consenting Lender under Section 11.02(c),
or if any Lender defaults in its obligation to fund Loans hereunder, then the
applicable Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 11.04), all of its interests, rights and obligations under this
Agreement to an assignee selected by such Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Bank and Swingline Lender), which consents shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (assuming for this purpose that the
Loans of such Lender were being prepaid) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.15, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling a Borrower to
require such assignment and delegation cease to apply.
 
SECTION 2.17  Swingline Loans
 
.
 
(a)  Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to U.S. Borrower from time
to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $15.0 million or
(ii) the sum of the total Revolving Exposures exceeding the total Revolving
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, U.S. Borrower
may borrow, repay and reborrow Swingline Loans.
 
(b)  Swingline Loans. To request a Swingline Loan, U.S. Borrower shall deliver,
by hand delivery or telecopy, a duly completed and executed U.S. Borrowing
Request to the Administrative Agent and the Swingline Lender, not later than
2:00 p.m., New York City time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and the amount of the requested Swingline Loan. Each
Swingline Loan shall be an ABR Loan. The Swingline Lender shall make each
Swingline Loan available to U.S. Borrower by means of a credit to the general
deposit account of U.S. Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.18(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan. U.S. Borrower
shall not request a Swingline Loan if at the time of or immediately after giving
effect to the Extension of Credit contemplated by such request a Default has
occurred and is continuing or would result therefrom. Swingline Loans shall be
made in minimum amounts of $500,000 and integral multiples of $250,000 above
such amount.
 
(c)  Prepayment. U.S. Borrower shall have the right at any time and from time to
time to repay any Swingline Loan, in whole or in part, upon giving written
notice to the Swingline Lender and the Administrative Agent before 12:00 (noon),
New York City time, on the proposed date of repayment.
 
(d)  Participations. The Swingline Lender may at any time in its discretion by
written notice given to the Administrative Agent (provided such notice
requirement shall not apply if the Swingline Lender and the Administrative Agent
are the same entity) not later than 11:00 A.M., New York City time, on the next
succeeding Business Day following such notice require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans then outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(c) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify U.S. Borrower of any
participations in any Swingline Loan acquired by the Revolving Lenders pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from U.S. Borrower (or other party on
behalf of U.S. Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve U.S. Borrower of any
default in the payment thereof.
 
SECTION 2.18  Letters of Credit
 


 
(a)  General. Subject to the terms and conditions set forth herein, U.S.
Borrower may request the Issuing Bank, and the Issuing Bank agrees, to issue
Letters of Credit for its own account or the account of a Subsidiary in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Availability Period (provided
that U.S. Borrower shall be a co-applicant, and be jointly and severally liable,
with respect to each Letter of Credit issued for the account of a Subsidiary).
The Issuing Bank shall have no obligation to issue, and U.S. Borrower shall not
request the issuance of, any Letter of Credit at any time if after giving effect
to such issuance, the LC Exposure would exceed the LC Commitment or the total
Revolving Exposure would exceed the total Revolving Commitments. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by U.S. Borrower to, or entered into by U.S. Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.
 
(b)  Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, U.S. Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) an LC Request to the Issuing Bank and
the Administrative Agent not later than 11:00 a.m. on the third Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is acceptable to the Issuing Bank).
 
A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank:
 
(i)  the proposed issuance date of the requested Letter of Credit (which shall
be a Business Day);
 
(ii)  the amount thereof;
 
(iii)  the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);
 
(iv)  the name and address of the beneficiary thereof;
 
(v)  whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided that U.S. Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);
 
(vi)  the documents to be presented by such beneficiary in connection with any
drawing thereunder;
 
(vii)  the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and
 
(viii)  such other matters as the Issuing Bank may require.
 
A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank:
 
(i)  the Letter of Credit to be amended, renewed or extended;
 
(ii)  the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);
 
(iii)  the nature of the proposed amendment, renewal or extension; and
 
(iv)  such other matters as the Issuing Bank may require.
 
If requested by the Issuing Bank, U.S. Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and, upon issuance, amendment, renewal or extension
of each Letter of Credit, U.S. Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) the LC Exposure shall not exceed the LC Commitment, (ii) the total Revolving
Exposures shall not exceed the total Revolving Commitments and (iii) the
conditions set forth in Article IV in respect of such issuance, amendment,
renewal or extension shall have been satisfied. Unless the Issuing Bank shall
agree otherwise, no Letter of Credit shall be in an initial amount less than
$100,000, in the case of a Commercial Letter of Credit, or $500,000, in the case
of a Standby Letter of Credit, or is to be denominated in a currency other than
Dollars.
 
(c)  Expiration Date. (i) Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) in the case of a Standby Letter of
Credit, (x) the date which is no later than one year after the date of the
issuance of such Standby Letter of Credit (or, in the case of any renewal or
extension thereof, no later than one year after such renewal or extension) and
(y) the Letter of Credit Expiration Date and (ii) in the case of a Commercial
Letter of Credit, (x) the date that is no later than 180 days after the date of
issuance of such Commercial Letter of Credit (or, in the case of any renewal or
extension thereof, no later than 180 days after such renewal or extension) and
(y) the Letter of Credit Expiration Date.
 
(ii) If U.S. Borrower so requests in any LC Request, the Issuing Bank may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the Issuing
Bank to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the Issuing Bank, U.S. Borrower shall not be required to
make a specific request to the Issuing Bank for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the Issuing Bank to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the earlier of (i) one year from the date of such renewal and (ii) the Letter of
Credit Expiration Date; provided that the Issuing Bank shall not permit any such
renewal if (x) the Issuing Bank has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.18(l) or otherwise), or (y) it
has received notice on or before the day that is two Business Days before the
date which has been agreed upon pursuant to the proviso of the first sentence of
this paragraph, from the Administrative Agent, any Lender or Borrower that one
or more of the applicable conditions specified in Section 4.02 are not then
satisfied
 
(d)  Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Pro Rata Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by U.S. Borrower on the date due as provided in
Section 2.18(e), or of any reimbursement payment required to be refunded to U.S.
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, the occurrence and continuance of a Default, reduction or
termination of the Commitments, or expiration, termination or cash
collateralization of any Letter of Credit and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. The
Administrative Agent shall notify the Revolving Lenders promptly after the
issuance, amendment or expiration of any Letter of Credit.
 
(e)  Reimbursement.
 
(i)  If the Issuing Bank shall make any LC Disbursement in respect of a Letter
of Credit, U.S. Borrower shall reimburse such LC Disbursement by paying to the
Issuing Bank an amount equal to such LC Disbursement not later than 3:00 p.m.,
New York City time, on the date that such LC Disbursement is made if U.S.
Borrower shall have received notice of such LC Disbursement prior to 11:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
U.S. Borrower prior to such time on such date, then not later than 3:00 p.m.,
New York City time, on the Business Day immediately following the day that U.S.
Borrower receives such notice; provided that U.S. Borrower may, subject to the
conditions to borrowing set forth herein, request (x) in accordance with
Section 2.03 that such payment be financed with ABR Revolving Loans in an
equivalent amount and, to the extent so financed, U.S. Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Loans or (y) that such payment be satisfied with the proceeds of Term
Loans held in the Ply Gem LC Restricted Account.
 
(ii)  If U.S. Borrower fails to make such payment when due, the Issuing Bank
shall notify the Administrative Agent and the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from U.S. Borrower in respect thereof and such Revolving Lender’s Pro Rata
Percentage thereof. Each Revolving Lender shall pay by wire transfer of
immediately available funds to the Administrative Agent not later than 2:00
p.m., New York City time, on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 noon, New York City time, on any day, not
later than 11:00 a.m., New York City time, on the immediately following Business
Day), an amount equal to such Revolving Lender’s Pro Rata Percentage of the
unreimbursed LC Disbursement in the same manner as provided in Section 2.02(c)
with respect to Revolving Loans made by such Revolving Lender, and the
Administrative Agent will promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from U.S. Borrower
pursuant to the above paragraph prior to the time that any Revolving Lender
makes any payment pursuant to the preceding sentence and any such amounts
received by the Administrative Agent from U.S. Borrower thereafter will be
promptly remitted by the Administrative Agent to the Revolving Lenders that
shall have made such payments and to the Issuing Bank, as appropriate.
 
(iii)  If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to the Administrative Agent as provided above,
each of such Revolving Lender and U.S. Borrower severally agrees to pay interest
on such amount, for each day from and including the date such amount is required
to be paid in accordance with the foregoing to but excluding the date such
amount is paid, to the Administrative Agent for the account of the Issuing Bank
at (i) in the case of U.S. Borrower, the rate per annum set forth in
Section 2.18(h) and (ii) in the case of such Lender, at a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation.
 
(f)  Obligations Absolute. The Reimbursement Obligation of U.S. Borrower as
provided in Section 2.18(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that fails to comply with the
terms of such Letter of Credit; (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.18, constitute a legal or equitable discharge of,
or provide a right of setoff against, the obligations of U.S. Borrower
hereunder; (v) the fact that a Default shall have occurred and be continuing; or
(vi) any material adverse change in the business, property, results of
operations, prospects or condition, financial or otherwise, of U.S. Borrower and
its Subsidiaries. None of the Agents, the Lenders, the Issuing Bank or any of
their Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to U.S. Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by U.S. Borrower to the extent permitted by applicable law) suffered by
U.S. Borrower that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
 
(g)  Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to the Administrative Agent and U.S. Borrower of such demand for payment
and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve U.S. Borrower of its Reimbursement Obligation to the Issuing
Bank and the Revolving Lenders with respect to any such LC Disbursement (other
than with respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(e)).
 
(h)  Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless U.S. Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest
payable on demand, for each day from and including the date such LC Disbursement
is made to but excluding the date that U.S. Borrower reimburses such LC
Disbursement, at the rate per annum determined pursuant to Section 2.06(a) until
the day after U.S. Borrower is notified of such LC Disbursement and thereafter
pursuant to Section 2.06(c). Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to Section 2.18(e) to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.
 
(i)  Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that U.S. Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, U.S. Borrower shall deposit in the LC Sub-Account,
in the name of the Collateral Agent and for the benefit of the Revolving
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to U.S. Borrower
described in paragraph (g) or (h) of Article VIII. Funds in the LC Sub-Account
shall be applied by the Collateral Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of outstanding Reimbursement
Obligations or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations of U.S.
Borrower under this Agreement. If U.S. Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount plus any accrued interest or realized profits with respect
to such amounts (to the extent not applied as aforesaid) shall be returned to
U.S. Borrower within three Business Days after all Events of Default have been
cured or waived.
 
(j)  Additional Issuing Banks. U.S. Borrower may, at any time and from time to
time, designate one or more additional Revolving Lenders to act as an issuing
bank under the terms of this Agreement, with the consent of the Administrative
Agent (which consent shall not be unreasonable withheld), the Issuing Bank and
such Revolving Lender(s). Any Lender designated as an issuing bank pursuant to
this paragraph (j) shall be deemed (in addition to being a Revolving Lender) to
be the Issuing Bank with respect to Letters of Credit issued or to be issued by
such Revolving Lender, and all references herein and in the other Loan Documents
to the term “Issuing Bank” shall, with respect to such Letters of Credit, be
deemed to refer to such Revolving Lender in its capacity as Issuing Bank, as the
context shall require.
 
(k)  Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and U.S. Borrower. The Issuing Bank may be
replaced at any time by written agreement among U.S. Borrower, each Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, U.S. Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.05(c). From and after
the effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or such
addition or to any previous Issuing Bank, or to such successor or such addition
and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, U.S. Borrower may, in its discretion, select
which Issuing Bank is to issue any particular Letter of Credit.
 
(l)  Other. The Issuing Bank shall be under no obligation to issue any Letter of
Credit if
 
(i)  any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Second Amendment Effectiveness Date, or shall impose upon
the Issuing Bank any unreimbursed loss, cost or expense which was not applicable
on the Second Amendment Effectiveness Date and which the Issuing Bank in good
faith deems material to it; or
 
(ii)  the issuance of such Letter of Credit would violate one or more policies
of the Issuing Bank.
 
The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(m)  Foreign Currency Letters of Credit. If the Issuing Bank agrees pursuant to
the last sentence of Section 2.18(b) to issue a Letter of Credit denominated in
a currency other than Dollars, then notwithstanding anything herein to the
contrary, with respect to any such Letter of Credit, the related LC Exposure,
the related Reimbursement Obligation of U.S. Borrower, any reimbursement
obligation of any Revolving Lender pursuant to Section 2.18(e), any other
obligation owed by or to any Revolving Lender, and any LC Participation Fee or
Fronting Fee owed pursuant to Section 2.05(c) shall be calculated and due solely
in Dollars. The exchange rate for conversion into Dollars utilized shall be the
Dollar equivalent of the applicable foreign currency as reasonably determined by
the Issuing Bank and the Administrative Agent based on the rate at which the
Issuing Bank could convert or has converted any such foreign currency into
Dollars taking into account all transaction costs. Any such exchange rate shall
be updated at intervals reasonably determined by the Issuing Bank and the
Administrative Agent.
 
ARTICLE III  
 


 
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Third
Amendment Transactions, the Second Amendment Transactions and the Transactions
unless otherwise expressly stated) that:
 
SECTION 3.01  Organization; Powers
 
. Each Company (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and to own and lease its property and
(c) is qualified and in good standing (to the extent such concept is applicable
in the applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. There is no
existing default under any Organizational Document of any Company or any event
which, with the giving of notice or passage of time or both, would constitute a
default by any party thereunder.
 
SECTION 3.02  Authorization; Enforceability
 
. The Transactions, the Second Amendment Transactions and the Third Amendment
Transactions to be entered into by each Loan Party are within such Loan Party’s
powers and have been duly authorized by all necessary action on the part of such
Loan Party. This Agreement has been duly executed and delivered by each Loan
Party and constitutes, and each other Loan Document to which any Loan Party is
to be a party, when executed and delivered by such Loan Party, will constitute,
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
SECTION 3.03  No Conflicts
 
. Except as set forth on Schedule 3.03, the Transactions, the Second Amendment
Transactions and the Third Amendment Transactions (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents and (iii) consents, approvals, registrations, filings, permits or
actions the failure to obtain or perform which could not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate the Organizational
Documents of any Company or any law, judgment, decree or order of any
Governmental Authority, (c) will not violate or result in a default or require
any consent or approval under any indenture, agreement, Organizational Document
or other instrument binding upon any Company or its property, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and Permitted Liens.
 
SECTION 3.04  Financial Statements; Projections
 
.
 
(a)  U.S. Borrower has, prior to the Original Closing Date, delivered to the
Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of U.S. Borrower (i) as of and for the
fiscal years ended December 31, 2000, December 31, 2001 and December 31, 2002,
audited by and accompanied by the unqualified opinion of Ernst & Young, LLP,
independent public accountants, and (ii) as of and for the nine-month period
ended September 30, 2003 and for the comparable period of the preceding fiscal
year, in each case, certified by the chief financial officer of U.S. Borrower.
Such financial statements and all financial statements delivered pursuant to
Sections 5.01(a) and (b) have been prepared in accordance with GAAP and present
fairly and accurately, in all material respects, the financial condition and
results of operations and cash flows of U.S. Borrower as of the dates and for
the periods to which they relate. Except as set forth in such financial
statements, there are no liabilities of any Company of any kind, whether
accrued, contingent, absolute, determined, determinable or otherwise, which
could reasonably be expected to result in a Material Adverse Effect, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability, other than liabilities
under the Loan Documents, the Senior Subordinated Note Documents and the New
Senior Subordinated Note Documents.
 
(b)  U.S. Borrower has, prior to the Original Closing Date, delivered to the
Lenders U.S. Borrower’s unaudited pro forma consolidated balance sheet and
statements of income and cash flows and pro forma EBITDA for the fiscal year
ended December 31, 2002, and as of and for the nine-month period ended
September 30, 2003 and for the four-quarter period ended September 30, 2003, in
each case after giving effect to the Transactions as if they had occurred on
such date in the case of the balance sheet and as of the beginning of all
periods presented in the case of the statements of income and cash flows. Such
pro forma financial statements have been prepared in good faith by the Loan
Parties, based on the assumptions stated therein (which assumptions were
believed by the Loan Parties on the Original Closing Date to be reasonable), are
based on the best information available to the Loan Parties as of the date of
delivery thereof, accurately reflect all adjustments required to be made to give
effect to the Transactions, and present fairly in all material respects the pro
forma consolidated financial position and results of operations of U.S. Borrower
as of such date and for such periods, assuming that the Transactions had
occurred at such dates.
 
(c)  U.S. Borrower has, prior to the Second Amendment Effectiveness Date,
delivered to the Lenders the unaudited consolidated balance sheets and related
statements of income and cash flows of each of U.S. Borrower and MW as of and
for July 3, 2004 and the comparable six-month period of the preceding fiscal
year, in each case, subject to a review in accordance with the standards of the
Public Company Accounting Oversight Board performed by Ernst & Young, LLP, the
independent registered public accounting firm used by the Companies, and in each
case, certified by the chief financial officer of U.S. Borrower. Such financial
statements have been prepared in accordance with GAAP and present fairly and
accurately, in all material respects, the financial condition and results of
operations and cash flows of U.S. Borrower or MW, as applicable, as of the dates
and for the periods to which they relate.
 
(d)  U.S. Borrower has, prior to the Second Amendment Effectiveness Date,
delivered to the Lenders U.S. Borrower’s unaudited pro forma statement of income
and pro forma EBITDA for the fiscal year ended December 31, 2003, and for the
six-month period ended July 3, 2004, as well as its pro forma consolidated
balance sheet as of July 3, 2004 and pro forma EBITDA for the twelve-month
period ended July 3, 2004, in each case after giving effect to the Second
Amendment Transactions as if they had occurred on such date in the case of the
balance sheet and as of the beginning of all periods presented in the case of
the statement of income. Such pro forma financial statements have been prepared
in good faith by the Loan Parties, based on the assumptions stated therein
(which assumptions were believed by the Loan Parties on the Second Amendment
Effectiveness Date to be reasonable), are based on the best information
available to the Loan Parties as of the date of delivery thereof, accurately
reflect all adjustments required to be made to give effect to the Second
Amendment Transactions, and present fairly in all material respects the pro
forma consolidated financial position and results of operations of U.S. Borrower
as of such date and for such periods, assuming that the Second Amendment
Transactions had occurred at such dates.
 
(e)  U.S. Borrower has, prior to the Third Amendment Effectiveness Date,
delivered to the Lenders the consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of Alenco as of and for the
fiscal years ended March 28, 2003, April 2, 2004 and April 1, 2005, audited by
and accompanied by the unqualified opinion of Grant Thornton, LLP (in the case
of the 2005 financials) and Hein & Associates LLP (in the case of the 2004 and
2003 financials), independent public accountants. Such financial statements have
been prepared in accordance with GAAP consistently applied and present fairly,
in all material respects, the financial position of Alenco as of the dates
indicated and the results of operations for the periods then ended.
 
(f)  U.S. Borrower has, prior to the Third Amendment Effectiveness Date,
delivered to the Lenders U.S. Borrower’s unaudited pro forma statement of income
and pro forma EBITDA for the fiscal year ended December 31, 2005, as well as its
pro forma consolidated balance sheet as of December 31, 2005, in each case after
giving effect to the Third Amendment Transactions as if they had occurred on
such date in the case of the balance sheet and as of the beginning of all
periods presented in the case of the statement of income. Such pro forma
financial statements have been prepared in good faith by the Loan Parties, based
on the assumptions stated therein (which assumptions are believed by the Loan
Parties on the date hereof and on the Third Amendment Effectiveness Date to be
reasonable), are based on the best information available to the Loan Parties as
of the date of delivery thereof, accurately reflect all adjustments required to
be made to give effect to the Third Amendment Transactions, and present fairly
in all material respects the pro forma consolidated financial position and
results of operations of U.S. Borrower as of such date and for such periods,
assuming that the Third Amendment Transactions had occurred at such dates.
 
(g)  The forecasts of financial performance of Parent and its subsidiaries
furnished to the Lenders have been prepared in good faith by U.S. Borrower and
based on assumptions believed by U.S. Borrower to reasonable.
 
(h)  Since December 31, 2002, there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.
 
SECTION 3.05  Properties
 
.
 
(a)  Each Company has good title to, or valid leasehold interests in, all its
property material to its business, free and clear of all Liens except for, in
the case of Collateral, Permitted Collateral Liens and, in the case of all other
material property, Permitted Liens and minor irregularities or deficiencies in
title that, individually or in the aggregate, do not interfere with its ability
to conduct its business as currently conducted or to utilize such property for
its intended purpose. The property of the Companies, taken as a whole, (i) is in
good operating order, condition and repair (ordinary wear and tear excepted),
except to the extent that the failure to be in such condition could not
reasonably be expected to result in a Material Adverse Effect, and
(ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.
 
(b)  Schedule 3.05(b) contains a true and complete list of each interest in Real
Property (i) owned by any Company as of the date hereof, and describes the type
of interest therein held by such Company and (ii) leased, subleased or otherwise
occupied or utilized by any Company, as lessee, sublessee, franchisee or
licensee, as of the date hereof and describes the type of interest therein held
by such Company and whether such lease, sublease or other instrument requires
the consent of the landlord thereunder or other parties thereto to the
Transactions, the Second Amendment Transactions or the Third Amendment
Transactions.
 
(c)  No Company has received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Casualty Event in excess of $7.5
million affecting all or any portion of its property. No Mortgage encumbers
improved Real Property that is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 unless
flood insurance available under such act has been obtained in accordance with
Section 5.04.
 
(d)  Each Company owns or has rights to use all of the Collateral and all
material rights with respect to any of the foregoing used in, necessary for or
material to each Company’s business as currently conducted. The use by each
Company of such Collateral and all such rights with respect to the foregoing do
not infringe on the rights of any person other than such infringement which
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. No claim has been made and remains outstanding that
any Company’s use of any Collateral does or may violate the rights of any third
party that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
 
(e)  The Equipment of each Company is in good repair, working order and
condition, reasonable wear and tear excepted. Each Company shall cause the
Equipment to be maintained and preserved in good repair, working order and
condition, reasonable wear and tear excepted, and shall as quickly as
commercially practicable make or cause to be made all repairs, replacements and
other improvements which are necessary or appropriate in the conduct of each
Company’s business.
 
SECTION 3.06  Intellectual Property
 
.
 
(a)  Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, patent applications, trademarks, trade names, servicemarks, copyrights,
technology, trade secrets, proprietary information, domain names, know-how and
processes necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim has been asserted and is pending by any
person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does any
Loan Party know of any valid basis for any such claim. To the knowledge of the
Loan Parties, the use of such Intellectual Property by each Loan Party does not
infringe the rights of any person, except for such claims and infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
(b)  Registrations. Except pursuant to licenses and other user agreements
entered into by each Loan Party in the ordinary course of business (including
those that are listed in Schedules 14(a) and 14(b) to the Perfection
Certificate), on and as of the date hereof (i) each Loan Party owns and
possesses the right to use, and has taken no affirmative action to authorize or
enable any other person to use, any copyright, patent or trademark (as such
terms are defined in the U.S. Security Agreement) listed in Schedules 14(a) and
14(b) to the Perfection Certificate and (ii) to the knowledge of the Loan
Parties, all issuances and registrations listed in Schedules 14(a) and 14(b) to
the Perfection Certificate are valid and in full force and effect.
 
(c)  No Violations or Proceedings. To each Loan Party’s knowledge, on and as of
the date hereof, there is no material violation by others of any right of such
Loan Party with respect to any copyright, patent or trademark listed in
Schedules 14(a) and 14(b) to the Perfection Certificate, respectively, pledged
by it under the name of such Loan Party.
 
SECTION 3.07  Equity Interests and Subsidiaries
 
.
 
(a)  Schedule 3.07(a) sets forth a list of (i) all the Subsidiaries of Super
Holdings and their jurisdiction of organization as of the Third Amendment
Effectiveness Date and (ii) the number of each class of its Equity Interests
authorized, and the number outstanding, on the Third Amendment Effectiveness
Date and the number of shares covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights at the Third Amendment
Effectiveness Date. All Equity Interests of each Company owned by Parent and its
Subsidiaries are duly and validly issued and are fully paid and non-assessable,
and, other than the Equity Interests of U.S. Borrower, are owned by U.S.
Borrower, directly or indirectly through Subsidiaries. All Equity Interests of
U.S. Borrower are owned directly by Parent (or, after an IPO, the IPO Entity)
and, prior to an IPO, all Equity Interests of Parent are owned directly by
Holdings and all Equity Interests of Holdings are owned directly by Super
Holdings. Each Loan Party is the record and beneficial owner of, and has good
and marketable title to, the Equity Interests pledged by it under the U.S.
Security Agreement, free of any and all Liens, rights or claims of other
persons, except the security interest created by the U.S. Security Agreement and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests.
 
(b)  No consent of any person including any other general or limited partner,
any other member of a limited liability company, any other shareholder or any
other trust beneficiary is necessary or reasonably desirable (from the
perspective of a secured party) in connection with the creation, perfection or
first priority status of the security interest of the Collateral Agent in any
Equity Interests pledged to the Collateral Agent for the benefit of the Secured
Parties under the Security Agreement or the exercise by the Collateral Agent of
the voting or other rights provided for in the Security Agreement or the
exercise of remedies in respect thereof.
 
(c)  An accurate organization chart, showing the ownership structure of Parent,
U.S. Borrower and each Subsidiary on the Third Amendment Effectiveness Date, and
after giving effect to the Third Amendment Transactions, is set forth on
Schedule 3.07(c).
 
SECTION 3.08  Litigation; Compliance with Laws
 
.
 
(a)  There are no actions, suits or proceedings at law or in equity by or before
any Governmental Authority now pending or, to the knowledge of any Company,
threatened against or affecting any Company or any business, property or rights
of any Company (i) that involve any Loan Document or any of the Transactions,
the Second Amendment Transactions or the Third Amendment Transactions or (ii) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
 
(b)  Except for matters covered by Section 3.18, no Company or any of its
property is in violation of, nor will the continued operation of its property as
currently conducted violate, any Requirements of Law (including any zoning or
building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting any Company’s Real Property or is
in default with respect to any judgment, writ, injunction, decree, rule or order
of any Governmental Authority, where such violation or default, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.09  Agreements
 
.
 
(a)  No Company is a party to any agreement or instrument or subject to any
corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
(b)  No Company is in default in any manner under any provision of any indenture
or other agreement or instrument evidencing Indebtedness, or any other agreement
or instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute such a default.
 
(c)  Schedule 3.09(c) accurately and completely lists all material agreements
(other than leases of Real Property set forth on Schedule 3.05(b)) to which any
Company is a party which are in effect on the date hereof in connection with the
operation of the business conducted thereby and U.S. Borrower has delivered to
the Administrative Agent complete and correct copies of all such material
agreements, including any amendments, supplements or modifications with respect
thereto, and as of the date hereof all such agreements are in full force and
effect.
 
SECTION 3.10  Federal Reserve Regulations
 
.
 
(a)  No Company is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.
 
(b)  No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X. The pledge of the Securities Collateral pursuant to the Security Agreement
does not violate such regulations.
 
SECTION 3.11  Investment Company Act; Public Utility Holding Company Act
 
. No Company is (a) an “investment company” or a company “controlled” by a
person required to register as an “investment company,” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended, or
(b) a “holding company,” an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company,” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935, as amended.
 
SECTION 3.12  Use of Proceeds
 
. The Borrowers will use the proceeds of (a) the Revolving Loans after the
Original Closing Date for general corporate purposes, (b) the U.S. Term Loans
extended on the Third Amendment Effectiveness Date to effect the Alenco
Acquisition and to pay related fees and expenses and to voluntarily repay all
U.S. Term Loans under and as defined in the Existing Credit Agreement, (c) the
Canadian Term Loans extended on the Third Amendment Effectiveness Date to
voluntarily repay all Canadian Term Loans under and as defined in the Existing
Credit Agreement, and (d) the Swingline Loans after the Original Closing Date
for general corporate purposes.
 
SECTION 3.13  Taxes
 
. Each Company has (a) timely filed or caused to be timely filed all federal Tax
Returns and all state, local and foreign Tax Returns or materials required to
have been filed by it and all such Tax Returns are true and correct in all
material respects and (b) duly and timely paid, collected or remitted or caused
to be duly and timely paid, collected or remitted all Taxes (whether or not
shown on any Tax Return) due and payable, collectible or remittable by it and
all assessments received by it, except Taxes (i) that are being contested in
good faith by appropriate proceedings and for which such Company has set aside
on its books adequate reserves in accordance with GAAP and (ii) which could not,
individually or in the aggregate, have a Material Adverse Effect. Each Company
has made adequate provision in accordance with GAAP for all Taxes not yet due
and payable. Each Company is unaware of any proposed or pending tax assessments,
deficiencies or audits that could be reasonably expected to, individually or in
the aggregate, result in a Material Adverse Effect. No Company has ever been a
party to any understanding or arrangement constituting a “tax shelter” within
the meaning of Section 6111(c), Section 6111(d) or Section 6662(d)(2)(C)(iii) of
the Code, or has ever “participated” in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4, except as could not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.
 
SECTION 3.14  No Material Misstatements
 
. No information, report, financial statement, certificate, Borrowing Request,
LC Request, exhibit or schedule furnished by or on behalf of any Company to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto (including the
Confidential Information Memorandum, the Second Confidential Information
Memorandum and the Third Confidential Information Memorandum), taken as a whole,
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading as of the
date such information is dated or certified; provided that to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, each Company represents only that
it acted in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.
 
SECTION 3.15  Labor Matters
 
. As of the date hereof and the Original Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened. The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable federal, state, local or foreign law dealing
with such matters in any manner which could reasonably be expected to result in
a Material Adverse Effect. All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. The
consummation of the Transactions, the Second Amendment Transactions and the
Third Amendment Transactions will not give rise to any right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which any Company is bound.
 
SECTION 3.16  Solvency
 
. Immediately after the consummation of the Transactions to occur on the
Original Closing Date, immediately after the consummation of the Second
Amendment Transactions on the Second Amendment Effectiveness Date, immediately
after the consummation of the Third Amendment Transactions on the Third
Amendment Effective Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the properties of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will be greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will not have unreasonably small capital with which to conduct
its business in which it is engaged as such business is now conducted and is
proposed to be conducted following such date or Loan.
 
SECTION 3.17  Employee Benefit Plans
 
.
 
(a)  Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Company and its ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect or the imposition of a Lien on any of the property of any
Company. The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than $10.0
million the fair market value of the property of all such underfunded Plans.
Except as set forth on Schedule 3.17, using actuarial assumptions and
computation methods consistent with subpart I of subtitle E of Title IV of
ERISA, the aggregate liabilities of each Company or its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, could not
reasonably be expected to result in a Material Adverse Effect.
 
(b)  Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, to the extent applicable, each
Foreign Plan has been maintained in substantial compliance with its terms and
with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities. No Company has incurred any material
unpaid obligation in connection with the termination of or withdrawal from any
Foreign Plan. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Plan which is
funded, determined as of the end of the most recently ended fiscal year of the
respective Company on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the property of such Foreign
Plan, and for each Foreign Plan which is not funded, the obligations of such
Foreign Plan are properly accrued.
 
SECTION 3.18  Environmental Matters
 
.
 
(a)  Except as set forth in Schedule 3.18 and except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:
 
(i)  The Companies and their businesses, operations and Real Property are and in
the last six years have been in compliance with, and the Companies have no
liability under, Environmental Law;
 
(ii)  The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing;
 
(iii)  There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability by the Companies under Environmental Law;
 
(iv)  There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or relating to
the operations of the Companies, and to the knowledge of the Companies, there
are no actions, activities, circumstances, conditions, events or incidents that
could form the basis of such an Environmental Claim;
 
(v)  No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation; and
 
(vi)  No Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract or agreement, and no
Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location.
 
(b)  Except as set forth in Schedule 3.18:
 
(i)  No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (ii) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (iii) included on any similar list maintained by any Governmental
Authority including any such list relating to petroleum;
 
(ii)  No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or property of the
Companies;
 
(iii)  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law; and
 
(iv)  The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law, including those concerning the existence of Hazardous
Material at Real Property or facilities currently or formerly owned, operated,
leased or used by the Companies.
 
SECTION 3.19  Insurance
 
. Schedule 3.19 sets forth a true, complete and correct description of all
insurance maintained by each Company as of the Third Amendment Effectiveness
Date. All insurance maintained by the Companies is in full force and effect, all
premiums have been duly paid, no Company has received notice of violation or
cancellation thereof, the Premises, and the use, occupancy and operation
thereof, comply in all material respects with all Insurance Requirements, and
there exists no material default under any Insurance Requirement. Each Company
has insurance in such amounts and covering such risks and liabilities as are
customary for companies of a similar size engaged in similar businesses in
similar locations.
 
SECTION 3.20  Security Documents
 
.
 
(a)  The U.S. Security Agreement is effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the U.S. Security Agreement
Collateral and (i) when financing statements and other filings in appropriate
form are filed in the offices specified on Schedule 7 to the Perfection
Certificate and (ii) upon the taking of possession or control by the Collateral
Agent of the U.S. Security Agreement Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by the U.S. Security Agreement), the
Liens created by the U.S. Security Agreement shall constitute fully perfected
Liens on, and security interests in, all right, title and interest of the
grantors thereunder in the U.S. Security Agreement Collateral (other than (A)
the Intellectual Property Collateral (as defined in the U.S. Security Agreement)
and (B) such U.S. Security Agreement Collateral in which a security interest
cannot be perfected under the UCC as in effect at the relevant time in the
relevant jurisdiction), in each case subject to no Liens other than Permitted
Collateral Liens.
 
(b)  The Canadian Security Agreement is effective to create in favor of the
Collateral Agent for the benefit of the Canadian Secured Parties, legal, valid
and enforceable Liens on, and security interests in, the Canadian Security
Agreement Collateral and (i) when financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 7 to the
Perfection Certificate and (ii) upon the taking of possession or control by the
Collateral Agent of the Canadian Security Agreement Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Canadian
Security Agreement), the Liens created by the Canadian Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Canadian Security Agreement
Collateral (other than (A) the Intellectual Property Collateral (as defined in
the Canadian Security Agreement) and (B) such Canadian Security Agreement
Collateral in which a security interest cannot be perfected under the PPSA as in
effect at the relevant time in the relevant jurisdiction), in each case subject
to no Liens other than Permitted Collateral Liens.
 
(c)  When the U.S. Security Agreement or a short form thereof is filed in the
United States Patent and Trademark Office and the United States Copyright
Office, the Liens created by such U.S. Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in the Intellectual Property Collateral (as defined in
such Security Agreement) in which a security interest may be perfected under
applicable U.S. law, in each case subject to no Liens other than Permitted
Collateral Liens.
 
(d)  Each Mortgage granted by a U.S. Loan Party is effective to create, in favor
of the Collateral Agent, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable first priority Liens on, and security interests in,
all of such U.S. Loan Party’s right, title and interest in and to the U.S.
Mortgaged Properties thereunder and the proceeds thereof, subject only to
Permitted Collateral Liens or other Liens acceptable to the Collateral Agent,
and when such Mortgages are filed in the offices specified on Schedule 1.01(d)
(or, in the case of any such Mortgage executed and delivered after the date
thereof in accordance with the provisions of Sections 5.10, 5.11 and 5.13, when
such Mortgage is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of
Sections 5.10, 5.11 and 5.13), such Mortgages shall constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in the U.S. Mortgaged Properties and the proceeds thereof, in each case
prior and superior in right to any other person, other than Liens permitted by
such Mortgage.
 
(e)  Each Mortgage granted by a Canadian Loan Party is effective to create, in
favor of the Collateral Agent or its sub-agent, for its benefit and the benefit
of the Canadian Secured Parties, legal, valid and enforceable first priority
Liens on, and security interests in, all of such Canadian Loan Party’s right,
title and interest in and to the Canadian Mortgaged Properties thereunder and
the proceeds thereof, subject only to Permitted Collateral Liens or other Liens
acceptable to the Collateral Agent, and when such Mortgages are filed in the
offices specified on Schedule 1.01(d) (or, in the case of any such Mortgage
executed and delivered after the date thereof in accordance with the provisions
of Sections 5.10 and 5.11, when such Mortgage is filed in the offices specified
in the local counsel opinion delivered with respect thereto in accordance with
the provisions of Sections 5.10 and 5.11), such Mortgages shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Canadian Mortgaged Properties and the proceeds thereof,
in each case prior and superior in right to any other person, other than Liens
permitted by such Mortgage.
 
(f)  Each Security Document delivered pursuant to Sections 5.10, 5.11 and 5.13
will, upon execution and delivery thereof, be effective to create in favor of
the Collateral Agent, for the benefit of the applicable Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral thereunder, and when
all appropriate filings or recordings are made in the appropriate offices as may
be required under applicable law, such Security Document will constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in such Collateral, in each case subject to no Liens other than
the applicable Permitted Collateral Liens.
 
SECTION 3.21  Acquisition Documents; Representations and Warranties in
Acquisition Agreement
 
.
 
(a)   Schedule 3.21 lists (i) each exhibit, schedule, annex or other attachment
to the Acquisition Agreement and (ii) each agreement, certificate, instrument,
letter or other document contemplated by the Acquisition Agreement or any item
referred to in clause (i) to be entered into, executed or delivered or to become
effective in connection with the Acquisition or otherwise entered into, executed
or delivered in connection with the Acquisition. The Lenders have been furnished
true and complete copies of each Acquisition Document to the extent executed and
delivered on or prior to the Original Closing Date.
 
(b)  All representations and warranties of each Company set forth in the
Acquisition Agreement were true and correct in all material respects as of the
time such representations and warranties were made and shall be true and correct
in all material respects as of the Original Closing Date as if such
representations and warranties were made on and as of such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.
 
SECTION 3.22  Anti-Terrorism Law
 
.
 
(a)  No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.
 
(b)  No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:
 
(i)  a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
 
(ii)  a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;
 
(iii)  a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv)  a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
 
(v)  a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
 
(c)  No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
SECTION 3.23  Subordination of Senior Subordinated Notes
 
. The Obligations are “Senior Debt,” the U.S. Guaranteed Obligations are
“Guarantor Senior Debt” and the Obligations and U.S. Guaranteed Obligations are
“Designated Senior Debt,” in each case, within the meaning of the Senior
Subordinated Note Documents and the New Senior Subordinated Note Documents.
 
SECTION 3.24  MW Acquisition Documents; Representations and Warranties in MW
Acquisition Agreement
 
.
 
(a)  Schedule 3.24 lists (i) each exhibit, schedule, annex or other attachment
to the MW Acquisition Agreement and (ii) each agreement, certificate,
instrument, letter or other document contemplated by the MW Acquisition
Agreement or any item referred to in clause (i) to be entered into, executed or
delivered or to become effective in connection with the MW Acquisition or
otherwise entered into, executed or delivered in connection with the MW
Acquisition. The Lenders have been furnished true and complete copies of each MW
Acquisition Document to the extent executed and delivered on or prior to the
Second Amendment Effectiveness Date.
 
(b)  All representations and warranties of each Company set forth in the MW
Acquisition Agreement were true and correct in all material respects as of the
time such representations and warranties were made and shall be true and correct
in all material respects as of the Second Amendment Effectiveness Date as if
such representations and warranties were made on and as of such date, unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date.
 
SECTION 3.25  Alenco Acquisition Documents; Representations and Warranties in
Alenco Purchase Agreement
 
.
 
(a)  Schedule 3.25 lists (i) each exhibit, schedule, annex or other attachment
to the Alenco Purchase Agreement and (ii) each agreement, certificate,
instrument, letter or other document contemplated by the Alenco Purchase
Agreement or any item referred to in clause (i) to be entered into, executed or
delivered or to become effective in connection with the Alenco Acquisition or
otherwise entered into, executed or delivered in connection with the Alenco
Acquisition. The Lenders have been furnished true and complete copies of each
Alenco Acquisition Document to the extent executed and delivered on or prior to
the Third Amendment Effectiveness Date.
 
(b)  All representations and warranties of each Company set forth in the Alenco
Purchase Agreement were true and correct in all material respects as of the time
such representations and warranties were made and shall be true and correct in
all material respects as of the Third Amendment Effectiveness Date as if such
representations and warranties were made on and as of such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.
 
ARTICLE IV  
 


 
CONDITIONS TO CREDIT EXTENSIONS
 
SECTION 4.01  Conditions to Initial Credit Extension
 
. The obligation of each Lender and, if applicable, each Issuing Bank to fund
the initial Credit Extension requested to be made by it was subject to the prior
or concurrent satisfaction of each of the conditions precedent set forth in this
Section 4.01.
 
(a)  Loan Documents. All legal matters incident to this Agreement, the Credit
Extensions hereunder and the other Loan Documents shall be reasonably
satisfactory to the Lenders, to the Issuing Bank and to the Administrative Agent
and there shall have been delivered to the Administrative Agent an executed
counterpart of each of the Loan Documents and the Perfection Certificate.
 
(b)  Corporate Documents. The Administrative Agent shall have received:
 
(i)  a certificate of the secretary or assistant secretary of each Loan Party
dated the Original Closing Date, certifying (A) that attached thereto is a true
and complete copy of each Organizational Document of such Loan Party certified
(to the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of each Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i));
 
(ii)  a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority); and
 
(iii)  such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.
 
(c)  Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Original Closing Date and signed by the chief executive
officer and the chief financial officer of U.S. Borrower, confirming compliance
with the conditions precedent set forth in this Section 4.01 and
Sections 4.02(b), (c) and (d).
 
(d)  Financings and Other Transactions, Etc.
 
(i)  The Transactions shall have been consummated or shall be consummated
simultaneously on the Original Closing Date, in each case in all material
respects in accordance with the terms hereof and the terms of the Transaction
Documents, without the waiver or amendment of any such terms not approved by the
Joint Lead Arrangers (such consent not to be unreasonably withheld).
 
(ii)  U.S. Borrower shall have received not less than $225.0 million in gross
proceeds from the issuance and sale of the Senior Subordinated Notes, and the
Senior Subordinated Note Agreement shall be in form and substance reasonably
satisfactory to the Lenders.
 
(iii)  The Equity Financing shall have been consummated. The terms of the Equity
Financing and the Rollover Equity shall not require any payments or other
distributions of cash or property in respect thereof other than payments in
kind, or any purchases, redemptions or other acquisitions thereof for cash or
property other than payments in kind, in each case prior to the payment in full
of all obligations under the Loan Documents and the Senior Subordinated Notes,
except as permitted by the Loan Documents.
 
(iv)  The Refinancing shall have been consummated in full to the reasonable
satisfaction of the Lenders with all liens in favor of the existing lenders
being unconditionally released; the Administrative Agent shall have received a
“pay-off” letter in form and substance reasonably satisfactory to the
Administrative Agent with respect to all debt being refinanced in the
Refinancing; and the Administrative Agent shall have received from any person
holding any Lien securing any such debt, such UCC termination statements,
mortgage releases, releases of assignments of leases and rents, releases of
security interests in Intellectual Property and other instruments, in each case
in proper form for recording, as the Administrative Agent shall have reasonably
requested to release and terminate of record the Liens securing such debt.
 
(e)  Financial Statements, Pro Forma Balance Sheet; Projections. The Lenders
shall have received and shall be reasonably satisfied with the form and
substance of the financial statements described in Section 3.04(b) and with the
forecasts of the financial performance of Parent and its Subsidiaries.
 
(f)  Indebtedness and Minority Interests. After giving effect to the
Transactions and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness or preferred stock other than (i) the Loans
and Credit Extensions hereunder, (ii) the Senior Subordinated Notes, (iii) the
Indebtedness listed on Schedule 6.01(b), (iv) the Assumed Debt and
(v) Indebtedness owed to either Borrower or any Guarantor.
 
(g)  Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Arrangers, the Lenders and the Issuing
Bank, a favorable written opinion of (i) Paul Weiss, Rifkind, Wharton & Garrison
LLP, special counsel for the Loan Parties, substantially to the effect set forth
in Exhibit N-1, (ii) each local counsel listed on Schedule 4.01(g),
substantially to the effect set forth in Exhibit N-2, and (iii) Bennett Jones
LLP, Canadian counsel for the Loan Parties, substantially to the effect set
forth in Exhibit N-3, in each case (A) dated the Original Closing Date and
(B) addressed to the Agents, the Issuing Bank and the Lenders, and (iii) a copy
of each legal opinion delivered under the other Transaction Documents,
accompanied by reliance letters from the party delivering such opinion
authorizing the Agents, Lenders and the Issuing Bank to rely thereon as if such
opinion were addressed to them.
 
(h)  Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O, dated the Original Closing Date
and signed by the treasurer or the chief financial officer of U.S. Borrower.
 
(i)  Requirements of Law. The Lenders shall be satisfied that Parent, its
Subsidiaries and the Transactions shall be in full compliance with all material
Requirements of Law, including Regulations T, U and X of the Board, and shall
have received reasonably satisfactory evidence of such compliance reasonably
requested by them.
 
(j)  Consents. The Lenders shall be reasonably satisfied that all requisite
Governmental Authorities and third parties shall have approved or consented to
the Transactions, and there shall be no governmental or judicial action, actual
or threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions or the other transactions contemplated hereby.
 
(k)  Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Holdings, Parent, U.S. Borrower
and their respective Subsidiaries to fully and timely perform their respective
obligations under the Transaction Documents, or the ability of the parties to
consummate the financings contemplated hereby or the other Transactions.
 
(l)  Sources and Uses. The sources and uses of the Loans shall be as set forth
in Section 3.12.
 
(m)  Fees. The Arrangers and the Administrative Agent shall have received all
Fees and other amounts due and payable on or prior to the Original Closing Date,
including reimbursement or payment of all out-of-pocket expenses (including the
legal fees and expenses of Cahill Gordon & Reindel llp, special counsel to the
Agents, and the fees and expenses of any local counsel, foreign counsel,
appraisers, consultants and other advisors) required to be reimbursed or paid by
either Borrower hereunder or under any other Loan Document.
 
(n)  Personal Property Requirements. The Collateral Agent shall have received:
 
(i)  all certificates, agreements or instruments representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank;
 
(ii)  the Intercompany Note executed by and among Parent and each of its
Subsidiaries (other than Canadian Borrower) and the Canadian Intercompany Note
executed by and among Canadian Borrower, Parent and each of its Subsidiaries,
each accompanied by instruments of transfer undated and endorsed in blank;
 
(iii)  all other certificates, agreements, including control agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, all Instruments, all Deposit Accounts and all Investment Property
of each Loan Party (as each such term is defined in either Security Agreement
and to the extent required by either Security Agreement);
 
(iv)  financing statements in appropriate form for filing under the UCC and
PPSA, filings with the United States Patent and Trademark Office, and the United
States Copyright Office and such other documents under applicable Requirements
of Law in each jurisdiction as may be necessary or appropriate or, in the
opinion of the Collateral Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents under the laws of the United
States, Canada or any State or Province thereof and, with respect to all UCC
financing statements required to be filed pursuant to the Loan Documents,
evidence satisfactory to the Administrative Agent that U.S. Borrower has
retained, at its sole cost and expense, a service provider acceptable to the
Administrative Agent for the tracking of all such financing statements and
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof;
 
(v)  certified copies of UCC, PPSA, United States Patent and Trademark Office,
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any property of any Loan Party is located and
the state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that the
Collateral Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Collateral Liens or any other Liens acceptable to the Collateral
Agent);
 
(vi)  with respect to each location set forth on Schedule 4.01(n)(vi), a
Landlord Access Agreement or Bailee Letter, as applicable; provided that no such
Landlord Access Agreement shall be required with respect to any Real Property
that could not be obtained after the Loan Party that is the lessee or owner of
the inventory or other personal property Collateral stored with the bailee
thereof, as applicable, shall have used all commercially reasonable efforts to
do so; and
 
(vii)  evidence acceptable to the Collateral Agent of payment or arrangements
for payment by the Loan Parties of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Security
Documents.
 
(o)  Real Property Requirements. The Collateral Agent shall have received:
 
(i)  a Mortgage, encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the applicable Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any interest
in such Mortgaged Property, and otherwise in form for recording in the recording
office of each applicable political subdivision where each such Mortgaged
Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable law, and such financing
statements and any other instruments necessary to grant a mortgage lien under
the laws of any applicable jurisdiction, all of which shall be in form and
substance reasonably satisfactory to Collateral Agent;
 
(ii)  with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee or leasehold interest constituting such Mortgaged Property to grant the
Lien contemplated by the Mortgage with respect to such Mortgaged Property;
 
(iii)  with respect to each Mortgage, a policy of title insurance (or marked up
title insurance commitment having the effect of a policy of title insurance)
insuring the Lien of such Mortgage as a valid first mortgage Lien on the
Mortgaged Property and fixtures described therein in the amount equal to not
less than 115% of the fair market value of such Mortgaged Property and fixtures,
which fair market value is set forth on Schedule 4.01(o)(iii), which policy (or
such marked-up commitment) (each, a “Title Policy”) shall (A) be issued by the
Title Company, (B) to the extent necessary, include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Collateral Agent, (C) contain a “tie-in” or
“cluster” endorsement, if available under applicable law (i.e., policies which
insure against losses regardless of location or allocated value of the insured
property up to a stated maximum coverage amount), (D) have been supplemented by
such endorsements (or where such endorsements are not available, opinions of
special counsel, architects or other professionals reasonably acceptable to the
Collateral Agent) as shall be reasonably requested by the Collateral Agent
(including endorsements on matters relating to usury, first loss, last dollar,
zoning, contiguity, revolving credit, doing business, non-imputation, public
road access, survey, variable rate, environmental lien, subdivision, separate
tax lot revolving credit, and so-called comprehensive coverage over covenants
and restrictions), and (E) contain no exceptions to title other than Permitted
Collateral Liens and exceptions acceptable to the Collateral Agent;
 
(iv)  with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the Title Policy/ies and endorsements contemplated above;
 
(v)  evidence reasonably acceptable to the Collateral Agent of payment by U.S.
Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;
 
(vi)  with respect to each Real Property or Mortgaged Property, copies of all
Leases in which U.S. Borrower or any Subsidiary holds the lessor’s interest or
other agreements relating to possessory interests, if any. To the extent any of
the foregoing affect any Mortgaged Property, such agreement shall be subordinate
to the Lien of the Mortgage to be recorded against such Mortgaged Property,
either expressly by its terms or pursuant to a subordination, non-disturbance
and attornment agreement, and shall otherwise be acceptable to the Collateral
Agent;
 
(vii)  with respect to each Mortgaged Property, each Company shall have made all
notifications, registrations and filings, to the extent required by, and in
accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property; and
 
(viii)  Surveys with respect to each Mortgaged Property.
 
(p)  Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.
 
(q)  No Material Change. No change shall have occurred since October 4, 2003,
and no additional information shall be disclosed to or discovered by the
Administrative Agent (including, without limitation, information contained in
any review or report required to be provided to it in connection with this
Agreement), which the Administrative Agent determines has had or could
reasonably be expected to have a material adverse effect on the business,
results of operations, condition (financial or otherwise), assets or liabilities
of Parent, U.S. Borrower and their respective subsidiaries taken as a whole.
 
SECTION 4.02  Conditions to All Credit Extensions
 
. The obligation of each Lender and each Issuing Bank to make any Credit
Extension (including the initial Credit Extension and any Credit Extension on
the Third Amendment Effectiveness Date) shall be subject to, and to the
satisfaction of, each of the conditions precedent set forth below.
 
(a)  Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a U.S.
Borrowing Request as required by Section 2.17(b).
 
(b)  No Default. The Borrowers and each other Loan Party shall be in compliance
in all material respects with all the terms and provisions set forth herein and
in each other Loan Document on its part to be observed or performed, and, at the
time of and immediately after giving effect to such Credit Extension and the
application of the proceeds thereof, no Default shall have occurred and be
continuing on such date.
 
(c)  Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof (other than, in the case
of the initial Credit Extension and the Credit Extension on the Second Amendment
Effectiveness Date and the Third Amendment Effectiveness Date only, Section
3.04(h) or in any other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.
 
(d)  No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.
 
(e)  USA Patriot Act. With respect to Letters of Credit issued for the account
of a Subsidiary only, the Lenders shall have received, all documentation and
other information that may be required by the Lenders in order to enable
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Act, including the information described in
Section 11.17.
 
Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by a
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by such Borrower and each other Loan Party that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied. Each Borrower
shall provide such information (including calculations in reasonable detail of
the covenants in Section 6.10) as the Administrative Agent may reasonably
request to confirm that the conditions in this Section 4.02 have been satisfied.
 
SECTION 4.03  Conditions to Effectiveness of the Third Amendment and Restatement
 
. The effectiveness of this Agreement shall be subject to, and occur upon the
date of (the “Third Amendment Effectiveness Date”), the satisfaction of each of
the conditions precedent set forth below.
 
(a)  Financings and Other Third Amendment Transactions, Etc. (i) The Third
Amendment Transactions shall have been consummated or shall be consummated
simultaneously on the Third Amendment Effectiveness Date, in each case in all
material respects in accordance with the terms hereof and the terms of the Third
Amendment Transaction Documents, without the waiver or amendment of any such
terms unless approved by the Joint Lead Arrangers (such approval not to be
unreasonably withheld).
 
(ii)  All liens in favor of the existing lenders to Alenco and its Subsidiaries
shall be unconditionally released and the Administrative Agent shall have
received a “pay-off” letter in form and substance reasonably satisfactory to the
Administrative Agent with respect to all debt being eliminated; and the
Administrative Agent shall have received from any person holding any Lien
securing any such debt, such UCC termination statements, mortgage releases,
releases of assignments of leases and rents, releases of security interests in
Intellectual Property and other instruments, in each case in proper form for
recording, as the Administrative Agent shall have reasonably requested, to
release and terminate of record the Liens securing such debt.
 
(b)  Indebtedness and Minority Interests. After giving effect to the Third
Amendment Transactions and the other transactions contemplated hereby, no
Company shall have outstanding any Indebtedness or preferred stock other than
(i) the Loans and Credit Extensions hereunder, (ii) the Senior Subordinated
Notes, (iii) the New Senior Subordinated Notes, (iv) the Supplemental Financing,
(v) Indebtedness permitted under the Existing Credit Agreement and
(vi) Indebtedness owed to either Borrower or any Guarantor.
 
(c)  Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Arrangers, the Lenders and the Issuing
Bank, (x) a favorable written opinion of (i) Paul Weiss, Rifkind, Wharton &
Garrison LLP, special counsel for the Loan Parties, substantially to the effect
set forth in Exhibit N-1 modified as appropriate for the Third Amendment
Transactions, (ii) each local counsel listed on Schedule 4.01(g), substantially
to the effect set forth in Exhibit N-2 modified as appropriate for the Third
Amendment Transactions, and (iii) Bennett Jones LLP, Canadian counsel for the
Loan Parties substantially to the effect set forth in Exhibit N-3 modified as
appropriate for the Third Amendment Transactions, in each case (A) dated the
Third Amendment Effectiveness Date and (B) addressed to the Agents, the Issuing
Bank and the Lenders, and (y) a copy of each legal opinion delivered under the
other Third Amendment Transaction Documents, accompanied by reliance letters
from the party delivering such opinion authorizing the Agents, Lenders and the
Issuing Bank to rely thereon as if such opinion were addressed to them.
 
(d)  Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O, dated the Third Amendment
Effectiveness Date and signed by the treasurer or the chief financial officer of
U.S. Borrower.
 
(e)  Requirements of Law. The Lenders shall be satisfied that Parent, its
Subsidiaries and the Third Amendment Transactions shall be in full compliance
with all material Requirements of Law, including Regulations T, U and X of the
Board, and shall have received reasonably satisfactory evidence of such
compliance reasonably requested by them.
 
(f)  Consents. The Lenders shall be reasonably satisfied that all requisite
Governmental Authorities and third parties shall have approved or consented to
the Third Amendment Transactions, and there shall be no governmental or judicial
action, actual or threatened, that has or would have, singly or in the
aggregate, a reasonable likelihood of restraining, preventing or imposing
burdensome conditions on the Third Amendment Transactions or the other
transactions contemplated hereby.
 
(g)  Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Super Holdings, Holdings, Parent,
U.S. Borrower and their respective Subsidiaries to fully and timely perform
their respective obligations under the Third Amendment Transaction Documents, or
the ability of the parties to consummate the financings contemplated hereby or
by the other Third Amendment Transactions.
 
(h)  Sources and Uses. The sources and uses of the Loans shall be as set forth
in Section 3.12.
 
(i)  Fees. The Arrangers and the Administrative Agent shall have received all
Fees and other amounts due and payable on or prior to the Third Amendment
Effectiveness Date, including reimbursement or payment of all out-of-pocket
expenses (including the reasonable legal fees and expenses of Cahill Gordon &
Reindel llp, special counsel to the Agents, and the fees and expenses of any
local counsel and foreign counsel) required to be reimbursed or paid by either
Borrower hereunder, under any other Loan Document or under the Fee Letter.
 
(j)  Collateral Requirements. (A) The Borrowers shall have complied with
Sections 5.10(b) and (c) with respect to the Alenco Acquisition (provided that
all actions required to be taken under Sections 5.10(b) and (c) shall have been
taken on or prior to the Third Amendment Effectiveness Date without giving
effect to the 30-day period referred to in such Sections); (B) the Collateral
Agent shall have received financing statements in appropriate form for filing
under the UCC and PPSA, filings with the United States Patent and Trademark
Office and the United States Copyright Office and such other documents under
applicable Requirements of Law in each jurisdiction as may be necessary or
appropriate or, in the opinion of the Collateral Agent, desirable to perfect the
Liens created, or purported to be created, by the Security Documents under the
laws of the United States, Canada or any State or Province thereof; (C) the
Collateral Agent shall have received the Third Amendment Perfection Certificate
Supplement (together with all schedules thereto); and (D) the Borrowers shall
have performed such other lien searches in relevant jurisdictions with respect
to Parent and its Subsidiaries as the Collateral Agent may reasonably request.
 
(k)  Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.
 
(l)  No Material Change. No change shall have occurred since September 30, 2005,
and no additional information shall be disclosed to or discovered by the
Administrative Agent (including, without limitation, information contained in
any review or report required to be provided to it in connection with this
Agreement), which the Administrative Agent determines has had or could
reasonably be expected to have a material adverse effect on the business,
results of operations, condition (financial or otherwise), assets or liabilities
of Parent, U.S. Borrower, Alenco and their respective subsidiaries taken as a
whole.
 
(m)  Authorization. The Administrative Agent shall have received evidence
satisfactory to it that this amendment and restatement shall have been approved
by the Required Lenders and the Term Loan Lenders in accordance with the
provisions of Section 11.02(b).
 
(n)  Corporate Documents. The Administrative Agent shall have received:
 
(i)  a certificate of the secretary or assistant secretary of each Loan Party
dated the Third Amendment Effectiveness Date, certifying (A) that attached
thereto is a true and complete copy of each Organizational Document of such Loan
Party certified (to the extent applicable) as of a recent date by the Secretary
of State of the state of its organization, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and, in the case of each Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (i));
 
(ii)  a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority); and
 
(iii)  such other documents as the Administrative Agent may reasonably request.
 
(o)  USA Patriot Act. The Lenders shall have received, sufficiently in advance
of the Closing Date, all documentation and other information that may be
required by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Act,
including the information described in Section 11.17.
 
(p)  Maximum Leverage Ratio. The Total Leverage Ratio of Parent and its
subsidiaries (pro forma for the Alenco Acquisition and the Closing Date Credit
Extensions hereunder) for the last four-quarter period ending more than 30 days
prior to the Closing Date shall not be greater than 5.60x.
 
(q)  Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Third Amendment Effectiveness Date and signed by the
chief executive officer and the chief financial officer of U.S. Borrower,
confirming compliance with the conditions precedent set forth in this
Section 4.03 and Sections 4.02(b), (c) and (d).
 
ARTICLE V  
 


 
AFFIRMATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each Loan Party will, and will cause
each of its Subsidiaries to:
 
SECTION 5.01  Financial Statements, Reports, etc.
 
Furnish to the Administrative Agent and each Lender:
 
(a)  Annual Reports. As soon as available and in any event within 90 days after
the end of each fiscal year (but no later than the date on which Parent would be
required to file a Form 10-K under the Exchange Act if it were subject to
Section 15 and 13(d) of the Exchange Act), (i) the consolidated balance sheet of
Parent as of the end of such fiscal year and related consolidated statements of
income, cash flows and stockholders’ equity for such fiscal year, in comparative
form with such financial statements as of the end of, and for, the preceding
fiscal year, and notes thereto (including a note with a consolidating balance
sheet and statements of income and cash flows separating out Parent, U.S.
Borrower and the Subsidiaries), all prepared in accordance with Regulation S-X
and accompanied by an opinion of Ernst & Young LLP or other independent public
accountants of recognized national standing reasonably satisfactory to the
Administrative Agent (which opinion shall not be qualified as to scope or
contain any going concern or other qualification), stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Parent as of the dates and
for the periods specified in accordance with GAAP and (ii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal year, including a discussion of sales by product category, as
compared to the previous fiscal year and budgeted amounts (it being understood
that the information required by clause (i) may be furnished in the form of a
Form 10-K);
 
(b)  Quarterly Reports. As soon as available and in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year
(but no later than the date on which Parent would be required to file a Form
10-Q under the Exchange Act if it were subject to Section 15 and 13(d) of the
Exchange Act), (i) the consolidated balance sheet of Parent as of the end of
such fiscal quarter and related consolidated statements of income and cash flows
for such fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto (including
a note with a consolidating balance sheet and statements of income and cash
flows separating out Parent, U.S. Borrower and the Subsidiaries), all prepared
in accordance with Regulation S-X under the Securities Act and accompanied by a
certificate of a Financial Officer stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Parent as of the date and for the periods
specified in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section, subject to normal year-end audit adjustments and (ii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, including a
discussion of sales by product category, as compared to the comparable periods
in the previous fiscal year and budgeted amounts (it being understood that the
information required by clause (i) may be furnished in the form of a Form 10-Q);
 
(c)  Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b) above, a Compliance
Certificate certifying that no Default has occurred or, if such a Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto; (ii) concurrently with any
delivery of financial statements under Section 5.01 (a) or (b) above, a
Compliance Certificate setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.07(f) and 6.10 (including the aggregate amount
of Excluded Issuances for such period and the uses therefor) and, in the case of
Section 5.01(a) above, setting forth U.S. Borrower’s calculation of Excess Cash
Flow; and (iii) in the case of Section 5.01(a) above, a report of the accounting
firm opining on or certifying such financial statements stating that in the
course of its regular audit of the financial statements of Parent and its
Subsidiaries, which audit was conducted in accordance with GAAP, such accounting
firm obtained no knowledge that any Default insofar as it relates to financial
or accounting matters has occurred or, if in the opinion of such accounting firm
such a Default has occurred, specifying the nature and extent thereof;
 
(d)  Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under Section 5.01(a) above, a certificate of a
Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Third Amendment Perfection Certificate
Supplement or latest Perfection Certificate Supplement;
 
(e)  Public Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to holders of its Indebtedness
pursuant to the terms of the documentation governing such Indebtedness (or any
trustee, agent or other representative therefor), as the case may be;
 
(f)  Management Letters. Promptly after the receipt thereof by any Company, a
copy of any final “management letter” received by any such person from its
certified public accountants and the management’s responses thereto;
 
(g)  Budgets. No later than 45 days after the first day of each fiscal year of
Parent and U.S. Borrower, a budget in form reasonably satisfactory to the
Administrative Agent (including budgeted statements of income for each of U.S.
Borrower’s business units and sources and uses of cash and balance sheets and a
projection of sales by product category) prepared by each of Parent and U.S.
Borrower, respectively, for each quarter of such fiscal year prepared in summary
form, accompanied by the statement of a Financial Officer of each of Parent and
U.S. Borrower to the effect that the budget of Parent and U.S. Borrower,
respectively, is a reasonable estimate for the period covered thereby and,
promptly when available, any significant revisions of such budget;
 
(h)  Organization. Within 90 days after the close of each fiscal year of Parent,
Parent shall deliver an accurate organization chart as required by
Section 3.07(c), or confirm that there are no changes to Schedule 3.07(c);
 
(i)  Organizational Documents. Promptly provide copies of any Organizational
Documents that have been amended or modified in accordance with the terms hereof
and deliver a copy of any notice of default given or received by any Company
under any Organizational Document within 15 days after such Company gives or
receives such notice; and
 
(j)  Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 5.02  Litigation and Other Notices
 
. Furnish to the Administrative Agent and each Lender written notice of the
following promptly (and, in any event, within three Business Days of any Company
becoming aware thereof):
 
(a)  any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;
 
(b)  the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against any
Company or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect or (ii) with respect to any Loan Document;
 
(c)  any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;
 
(d)  the occurrence of a Casualty Event in excess of $5.0 million; and
 
(e)  (i) the incurrence of any material Lien (other than Permitted Collateral
Liens) on, or claim asserted against any of the Collateral or (ii) the
occurrence of any other event which could materially affect the value of the
Collateral.
 
SECTION 5.03  Existence; Businesses and Properties
 
.
 
(a)  Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
(b)  Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; comply with all applicable
Requirements of Law (including any and all zoning, building, Environmental Law,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; pay and perform its obligations
under all Leases, Transaction Documents, Second Amendment Transaction Documents
and Third Amendment Transaction Documents except, in the case of all such
documents other than the Loan Documents, where the failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect; and at all times maintain, preserve and protect all
property material to the conduct of such business and keep such property in good
repair, working order and condition (other than wear and tear occurring in the
ordinary course of business) and from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times; provided that
nothing in this Section 5.03(b) shall prevent (i) sales of property,
consolidations or mergers by or involving any Company in accordance with
Section 6.05 or Section 6.06; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business or
no longer commercially desirable.
 
SECTION 5.04  Insurance
 
.
 
(a)  Keep its insurable property adequately insured at all times by financially
sound and reputable insurers; maintain such other insurance, to such extent and
against such risks as is customary with companies in the same or similar
businesses operating in the same or similar locations, including insurance with
respect to Mortgaged Properties and other properties material to the business of
the Companies against such casualties and contingencies and of such types and in
such amounts with such deductibles as is customary in the case of similar
businesses operating in the same or similar locations, including (i) physical
hazard insurance on an “all risk” basis, (ii) commercial general liability
against claims for bodily injury, death or property damage covering any and all
insurable claims, (iii) explosion insurance in respect of any boilers, machinery
or similar apparatus constituting Collateral, (iv) business interruption
insurance, (v) worker’s compensation insurance and such other insurance as may
be required by any Requirement of Law and (vi) such other insurance against
risks as the Administrative Agent may from time to time require (such policies
to be in such form and amounts and having such coverage as may be reasonably
satisfactory to the Administrative Agent and the Collateral Agent); provided
that with respect to physical hazard insurance, neither the Collateral Agent nor
the applicable Company shall agree to the adjustment of any claim thereunder
without the consent of the other (such consent not to be unreasonably withheld
or delayed); provided, further, that no consent of any Company shall be required
during an Event of Default.
 
(b)  All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof, (ii) name the Collateral Agent as mortgagee (in the case of property
insurance) or additional insured on behalf of the applicable Secured Parties (in
the case of liability insurance) or loss payee (in the case of property
insurance), as applicable, (iii) if reasonably requested by the Collateral
Agent, include a breach of warranty clause and (iv) be reasonably satisfactory
in all other respects to the Collateral Agent.
 
(c)  Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.04 is taken out
by any Company; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.
 
(d)  With respect to each U.S. Mortgaged Property, obtain flood insurance in
such total amount as the Administrative Agent or the Required Lenders may from
time to time require, if at any time the area in which any improvements located
on any Mortgaged Property is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time.
 
(e)  Deliver to the Administrative Agent and the Collateral Agent and the
Lenders a report of a reputable insurance broker with respect to such insurance
and such supplemental reports with respect thereto as the Administrative Agent
or the Collateral Agent may from time to time reasonably request.
 
(f)  No Loan Party that is an owner of Mortgaged Property shall take any action
that is reasonably likely to be the basis for termination, revocation or denial
of any insurance coverage required to be maintained under such Loan Party’s
respective Mortgage or that could be the basis for a defense to any claim under
any Insurance Policy maintained in respect of the Premises, and each Loan Party
shall otherwise comply in all material respects with all Insurance Requirements
in respect of the Premises; provided, however, that each Loan Party may, at its
own expense and after written notice to the Administrative Agent, (i) contest
the applicability or enforceability of any such Insurance Requirements by
appropriate legal proceedings, the prosecution of which does not constitute a
basis for cancellation or revocation of any insurance coverage required under
this Section 5.04 or (ii) cause the Insurance Policy containing any such
Insurance Requirement to be replaced by a new policy complying with the
provisions of this Section 5.04.
 
SECTION 5.05  Obligations and Taxes
 
.
 
(a)  Pay its material Indebtedness and other material obligations promptly and
in accordance with their terms and pay and discharge promptly when due all
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
services, materials and supplies or otherwise that, if unpaid, might give rise
to a Lien other than a Permitted Lien upon such properties or any part thereof;
provided that such payment and discharge shall not be required with respect to
any such Tax, assessment, charge, levy or claim so long as (i) the validity or
amount thereof shall be contested in good faith by appropriate proceedings
timely instituted and diligently conducted and the applicable Company shall have
set aside on its books adequate reserves or other appropriate provisions with
respect thereto in accordance with GAAP and such contested amounts, individually
or in the aggregate, are not reasonably expected to have a Material Adverse
Effect, (ii) such contest operates to suspend collection of the contested
obligation, Tax, assessment or charge and enforcement of a Lien other than a
Permitted Lien and (iii) in the case of Collateral, the applicable Company shall
have otherwise complied with the Contested Collateral Lien Conditions.
 
(b)  Timely and correctly file all material Tax Returns required to be filed by
it. Withhold, collect and remit all Taxes that it is required to collect,
withhold or remit.
 
(c)  U.S. Borrower does not intend to treat the Loans as being a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4. In the
event U.S. Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof.
 
SECTION 5.06  Employee Benefits
 
. (a) Comply in all material respects with the applicable provisions of ERISA
and the Code and (b) furnish to the Administrative Agent (x) as soon as possible
after, and in any event within 10 days after any Responsible Officer of any
Company or any ERISA Affiliates of any Company knows or has reason to know that,
any ERISA Event has occurred that, alone or together with any other ERISA Event
could reasonably be expected to result in liability of the Companies or any of
their ERISA Affiliates in an aggregate amount exceeding $1.0 million or the
imposition of a Lien, a statement of a Financial Officer of U.S. Borrower
setting forth details as to such ERISA Event and the action, if any, that the
Companies propose to take with respect thereto, and (y) upon request by the
Administrative Agent, copies of (i) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by any Company or any ERISA Affiliate
with the Internal Revenue Service with respect to each Plan; (ii) the most
recent actuarial valuation report for each Plan; (iii) all notices received by
any Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan (or employee benefit plan
sponsored or contributed to by any Company) as the Administrative Agent shall
reasonably request.
 
SECTION 5.07  Maintaining Records; Access to Properties and Inspections; Annual
Meetings
 
.
 
(a)  Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law are made of all
dealings and transactions in relation to its business and activities. Each
Company will permit any representatives designated by the Administrative Agent
or any Lender to visit and inspect the financial records and the property of
such Company at reasonable times and as often as reasonably requested and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances, accounts and condition of any Company with the officers
and employees thereof and advisors therefor (including independent accountants).
 
(b)  Within 120 days after the close of each fiscal year of the Companies, at
the request of the Administrative Agent or Required Lenders, hold a meeting (at
a mutually agreeable location and time or, at the option of the Administrative
Agent, by conference call) with all Lenders who choose to attend such meeting at
which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of the Companies and the budgets presented for
the current fiscal year of the Companies.
 
SECTION 5.08  Use of Proceeds
 
. Use the proceeds of the Loans only for the purposes set forth in Section 3.12
and request the issuance of Letters of Credit only for the purposes set forth in
the definition of Commercial Letter of Credit or Standby Letter of Credit, as
the case may be.
 
SECTION 5.09  Compliance with Environmental Laws; Environmental Reports
 
.
 
(a)  Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all material respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all material Environmental
Permits applicable to its operations and Real Property; and conduct all
Responses required by, and in accordance with, Environmental Laws; provided that
no Company shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.
 
(b)  If a Default caused by reason of a breach of Section 3.18 or
Section 5.09(a) shall have occurred and be continuing for more than 20 days
without the Companies commencing activities reasonably likely to cure such
Default, at the written request of the Administrative Agent or the Required
Lenders through the Administrative Agent, provide to the Lenders within 45 days
after such request, at the expense of U.S. Borrower, an environmental assessment
report regarding the matters which are the subject of such Default, including,
where appropriate, any soil and/or groundwater sampling, prepared by an
environmental consulting firm and, in the form and substance, reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or Response to
address them.
 
(c)  Each Loan Party that is an owner of Mortgaged Property shall not install
nor permit to be installed in the Mortgaged Property any Hazardous Materials,
other than in compliance with applicable Environmental Laws.
 
SECTION 5.10  Additional Collateral; Additional Guarantors
 
.
 
(a)  Subject to this Section 5.10, with respect to any property acquired after
the Third Amendment Effectiveness Date by any Loan Party that is intended to be
subject to the Lien created by any of the Security Documents but is not so
subject, promptly (and in any event within 30 days after the acquisition
thereof) (i) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments or supplements to the relevant Security Documents or such
other documents as the Administrative Agent or the Collateral Agent shall deem
reasonably necessary or advisable to grant to the Collateral Agent, for its
benefit and for the benefit of the other applicable Secured Parties, a Lien on
such property subject to no other Liens other than Permitted Collateral Liens,
and (ii) take all actions necessary to cause such Lien to be duly perfected to
the extent required by such Security Document in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent. The
Borrowers shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall reasonably require to confirm the validity, perfection and priority
of the Lien of the Security Documents against such after-acquired properties.
 
(b)  With respect to any person that is or becomes a U.S. Subsidiary after the
Third Amendment Effectiveness Date, promptly (and in any event within 30 days
after such person becomes a U.S. Subsidiary) (i) deliver to the Collateral Agent
the certificates, if any, representing all of the Equity Interests of such U.S.
Subsidiary owned by Parent or any of its Subsidiaries, together with undated
stock powers or other appropriate instruments of transfer executed and delivered
in blank by a duly authorized officer of the holder(s) of such Equity Interests,
and all intercompany notes owing from such U.S. Subsidiary to any Loan Party
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party and (ii) cause such new U.S. Subsidiary
(A) to execute a Joinder Agreement or such comparable documentation to become a
U.S. Subsidiary Guarantor and a joinder agreement to the U.S. Security
Agreement, substantially in the form annexed thereto or, in the case of a
Foreign Subsidiary (other than a Canadian Subsidiary), execute a security
agreement compatible with the laws of such Foreign Subsidiary’s jurisdiction in
form and substance reasonably satisfactory to the Administrative Agent, and
(B) to take all actions necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
U.S. Security Agreement to be duly perfected to the extent required by such
agreement in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent. Notwithstanding
the foregoing, (1) the Equity Interests required to be delivered to the
Collateral Agent pursuant to clause (i) of this Section 5.10(b) shall not
include any Equity Interests of a Foreign Subsidiary created or acquired after
the Third Amendment Effectiveness Date and (2) no Foreign Subsidiary shall be
required to take the actions specified in clause (ii) of this Section 5.10(b),
if, in the case of either clause (1) or (2), doing so would constitute an
investment of earnings in United States property under Section 956 (or a
successor provision) of the Code, which investment would or could reasonably be
expected to trigger a non de minimis increase in the net income of a United
States shareholder of such Subsidiary pursuant to Section 951 (or a successor
provision) of the Code, as reasonably determined by the Administrative Agent;
provided that this exception shall not apply to (A) Voting Stock of any
Subsidiary which is a first-tier controlled foreign corporation (as defined in
Section 957(a) of the Code) representing 65% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Equity Interests
not constituting Voting Stock of any such Subsidiary, except that any such
Equity Interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for
purposes of this Section 5.10(b).
 
(c)  With respect to any person that is or becomes a Canadian Subsidiary after
the Third Amendment Effectiveness Date, promptly (and in any event within
30 days after such person becomes a Canadian Subsidiary) (i) deliver to the
Collateral Agent, a pledge agreement in a form reasonably satisfactory to the
Collateral Agent, the certificates, if any, representing all of the Equity
Interests of such Canadian Subsidiary owned by Canadian Borrower or a Canadian
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Canadian Subsidiary to any Loan Party together with instruments of transfer
executed and delivered in blank by a duly authorized officer of such Loan Party
and (ii) cause such new Subsidiary (A) to execute a Joinder Agreement or such
comparable documentation to become a Canadian Subsidiary Guarantor and a joinder
agreement to the Canadian Security Agreement, substantially in the form annexed
thereto or, in the case of a Subsidiary not organized under the laws of Canada,
execute a security agreement compatible with the laws of such Subsidiary’s
jurisdiction in form and substance reasonably satisfactory to the Administrative
Agent, and (B) to take all actions necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by such
security document to be duly perfected to the extent required by such agreement
in accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent.
 
(d)  Promptly grant to the Collateral Agent, within 60 days of the acquisition
thereof, a security interest in and Mortgage on (i) each Real Property owned in
fee by such U.S. Loan Party as is acquired by such U.S. Loan Party after the
Original Closing Date and that, together with any improvements thereon,
individually has a fair market value of at least $1.0 million, and (ii) unless
the Collateral Agent otherwise consents, each leased Real Property of such U.S.
Loan Party which lease individually has a fair market value of at least $1.0
million, in each case, as additional security for the Obligations (unless the
subject property is already mortgaged to a third party to the extent permitted
by Section 6.02). Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
the Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Collateral Liens or other Liens acceptable to the
Collateral Agent. The Mortgages or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full. Such U.S.
Loan Party shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall require to confirm the validity, perfection and priority of the Lien
of any existing Mortgage or new Mortgage against such after-acquired Real
Property (including a Title Policy, a Survey and local counsel opinion (in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent) in respect of such Mortgage).
 
(e)  Promptly grant to the Collateral Agent, within 60 days of the acquisition
thereof, a security interest in and Mortgage creating a Lien on (i) each Real
Property owned in fee by such Canadian Loan Party as is acquired by such
Canadian Loan Party after the Original Closing Date and that, together with any
improvements thereon, individually has a fair market value of at least $1.0
million, and (ii) unless the Collateral Agent otherwise consents, each leased
Real Property of such Canadian Loan Party which lease individually has a fair
market value of at least $1.0 million, in each case, as additional security for
the Obligations (unless the subject property is already mortgaged to a third
party to the extent permitted by Section 6.02). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Collateral Liens or other
Liens acceptable to the Collateral Agent. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Canadian Loan Party shall otherwise take such actions and execute
and/or deliver to the Collateral Agent such documents as the Administrative
Agent or the Collateral Agent shall require to confirm the validity, perfection
and priority of the Lien of any existing Mortgage or new Mortgage against such
after-acquired Real Property (including a Title Policy (if available in the
relevant jurisdiction), Survey and local counsel opinion (including as to title
if a Title Policy is unavailable and otherwise in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent) in respect of
such Mortgage).
 
(f)  The parties hereto agree that the provisions of this Section 5.10 (other
than this Section 5.10(f)) shall not apply to Non-Guarantor Subsidiaries. Either
Borrower may designate any of its Subsidiaries acquired or formed after the
Third Amendment Effectiveness Date as a Non-Guarantor Subsidiary by written
notice to the Administrative Agent; provided, however, that if at any time any
Non-Guarantor Subsidiary or group of Non-Guarantor Subsidiaries in the aggregate
(other than any Foreign Subsidiary that is not required to take the actions
specified in Section 5.10(b)(ii) by operation of the last sentence of
Section 5.10(b)) not otherwise subject to Section 5.10(b) has assets with either
a book value or fair market value in excess of $2.0 million, then such Borrower
shall, and shall cause one or more of such Subsidiaries to, comply with
Section 5.10(b) within the time frames set forth therein so that no
Non-Guarantor Subsidiary or group of Non-Guarantor Subsidiaries in the aggregate
holds property having either a book value or fair market value in excess of $2.0
million.
 
SECTION 5.11  Security Interests; Further Assurances
 
. Promptly, upon the reasonable request of the Administrative Agent, the
Collateral Agent or any Lender, at U.S. Borrower’s expense, execute, acknowledge
and deliver, or cause the execution, acknowledgment and delivery of, and
thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
the Administrative Agent or the Collateral Agent reasonably necessary or
desirable for the continued validity, perfection and priority of the Liens on
the Collateral covered thereby subject to no other Liens except as permitted by
the applicable Security Document, or obtain any consents or waivers as may be
necessary or appropriate in connection therewith. Deliver or cause to be
delivered to the Administrative Agent and the Collateral Agent from time to time
such other documentation, consents, authorizations, approvals and orders in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent as the Administrative Agent and the Collateral Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents. Upon the exercise by the Administrative
Agent, the Collateral Agent or the Required Lenders of any power, right,
privilege or remedy pursuant to any Loan Document which requires any consent,
approval, registration, qualification or authorization of any Governmental
Authority execute and deliver all applications, certifications, instruments and
other documents and papers that the Administrative Agent, the Collateral Agent
or the Required Lenders may require. If the Administrative Agent, the Collateral
Agent or the Required Lenders reasonably determine that they are required by law
or regulation to have appraisals prepared in respect of the Real Property of any
Loan Party constituting Collateral, the Borrowers shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA or other applicable law and
are otherwise in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent.
 
SECTION 5.12  Information Regarding Collateral
 
.
 
(a)  Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, (iii) in any Loan Party’s
identity or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction) or (vi) in the case of
tangible personal property in Canada, the Province in which such property is
located, unless a PPSA financing statement has already been filed in respect of
the Loan Party in the province to which the property is re-located until (A) it
shall have given the Collateral Agent and the Administrative Agent not less than
30 days’ prior written notice (in the form of an Officers’ Certificate), or such
lesser notice period agreed to by the Collateral Agent, of its intention so to
do, clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable. Each Loan Party agrees to promptly
provide the Collateral Agent with certified Organizational Documents reflecting
any of the changes described in the preceding sentence. Each Loan Party also
agrees to promptly notify the Collateral Agent of any change in the location of
any office in which it maintains books or records relating to Collateral owned
by it or any office or facility at which Collateral is located (including the
establishment of any such new office or facility), other than changes in
location to a Mortgaged Property or a leased property subject to a Landlord
Access Agreement.
 
(b)  Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to the Administrative Agent and the Collateral Agent a
Perfection Certificate Supplement and a certificate of a Financial Officer and
the chief legal officer of U.S. Borrower certifying that all UCC financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction necessary to protect and perfect the security interests and Liens
under the Security Documents for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).
 
SECTION 5.13  Post-Closing Matters.
 
(a) The Borrowers shall comply with Sections 5.10(d) and (e) with respect to the
Alenco Acquisition; provided that the Administrative Agent may extend in its
sole discretion the 60-day period referred to in each such Section.
 
(b) If at the end of any Business Day there is more than $100,000 in Alenco
Holding Corporation’s account at Regions Bank, number 6250004499, then U.S.
Borrower will cause the delivery of a Control Agreement reasonably satisfactory
to the Collateral Agent with respect to such account within 10 Business Days of
such Business Day (subject to extension or waiver by the Collateral Agent in its
sole discretion).
 
(c) U.S. Borrower shall deliver to the Collateral Agent stock certificates
evidencing 100% of the issued and outstanding capital stock of AWC Holding
Company within three Business Days of the date hereof (subject to extension or
waiver by the Collateral Agent in its sole discretion).
 
(d) Each Loan Party shall deliver to the Administrative Agent evidence of its
good standing as of the date hereof in its jurisdiction of incorporation and
each Loan Party shall deliver evidence of its good standing as of a date
satisfactory to the Collateral Agent in each jurisdiction in which it is
qualified as a foreign entity, in each case no later than 5 Business Days after
the date hereof (subject to extension or waiver by the Collateral Agent in its
sole discretion).
 
(e) The Loan Parties shall deliver to the Administrative Agent no later than two
Business Days after the date hereof (subject to extension or waiver by the
Collateral Agent in its sole discretion) a revised Schedule 3.05(b) the only
change to which shall be to add a column stating whether the leases, subleases
or other instruments described in Section 3.05(b)(ii) require the consent of the
landlord thereunder, or other parties thereto, to the Third Amendment
Transactions.
 
ARTICLE VI  
 


 
NEGATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will they cause or permit
any Subsidiaries to:
 
SECTION 6.01  Indebtedness
 
. Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except
 
(a)  Indebtedness incurred under this Agreement and the other Loan Documents;
 
(b)  (i) Indebtedness outstanding on the Third Amendment Effectiveness Date and
listed on Schedule 6.01(b), (ii) refinancings or renewals thereof or of the
Indebtedness under clauses (iii) and (iv) below; provided that (A) any such
refinancing Indebtedness is in an aggregate principal amount not greater than
the aggregate principal amount of the Indebtedness being renewed or refinanced,
plus the amount of any premiums required to be paid thereon and reasonable fees
and expenses associated therewith, (B) such refinancing Indebtedness has a later
or equal final maturity and longer or equal weighted average life than the
Indebtedness being renewed or refinanced and (C) the covenants, events of
default, subordination and other provisions thereof (including any guarantees
thereof) shall be, in the aggregate in all material respects, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced; (iii) the Senior Subordinated Notes and Senior Subordinated Note
Guarantees issued on the Original Closing Date (including any notes and
guarantees issued in exchange therefor in accordance with the registration
rights document entered into in connection with the issuance of the Senior
Subordinated Notes and Senior Subordinated Note Guarantees); (iv) the New Senior
Subordinated Notes and New Senior Subordinated Note Guarantees issued on the
Second Amendment Effectiveness Date (including any notes and guarantees issued
in exchange therefor in accordance with the registration rights document entered
into in connection with the issuance of the New Senior Subordinated Notes and
New Senior Subordinated Note Guarantees); and (v) additional Senior Subordinated
Notes and Senior Subordinated Note Guarantees issued after the Third Amendment
Effectiveness Date (including any notes and guarantees issued in exchange
therefor in accordance with the registration rights document entered into in
connection with the issuance of such additional Senior Subordinated Notes and
Senior Subordinated Note Guarantees) in an aggregate amount not to exceed $150.0
million less the aggregate amount of any Additional Term Loans, and additional
Senior Subordinated Note Guarantees issued after the Original Closing Date in
accordance with the indenture governing the Senior Subordinated Notes by any
Subsidiary Guarantor formed or acquired after the Original Closing Date;
 
(c)  Indebtedness under Hedging Obligations that are designed to protect against
fluctuations in interest rates, foreign currency exchange rates or commodity
prices, in each case not entered into for speculative purposes; provided that if
such Hedging Obligations relate to interest rates, (a) such Hedging Obligations
relate to payment obligations on Indebtedness otherwise permitted to be incurred
by the Loan Documents and (b) the notional principal amount of such Hedging
Obligations at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Obligations relate;
 
(d)  Indebtedness permitted by Section 6.04(f);
 
(e)  Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and refinancings or renewals thereof, in an aggregate amount not to
exceed $20.0 million at any time outstanding;
 
(f)  Indebtedness incurred by Foreign Subsidiaries in an aggregate amount not to
exceed $30.0 million (not including the Canadian Intercompany Note) at any time
outstanding;
 
(g)  Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed), in an aggregate amount not to exceed $20.0
million at any time outstanding;
 
(h)  Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted under this Section 6.01;
 
(i)  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;
 
(j)  the Canadian Intercompany Note;
 
(k)  Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
 
(l)  unsecured Indebtedness of any Company in an aggregate amount not to exceed
$40.0 million at any time outstanding;
 
(m)  Indebtedness assumed in connection with any Permitted Acquisition, and
refinancing or renewals thereof, in an aggregate amount not to exceed $40.0
million at any time outstanding;
 
(n)  indemnification, adjustment of purchase price, earn-out or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or property of U.S. Borrower or any
Subsidiary of U.S. Borrower or Equity Interests of any Subsidiary of U.S.
Borrower, other than guarantees of Indebtedness incurred by any person acquiring
all or any portion of such business, property or Equity Interests for the
purpose of financing any such acquisition; provided that the maximum aggregate
liability in respect of all such obligations outstanding under this clause (n)
shall at no time exceed (a) in the case of an acquisition, $15.0 million
(provided that the amount of such liability shall be deemed to be the amount
thereof, if any, reflected on the balance sheet of U.S. Borrower or any
Subsidiary (e.g., the amount of such liability shall be deemed to be zero if no
amount is reflected on such balance sheet)) and (b) in the case of a
disposition, the gross proceeds actually received by U.S. Borrower and its
Subsidiaries in connection with such disposition;
 
(o)  Indebtedness incurred in the ordinary course of business under guarantees
of Indebtedness of suppliers, licensees, franchisees or customers in an
aggregate amount, together with the aggregate amount of Investments made
pursuant to Section 6.04(j), not to exceed $10.0 million at any time
outstanding; and
 
(p)  unsecured Indebtedness of Parent (“Permitted Parent Debt”) that (A) is not
subject to any Guarantee by U.S. Borrower or any of its Subsidiaries, (B) will
not mature prior to the date that is 181 days after the Term Loan Maturity Date,
(C) has no scheduled amortization, mandatory prepayment events or payments of
principal (other than prepayments related to asset sales or a change of control,
subject to prior payment of all Obligations), (D) does not permit any payments
in cash of interest or other amounts in respect of the principal thereof for at
least five (5) years from the date of the issuance or incurrence thereof, and
(E) has mandatory prepayment, repurchase or redemption, covenant, default and
remedy provisions customary for senior discount notes of an issuer that is the
parent of a borrower under senior secured credit facilities, and in any event,
with respect to covenant, default and remedy provisions, no more restrictive
than those contained in the Senior Subordinated Note Agreement, taken as a whole
(other than provisions customary for senior discount notes of a holding
company); provided any such Indebtedness shall constitute Permitted Parent Debt
only if (i) both before and after giving effect to the issuance or incurrence
thereof, no Default or Event of Default shall have occurred and be continuing
and the public ratings of the Loans by S&P and Moody’s are not lower than the
respective ratings of the Loans by such rating agencies existing on the Third
Amendment Effectiveness Date, and (ii) after giving pro forma effect to the
issuance or incurrence thereof, the Parent Consolidated Leverage Ratio shall be
less than 5.50:1.00 and the Total Leverage Ratio shall be less than 4.00:1.00.
 
SECTION 6.02  Liens
 
. Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively, the
“Permitted Liens”):
 
(a)  inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, (ii) in the case of any such charge or claim
which has or may become a Lien against any of the Collateral, such Lien and the
contest thereof shall satisfy the Contested Collateral Lien Conditions and (iii)
individually or in the aggregate, could not reasonably expected to have a
Material Adverse Effect;
 
(b)  Liens in respect of property of any Company imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the property of the Companies,
taken as a whole, and do not materially impair the use thereof in the operation
of the business of the Companies, taken as a whole, (ii) which, if they secure
obligations that are then due and unpaid, are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, and (iii) in the case of any such Lien which
has or may become a Lien against any of the Collateral, such Lien and the
contest thereof shall satisfy the Contested Collateral Lien Conditions;
 
(c)  any Lien in existence on the Third Amendment Effectiveness Date and set
forth on Schedule 6.02(c) and any Lien granted as a replacement or substitute
therefor; provided that any such replacement or substitute Lien (i) except as
permitted by Section 6.01(b)(ii)(A), does not secure an aggregate amount of
Indebtedness, if any, greater than that secured on the Third Amendment
Effectiveness Date and (ii) does not encumber any property other than the
property subject thereto on the Original Closing Date (any such Lien, an
“Existing Lien”);
 
(d)  easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Companies at such Real Property;
 
(e)  Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings and, in the case
of any such Lien which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;
 
(f)  Liens (other than any Lien imposed by ERISA) (x) imposed by law or deposits
made in connection therewith in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation, (y) incurred in the ordinary course of business to secure
the performance of tenders, statutory obligations (other than excise taxes),
surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings for orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, (ii) to the extent such Liens are not imposed
by law, such Liens shall in no event encumber any property other than cash and
Cash Equivalents, (iii) in the case of any such Lien against any of the
Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions and (iv) the aggregate amount of deposits at any time
pursuant to clause (y) and clause (z) of this paragraph (f) shall not exceed
$3.5 million in the aggregate;
 
(g)  Leases of the properties of any Company, in each case entered into in the
ordinary course of such Company’s business so long as such Leases are
subordinate in all respects to the Liens granted and evidenced by the Security
Documents and do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of any Company or
(ii) materially impair the use (for its intended purposes) or the value of the
property subject thereto;
 
(h)  Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business;
 
(i)  Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided
that any such Liens attach only to the property being financed pursuant to such
Indebtedness and do not encumber any other property of any Company;
 
(j)  bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
 
(k)  Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with any Company to the extent permitted
hereunder (and not created in anticipation or contemplation thereof); provided
that such Liens do not extend to property not subject to such Liens at the time
of acquisition (other than improvements thereon) and are no more favorable to
the lienholders than such existing Lien;
 
(l)  Liens granted pursuant to the Security Documents to secure the Obligations;
 
(m)  licenses of Intellectual Property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;
 
(n)  the filing of UCC or PPSA financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;
 
(o)  Liens securing Indebtedness incurred pursuant to Section 6.01(f); provided
that (i) such Liens do not extend to, or encumber, property which constitutes
Collateral and (ii) such Liens extend only to the property (or Equity Interests)
of the Foreign Subsidiary incurring such Indebtedness;
 
(p)  the existence of the “equal and ratable” clause in the Senior Subordinated
Note Documents and the New Senior Subordinated Note Documents (but not any
security interests granted pursuant thereto); and
 
(q)  Liens incurred in the ordinary course of business of any Company with
respect to obligations that do not in the aggregate exceed $7.5 million at any
time outstanding, so long as such Liens, to the extent covering any Collateral,
are junior to the Liens granted pursuant to the Security Documents;
 
provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents.
 
SECTION 6.03  Sale and Leaseback Transactions
 
. Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Leaseback Transaction”) (other than a Permitted Sale and Leaseback Transaction)
unless (i) the sale of such property is permitted by Section 6.06 and (ii) any
Liens arising in connection with its use of such property are permitted by
Section 6.02.
 
SECTION 6.04  Investment, Loan and Advances
 
. Directly or indirectly, lend money or credit (by way of guarantee or
otherwise) or make advances to any person, or purchase or acquire any stock,
bonds, notes, debentures or other obligations or securities of, or any other
interest in, or make any capital contribution to, any other person, or purchase
or own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”), except that the
following shall be permitted:
 
(a)  the Companies may consummate (i) the Transactions in accordance with the
provisions of the Transaction Documents, (ii) the Second Amendment Transactions
in accordance with the provisions of the Second Amendment Transaction Documents
and (iii) the Third Amendment Transactions in accordance with the provisions of
the Third Amendment Transaction Documents;
 
(b)  Investments outstanding on the Third Amendment Effectiveness Date and
identified on Schedule 6.04(b);
 
(c)  the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;
 
(d)  Hedging Obligations incurred pursuant to Section 6.01(c);
 
(e)  loans and advances to directors, employees and officers of U.S. Borrower
and the Subsidiaries for bona fide business purposes and to purchase Equity
Interests of Super Holdings or, if the IPO Entity, Holdings, in aggregate amount
not to exceed $7.5 million at any time outstanding;
 
(f)  Investments (i) by Parent, U.S. Borrower or any U.S. Subsidiary Guarantor
in U.S. Borrower or any U.S. Subsidiary Guarantor, (ii) by Canadian Borrower or
any Canadian Subsidiary Guarantor in Canadian Borrower or any Canadian
Subsidiary Guarantor and (iii) by a Subsidiary that is not a Subsidiary
Guarantor in any other Subsidiary that is not a Subsidiary Guarantor; provided
that any Investment in the form of a loan or advance by or in a Loan Party shall
be evidenced by an Intercompany Note and, in the case of a loan or advance by a
Loan Party, pledged by such Loan Party as Collateral pursuant to the Security
Documents;
 
(g)  Investments in securities of trade creditors or customers in the ordinary
course of business received upon foreclosure or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers;
 
(h)  Investments made by U.S. Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06;
 
(i)  (x) Investments in Foreign Subsidiaries in an aggregate amount not to
exceed $20.0 million at any time outstanding, after taking into account amounts
returned in cash (including upon disposition) and (y) Investments in Foreign
Subsidiaries with the proceeds of Excluded Issuances to the extent such proceeds
have not been utilized for any other purpose; provided that any such Investment
made in the form of a loan or advance shall be evidenced by an Intercompany Note
and, in the case of a loan or advance by a Loan Party, pledged by such Loan
Party as Collateral pursuant to the Security Documents;
 
(j)  loans and advances to suppliers, licensees, franchisees or customers of
U.S. Borrower or any of its Subsidiaries made in the ordinary course of business
in an aggregate amount, together with the aggregate amount of Indebtedness
incurred pursuant to Section 6.01(o), not to exceed $10.0 million at any time
outstanding;
 
(k)  Investments in Subsidiaries as a result of the consummation of Permitted
Acquisitions;
 
(l)  Guarantees of Indebtedness not prohibited by Section 6.01; and
 
(m)  other investments in an aggregate amount not to exceed $30.0 million at any
time outstanding.
 
SECTION 6.05  Mergers and Consolidations
 
. Wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:
 
(a)  Asset Sales in compliance with Section 6.06;
 
(b)  acquisitions in compliance with Section 6.07;
 
(c)  (x) any Company (other than Canadian Borrower or any Canadian Subsidiaries)
may merge or consolidate with or into U.S. Borrower or any U.S. Subsidiary
Guarantor (as long as U.S. Borrower or a U.S. Subsidiary Guarantor is the
surviving person in such merger or consolidation and remains a Wholly Owned
Subsidiary of Parent); provided that the Lien on and security interest in such
property granted or to be granted in favor of the Collateral Agent under the
Security Documents shall be maintained or created in accordance with the
provisions of Section 5.10 or Section 5.11, as applicable and (y) any
Non-Guarantor Subsidiary may transfer property or lease to or acquire or lease
property from any Non-Guarantor Subsidiary or may be merged into any other
Non-Guarantor Subsidiary; and
 
(d)  Canadian Borrower or any Canadian Subsidiaries may merge or consolidate
with or into Canadian Borrower or any Canadian Subsidiary Guarantor (as long as
Canadian Borrower or a Canadian Subsidiary Guarantor is the surviving person in
such merger or consolidation and remains a Wholly Owned Subsidiary of Parent);
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.10 or
Section 5.11, as applicable; and
 
(e)  any Subsidiary (other than Canadian Borrower) may dissolve, liquidate or
wind up its affairs at any time; provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect; and
 
(f)  Holdings or Super Holdings may merge with or into or consolidate with or
into Parent in connection with any IPO, as long as the surviving person assumes
all of the obligations of Parent under the Loan Documents and no Default shall
have occurred and be continuing.
 
To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.
 
SECTION 6.06  Asset Sales
 
. Effect any Asset Sale, or agree to effect any Asset Sale, except that the
following shall be permitted subject to Section 2.10(c):
 
(a)  disposition of used, worn out, obsolete or surplus property by any Loan
Party in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of U.S.
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole;
 
(b)  Asset Sales (other than Asset Sales of Equity Interests in Canadian
Borrower); provided that the aggregate consideration received in respect of all
Asset Sales pursuant to this clause (b) shall not exceed $50.0 million in any
four consecutive fiscal quarters of U.S. Borrower;
 
(c)  leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents;
 
(d)  the Transactions as contemplated by the Transaction Documents, the Second
Amendment Transactions as contemplated by the Second Amendment Transaction
Documents and the Third Amendment Transactions as contemplated by the Third
Amendment Transaction Documents;
 
(e)  mergers and consolidations in compliance with Section 6.05;
 
(f)  Investments in compliance with Section 6.04;
 
(g)  Permitted Sale and Leaseback Transactions;
 
(h)  the sale of (X) (i) all, but not less than all, of the Equity Interests in
Canadian Borrower or (ii) all or substantially all of the assets of Canadian
Borrower; provided that, in the case of (ii), the sale yields Net Cash Proceeds
that would be sufficient to redeem all Canadian Term Loans and Obligations
related thereto, (Y) all, but not less than all, of the Equity Interests in, or
all or substantially all of the assets of, Kroy Building Products, Inc. or (Z)
all, but not less than all, of the Equity Interests in, or all or substantially
all of the assets of, Great Lakes Window, Inc. and/or Napco Window Systems,
Inc.;
 
(i)  U.S. Borrower and the Subsidiaries may sell Cash Equivalents in the
ordinary course of business;
 
(j)  sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof; and
 
(k)  within 365 days after the consummation of a Permitted Acquisition, the
sale, transfer or disposition for cash, and for fair market value, of assets
acquired in connection with such Permitted Acquisition and not required in the
operation of the business of U.S. Borrower or any of the Subsidiaries.
 
To the extent the Required Lenders waive the provisions of this Section 6.06
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.06, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.
 
SECTION 6.07  Acquisitions
 
. Purchase or otherwise acquire (in one or a series of related transactions) any
part of the property (whether tangible or intangible) of any person (or agree to
do any of the foregoing at any future time), except that the following shall be
permitted:
 
(a)  Capital Expenditures by U.S. Borrower and the Subsidiaries shall be
permitted to the extent permitted by Section 6.10(c);
 
(b)  purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;
 
(c)  Investments in compliance with Section 6.04;
 
(d)  leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents;
 
(e)  the Transactions as contemplated by the Transaction Documents, the Second
Amendment Transactions as contemplated by the Second Amendment Transaction
Documents and the Third Amendment Transactions as contemplated by the Third
Amendment Transaction Documents;
 
(f)  Permitted Acquisitions; and
 
(g)  mergers and consolidations in compliance with Section 6.05;
 
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.10 or
Section 5.11, as applicable.
 
SECTION 6.08  Dividends
 
. Authorize, declare or pay, directly or indirectly, any Dividends with respect
to any Company, except that the following shall be permitted:
 
(a)  Dividends by any Company to U.S. Borrower, Canadian Borrower or any
Subsidiary of U.S. Borrower and to minority equityholders of any Subsidiary paid
ratably;
 
(b)  payments by U.S. Borrower or by Parent to permit Holdings, Super Holdings
or Parent, and which are used by Holdings, Super Holdings or Parent, to redeem
Equity Interests of U.S. Borrower, Holdings, Super Holdings or Parent held by
officers, directors or employees or former officers, directors or employees (or
their transferees, estates or beneficiaries under their estates), upon their
death, disability, retirement, severance or termination of employment or
service; provided that the aggregate cash consideration paid for all such
redemptions shall not exceed the sum of (A) $10.0 million during any calendar
year (with unused amounts being available to be used in the following calendar
year, but not in any succeeding calendar year) plus (B) the amount of any Net
Cash Proceeds received by or contributed to U.S. Borrower from the issuance and
sale after the Original Closing Date of Qualified Capital Stock of Parent,
Holdings, Super Holdings or U.S. Borrower to its officers, directors or
employees that have not been applied to the payment of Dividends pursuant to
this clause (b), plus (C) the Net Cash Proceeds of any “key-man” life insurance
policies that have not been applied to the payment of Dividends pursuant to this
clause (b);
 
(c)  (A) to the extent actually used by Parent, Holdings and Super Holdings to
pay such taxes, costs and expenses, payments by U.S. Borrower to or on behalf of
Parent, Holdings and Super Holdings in an amount sufficient to pay franchise
taxes and other fees required to maintain the legal existence of Parent,
Holdings and Super Holdings and (B) payments by U.S. Borrower to or on behalf of
Parent, Holdings and Super Holdings in an amount sufficient to pay out-of-pocket
legal, accounting and filing costs and other expenses in the nature of overhead
of Parent, Holdings and Super Holdings in the case of clauses (A) and (B) in an
aggregate amount not to exceed $750,000 in any fiscal year;
 
(d)  Permitted Tax Distributions by U.S. Borrower to Parent, Holdings or Super
Holdings, so long as Parent, Holdings or Super Holdings uses such distributions
to pay its taxes;
 
(e)  distributions of the proceeds of any Permitted Parent Debt to Holdings; and
 
(f)  distributions to Parent in order to enable Parent, Holdings or Super
Holdings to pay, and which are used by Parent, Holdings or Super Holdings to
pay, customary and reasonable costs and expenses of an offering of securities of
Parent, Holdings or Super Holdings that is not consummated.
 
SECTION 6.09  Transactions with Affiliates
 
. Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Company (other than between or among U.S. Borrower and one or
more U.S. Subsidiary Guarantors or between or among Canadian Borrower and one or
more Canadian Subsidiary Guarantors), other than on terms and conditions at
least as favorable to such Company as would reasonably be obtained by such
Company at that time in a comparable arm’s-length transaction with a person
other than an Affiliate, except that the following shall be permitted:
 
(a)  Dividends permitted by Section 6.08;
 
(b)  Investments permitted by Sections 6.04(e), (f), (i) and, to the extent such
Investments are in Subsidiaries, (m);
 
(c)  reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification, compensation, employment
and severance agreements, in each case approved by the Board of Directors;
 
(d)  transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;
 
(e)  so long as no Default exists, the payment of regular management fees and
transaction fees payable upon acquisitions, divestitures and the sale of Parent,
to Sponsor in the amounts and at the times specified in the Advisory Services
Agreement, as in effect on the Original Closing Date or as thereafter amended or
replaced in any manner, that, taken as a whole, is not more adverse to the
interests of the Lenders in any material respect than such agreement as it was
in effect on the Original Closing Date;
 
(f)  sales or issuances of Qualified Capital Stock to Affiliates of U.S.
Borrower not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith;
 
(g)  any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock;
 
(h)  the Transactions as contemplated by the Transaction Documents, the Second
Amendment Transactions as contemplated by the Second Amendment Transaction
Documents and the Third Amendment Transactions as contemplated by the Third
Amendment Transaction Documents;
 
(i)  the entering into of a tax sharing agreement, or payments pursuant thereto,
between U.S. Borrower and/or one or more Subsidiaries, on the one hand, and any
other person with which U.S. Borrower or such Subsidiaries are required or
permitted to file a consolidated tax return or with which U.S. Borrower or such
Subsidiaries are part of a consolidated group for tax purposes, on the other
hand, which payments by U.S. Borrower and its Subsidiaries are not in excess of
the tax liabilities that would have been payable by them on a stand-alone basis;
 
(j)  entering into an agreement that provides registration rights to the
shareholders of U.S. Borrower, Holdings, Super Holdings or Parent or amending
any such agreement with shareholders of U.S. Borrower, Holdings, Super Holdings
or Parent and the performance of such agreements;
 
(k)  any transaction with a joint venture or similar entity which would
constitute a transaction with an Affiliate solely because U.S. Borrower or any
of its Subsidiaries owns an equity interest in or otherwise controls such joint
venture or similar entity; provided that no Affiliate of U.S. Borrower or any of
its Subsidiaries other than U.S. Borrower or any Subsidiary of U.S. Borrower
shall have a beneficial interest in such joint venture or similar entity;
 
(l)  any merger, consolidation or reorganization of U.S. Borrower with an
Affiliate, solely for the purposes of (a) reorganizing to facilitate an IPO of
securities of U.S. Borrower, Holdings, Super Holdings, Parent or other holding
company, (b) forming a holding company or (c) reincorporating U.S. Borrower in a
new jurisdiction;
 
(m)  sales of inventory between or among U.S. Borrower and/or one or more of its
Subsidiaries in the ordinary course of business; and
 
(n)  (i) any agreement in effect on the Third Amendment Effectiveness Date
listed on Schedule 6.09(n), as in effect on the Third Amendment Effectiveness
Date or as thereafter amended or replaced in any manner, that, taken as a whole,
is not more adverse to the interests of the Lenders in any material respect than
such agreement as it was in effect on the Third Amendment Effectiveness Date or
(ii) any transaction pursuant to any agreement referred to in the immediately
preceding clause (i).
 
SECTION 6.10  Financial Covenants.
 
 (a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, at any date
during any period set forth in the table below, to exceed the ratio set forth
opposite such period in the table below:
 
Test Period
Leverage Ratio
 
Closing Date - June 30, 2007
 
 
6.50 to 1.0
 
 
July 1, 2007 - September 29, 2007
 
 
6.40 to 1.0
 
 
September 30, 2007 - March 29, 2008
 
 
6.30 to 1.0
 
 
March 30, 2008 - June 28, 2008
 
 
6.20 to 1.0
 
 
June 29, 2008 - September 27, 2008
 
 
6.00 to 1.0
 
 
September 28, 2008 - April 4, 2009
 
 
5.85 to 1.0
 
 
April 5, 2009 - July 4, 2009
 
 
5.75 to 1.0
 
 
July 5, 2009 - October 3, 2009
 
 
5.50 to 1.0
 
 
October 4, 2009 - April 3, 2010
 
 
5.25 to 1.0
 
 
April 4, 2010 - July 3, 2010
 
 
5.00 to 1.0
 
 
July 4, 2010 and thereafter
 
 
4.75 to 1.0
 





(b)  Minimum Interest Coverage Ratio. Permit the Consolidated Interest Coverage
Ratio, for any Test Period ending during any period set forth in the table
below, to be less than the ratio set forth opposite such period in the table
below:
 
Test Period
Interest Coverage Ratio
 
Closing Date - December 31, 2006
 
 
1.50 to 1.0
 
 
January 1, 2007 - September 29, 2007
 
 
1.60 to 1.0
 
 
September 30, 2007 - June 28, 2008
 
 
1.70 to 1.0
 
 
June 29, 2008 - April 4, 2009
 
 
1.75 to 1.0
 
 
April 5, 2009 - October 3, 2009
 
 
1.80 to 1.0
 
 
October 4, 2009 - April 3, 2010
 
 
1.85 to 1.0
 
 
April 4, 2010 and thereafter
 
 
1.90 to 1.0
 



(c)  Limitation on Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made in any period set forth below, to exceed the amount set forth
opposite such period below:
 
Test Period
Amount
 
Closing Date --December 31, 2006
 
 
$37.5 million
 
 
January 1, 2007 - December 31, 2007
 
 
$37.5 million
 
 
January 1, 2008 - December 31, 2008
 
 
$37.5 million
 
 
January 1, 2009 - December 31, 2009
 
 
$37.5 million
 
 
Each calendar year ending after 2009
 
 
$37.5 million
 



; provided, however, that (x) if the aggregate amount of Capital Expenditures
made in any fiscal year shall be less than the maximum amount of Capital
Expenditures permitted under this Section 6.10(c) for such fiscal year (before
giving effect to any carryover), then an amount of such shortfall not exceeding
50% of such maximum amount (without giving effect to clause (z) below) (the
“CapEx Carryforward Amount”) may be added to the amount of Capital Expenditures
permitted under this Section 6.10(c) for the immediately succeeding (but not any
other) fiscal year, (y) in determining whether any amount is available for
carryover, the amount expended in any fiscal year shall first be deemed to be
from the amount allocated to such fiscal year (before giving effect to any
carryover) and (z) the amount set forth in the table above for any period may be
increased by the amount of Net Cash Proceeds of Excluded Issuances designated
for Capital Expenditures for such period during such period.
 
SECTION 6.11  Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.
 
Directly or indirectly:
 
(a)  make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness outstanding under the Senior Subordinated
Notes, the New Senior Subordinated Notes or any other Subordinated Indebtedness,
except as otherwise permitted by this Agreement; provided that up to $40.0
million in the aggregate may be used during the term of this Agreement (starting
with the Original Closing Date) to optionally redeem Senior Subordinated Notes
and New Senior Subordinated Notes so long as (i) no Default or Event of Default
has occurred and is continuing at the time of each such redemption or will occur
after giving effect to each such redemption, (ii) after giving effect to each
such redemption the excess of the Revolving Commitments over the sum of all
Lenders’ Revolving Exposures is at least $25.0 million, (iii) in connection with
each such redemption, after giving effect on Pro Forma Basis to such redemption
and the hypothetical incurrence of an additional $25.0 million of Revolving
Loans the covenants in Sections 6.10(a) and 6.10(b) would be satisfied and (iv)
in connection with each such redemption the Administrative Agent shall have
received an Officers’ Certificate from U.S. Borrower certifying that the
conditions set forth in clauses (i), (ii) and (iii) above have been met, showing
the calculations related thereto and specifying the amount of Senior
Subordinated Notes and New Senior Subordinated Notes redeemed and the aggregate
redemption price therefor;
 
(b)  amend or modify, or permit the amendment or modification of, any provision
of any Transaction Document, any Second Amendment Transaction Document or any
Third Amendment Transaction Document in any manner that is adverse in any
material respect to the interests of the Lenders;
 
(c)  terminate, amend, modify (not including electing to treat any Pledged
Interests (as defined in the U.S. Security Agreement) as a “security” under
Section 8-103 of the UCC so long as it has followed the Collateral Agent’s
reasonable requests to ensure the perfection of the Collateral Agent’s security
interest in such Pledged Interests) or change any of its Organizational
Documents (including by the filing or modification of any certificate of
designation) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments,
modifications or changes or such new agreements which are not adverse in any
material respect to the interests of the Lenders; provided that Parent may issue
such Equity Interests, so long as such issuance is not prohibited by
Section 6.13 or any other provision of this Agreement, and may amend its
Organizational Documents to authorize any such Equity Interests; or
 
(d)  cause or permit any other obligation (other than the Obligations and the
Guaranteed Obligations) to constitute Designated Senior Debt (as defined in the
Senior Subordinated Note Documents or the New Senior Subordinated Note
Documents).
 
Notwithstanding the foregoing, the MW Refinancing shall not be prohibited by
this Section 6.11.
 
SECTION 6.12  Limitation on Certain Restrictions on Subsidiaries
 
. Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by U.S. Borrower or any
Subsidiary, or pay any Indebtedness owed to U.S. Borrower or a Subsidiary,
(b) make loans or advances to U.S. Borrower or any Subsidiary or (c) transfer
any of its properties to U.S. Borrower or any Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law;
(ii) this Agreement and the other Loan Documents; (iii) the Senior Subordinated
Note Documents as in effect on the Original Closing Date or the New Senior
Subordinated Note Documents as in effect on the Second Amendment Effectiveness
Date; (iv) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Subsidiary; (v) customary provisions
restricting assignment of any agreement entered into by a Subsidiary in the
ordinary course of business; (vi) any Lien permitted by Section 6.02 restricting
the transfer of the property subject thereto; (vii) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 6.06 pending the consummation of such sale; (viii) any
agreement applicable to such Subsidiary in effect at the time such Subsidiary
becomes a Subsidiary of U.S. Borrower, so long as such agreement was not entered
into in connection with or in contemplation of such person becoming a Subsidiary
of U.S. Borrower; (ix) customary provisions in partnership agreements, limited
liability company organizational governance documents, asset sales and stock
sale agreements and other similar agreements entered into in the ordinary course
of business that restrict the transfer of ownership interests in such
partnership, limited liability company or similar person; (x) restrictions on
cash or other deposits or net worth imposed by suppliers or landlords under
contracts entered into in the ordinary course of business; (xi) any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition,
which encumbrance or restriction is not applicable to any person, or the
properties or assets of any person, other than the person or the properties or
assets of the person so acquired; (xii) in the case of any joint venture which
is not a Loan Party in respect of any matters referred to in clauses (b) and (c)
above, restrictions in such person’s Organizational Documents or pursuant to any
joint venture agreement or stockholders agreements solely to the extent of the
Equity Interests of or property held in the subject joint venture or other
entity; (xiii) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clauses (iii), (viii) or
(xi) above; provided that such amendments or refinancings are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing; or (xiv) encumbrances or restrictions
contained in Indebtedness of Foreign Subsidiaries, or municipal loan or related
agreements entered into in connection with the incurrence of industrial or
economic revenue bonds, permitted to be incurred under this Agreement; provided
that any such encumbrances or restrictions are ordinary and customary with
respect to the type of Indebtedness being incurred under the relevant
circumstances and do not, in the good faith judgment of the Board of Directors
of U.S. Borrower, materially impair either Borrower’s ability to make payment on
the Obligations when due.
 
SECTION 6.13  Limitation on Issuance of Capital Stock
 
.
 
(a)  With respect to Parent, issue any Equity Interest that is not Qualified
Capital Stock.
 
(b)  With respect to U.S. Borrower or any Subsidiary, issue any Equity Interest
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, any Equity Interest, except (i) for
stock splits, stock dividends and additional issuances of Equity Interests which
do not decrease the percentage ownership of U.S. Borrower or any Subsidiaries in
any class of the Equity Interest of such Subsidiary; (ii) Subsidiaries of U.S.
Borrower formed after the Original Closing Date in accordance with Section 6.14
may issue Equity Interests to U.S. Borrower or the Subsidiary of Borrower which
is to own such Equity Interests; and (iii) U.S. Borrower may issue common stock
that is Qualified Capital Stock to Parent. All Equity Interests issued in
accordance with this Section 6.13(b) shall, to the extent required by
Sections 5.10 and 5.11 or any Security Document, be delivered to the Collateral
Agent for pledge pursuant to the applicable Security Document.
 
SECTION 6.14  Limitation on Creation of Subsidiaries
 
. Establish, create or acquire any additional Subsidiaries without the prior
written consent of the Required Lenders; provided that, without such consent,
U.S. Borrower may (i) establish or create one or more Wholly Owned Subsidiaries
of U.S. Borrower, (ii) establish, create or acquire one or more Subsidiaries in
connection with an Investment made pursuant to Sections 6.04(f), (k) or (m) or
(iii) acquire one or more Subsidiaries in connection with a Permitted
Acquisition, so long as, in each case, Section 5.10(b) shall be complied with.
 
SECTION 6.15  Business
 
.
 
(a)  With respect to Parent, engage in any business activities or have any
properties or liabilities, other than (i) its ownership of the Equity Interests
of U.S. Borrower, (ii) obligations under the Loan Documents, the Senior
Subordinated Note Documents and the New Senior Subordinated Note Documents and
(iii) activities and properties incidental, ancillary or complementary to the
foregoing clauses (i) and (ii).
 
(b)  With respect to U.S. Borrower and the Subsidiaries, engage (directly or
indirectly) in any business other than those businesses in which U.S. Borrower
and its Subsidiaries are engaged on the Third Amendment Effectiveness Date as
described in the Third Confidential Information Memorandum (or, in the good
faith judgment of the Board of Directors, which are substantially related
thereto or are reasonable extensions thereof).
 
SECTION 6.16  Limitation on Accounting Changes
 
. Make or permit, any significant change in accounting policies or reporting
practices, without the consent of the Administrative Agent, which consent shall
not be unreasonably withheld, except changes that are required by GAAP.
 
SECTION 6.17  Fiscal Year
 
. Change its fiscal year-end to a date other than December 31.
 
SECTION 6.18  Lease Obligations
 
. Create, incur, assume or suffer to exist any obligations as lessee for the
rental or hire of real or personal property of any kind under leases or
agreements to lease having an original term of one year or more other than (1)
such obligations existing on the Third Amendment Effectiveness Date, (2) such
obligations acquired in connection with a Permitted Acquisition that are not
incurred in anticipation of such Permitted Acquisition and are obligations only
of any legal entities acquired in such Permitted Acquisition and (3) with
respect to other obligations, created, incurred, assumed or suffered to exist
after the Third Amendment Effectiveness Date, such obligations that would cause
the direct and contingent liabilities of U.S. Borrower and its Subsidiaries, on
a consolidated basis, in respect of all such obligations created, incurred,
assumed or suffered to exist after the Third Amendment Effectiveness Date not to
exceed the sum of (i) $10.0 million and (ii) amounts payable in respect of
leases entered into in connection with Permitted Sale and Leaseback
Transactions, payable in any period of 12 consecutive months.
 
SECTION 6.19  No Further Negative Pledge
 
. Enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Loan Party to create, incur, assume or suffer to exist any
Lien upon any of their respective properties or revenues, whether now owned or
hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the following:
(1) this Agreement and the other Loan Documents; (2) covenants in documents
creating Liens permitted by Section 6.02 prohibiting further Liens on the
properties encumbered thereby; (3) the Senior Subordinated Note Documents as in
effect on the Original Closing Date and the New Senior Subordinated Note
Documents as in effect on the Second Amendment Effectiveness Date; (4) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the
Obligations and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Loan Party to secure the Obligations; and
(5) any prohibition or limitation that (a) exists pursuant to applicable law,
(b) consists of customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 6.06 pending the
consummation of such sale, (c) restricts subletting or assignment of any lease
governing a leasehold interest of U.S. Borrower or a Subsidiary, (d) exists in
any agreement in effect at the time such Subsidiary becomes a Subsidiary of U.S.
Borrower, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary or (e) is imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clause (3) or (5)(e);
provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing.
 
SECTION 6.20  Anti-Terrorism Law; Anti-Money Laundering
 
.
 
(a)  Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.22, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.20).
 
(b)  Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of law.
 
SECTION 6.21  Embargoed Person
 
. Cause or permit (a) any of the funds or properties of the Loan Parties that
are used to repay the Loans to constitute property of, or be beneficially owned
directly or indirectly by, any person subject to sanctions or trade restrictions
under United States law (“Embargoed Person” or “Embargoed Persons”) that is
identified on (1) the “List of Specially Designated Nationals and Blocked
Persons” (the “SDN List”) maintained by OFAC and/or on any other similar list
(“Other List”) maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or regulation promulgated thereunder, with the result that
the investment in the Loan Parties (whether directly or indirectly) is
prohibited by law, or the Loans made by the Lenders would be in violation of
law, or (2) the Executive Order, any related enabling legislation or any other
similar Executive Orders (collectively, “Executive Orders”), or (b) any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by law or the Loans are
in violation of law.
 
 
 
 
ARTICLE VII  
 


 
GUARANTEE
 
SECTION 7.01  The Guarantee
 
. Parent and each U.S. Subsidiary Guarantor (the “U.S. Guarantors”) hereby,
jointly and severally guarantee, as a primary obligor and not as a surety to
each U.S. Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code) on
the Loans made by the Lenders to, and the Notes held by each Lender of, U.S.
Borrower, and all other U.S. Obligations from time to time owing to the Secured
Parties by any U.S. Loan Party under any Loan Document in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “U.S. Guaranteed Obligations”). Parent, the U.S. Borrower and each
Canadian Subsidiary Guarantor (the “Canadian Guarantors”) hereby, jointly and
severally guarantee, as a primary obligor and not as a surety to each Canadian
Secured Party and their respective successors and assigns, the prompt payment in
full when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Title 11 of the United States Code or other applicable
bankruptcy or insolvency legislation after any bankruptcy or insolvency petition
under Title 11 of the United States Code or other applicable bankruptcy or
insolvency legislation) on the Loans made by the Lenders to, and the Notes held
by each Lender of, Canadian Borrower, and all other Canadian Obligations from
time to time owing to the Canadian Secured Parties by any Canadian Loan Party
under any Loan Document in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Canadian
Guaranteed Obligations”). The U.S. Guarantors hereby jointly and severally agree
that if U.S. Borrower or other U.S. Guarantor(s) shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the U.S.
Guaranteed Obligations, the U.S. Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the U.S. Guaranteed Obligations, the
same will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal. The Canadian Guarantors hereby jointly and severally agree that if
Canadian Borrower or other Canadian Guarantor(s) shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Canadian Guaranteed Obligations, the Canadian Guarantors will promptly pay the
same in cash, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the Canadian Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
 
SECTION 7.02  Obligations Unconditional
 
. The obligations of the Guarantors under Section 7.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
 
(i)  at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
(ii)  any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
 
(iii)  the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
 
(iv)  any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or
 
(v)  the release of any other Guarantor pursuant to Section 7.09.
 
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against either Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrowers and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against either Borrower or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.
 
SECTION 7.03  Reinstatement
 
. The obligations of the Guarantors under this Article VII shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Borrowers or other Loan Party in respect of the applicable
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the applicable Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
 
SECTION 7.04  Subrogation; Subordination
 
. Each Guarantor hereby agrees that until the indefeasible payment and
satisfaction in full in cash of all applicable Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 7.01, whether by subrogation or otherwise, against either Borrower or
any other Guarantor of any of the applicable Guaranteed Obligations or any
security for any of the applicable Guaranteed Obligations. Any Indebtedness of
any Loan Party permitted pursuant to Section 6.01(d) shall be subordinated to
such Loan Party’s Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.
 
SECTION 7.05  Remedies
 
. The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of either Borrower under this Agreement and the
Notes, if any, may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Article VIII) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against either Borrower and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by either
Borrower) shall forthwith become due and payable by the applicable Guarantors
for purposes of Section 7.01.
 
SECTION 7.06  Instrument for the Payment of Money
 
. Each Guarantor hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
 
SECTION 7.07  Continuing Guarantee
 
. The guarantee in this Article VII is a continuing guarantee of payment, and
shall apply to all applicable Guaranteed Obligations whenever arising.
 
SECTION 7.08  General Limitation on Guarantee Obligations
 
. In any action or proceeding involving any state corporate limited partnership
or limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
 
SECTION 7.09  Release of Guarantors
 
. If, in compliance with the terms and provisions of the Loan Documents, all or
substantially all of the Equity Interests or property of any Guarantor are sold
or otherwise transferred (a “Transferred Guarantor”) to a person or persons,
none of which is U.S. Borrower or a Subsidiary, such Transferred Guarantor
shall, upon the consummation of such sale or transfer, be released from its
obligations under this Agreement (including under Section 11.03 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and, in the case of a sale of all or substantially all of the
Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Security Documents shall be
released, and the Collateral Agent shall take such actions as are necessary to
effect each release described in this Section 7.09 in accordance with the
relevant provisions of the Security Documents.
 
ARTICLE VIII  
 


 
EVENTS OF DEFAULT
 
SECTION 8.01  Events of Default
 
. Upon the occurrence and during the continuance of the following events
(“Events of Default”):
 
(a)  default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof (including a Term Loan Repayment Date) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;
 
(b)  default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;
 
(c)  any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
 
(d)  default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in Section 5.02, 5.03(a) or
5.08, 5.13(c), 5.13(d), 5.13(e) or in Article VI;
 
(e)  default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from the Administrative Agent or the Required
Lenders to U.S. Borrower;
 
(f)  any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $15.0 million at any
one time (provided that, in the case of Hedging Obligations, the amount counted
for this purpose shall be the amount payable by all Companies if such Hedging
Obligations were terminated at such time);
 
(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the property of any Company,
under Title 11 of the Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
property of any Company; or (iii) the winding-up or liquidation of any Company;
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
 
(h)  any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the property of any Company; (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate;
 
(i)  one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $15.0 million shall be rendered against any
Company or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon properties of any Company to enforce any such
judgment;
 
(j)  one or more ERISA Events or with respect to Foreign Plans noncompliance
with applicable legal requirements or Foreign Plan underfunding shall have
occurred that, in the reasonable opinion of the Required Lenders, when taken
together with all other such ERISA Events and with respect to Foreign Plans
noncompliance with applicable legal requirements or Foreign Plan underfunding
that have occurred, could reasonably be expected to result in a Material Adverse
Effect or the imposition of a Lien on any properties of a Company;
 
(k)  any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the applicable Secured Parties, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Documents (including a perfected first priority security interest in
and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) in favor of the Collateral Agent, or shall
be asserted by U.S. Borrower or any other Loan Party not to be, a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby;
 
(l)  any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;
 
(m)  there shall have occurred a Change in Control;
 
(n)  the Acquisition shall not have occurred on the Original Closing Date in
accordance with the terms and conditions of the Acquisition Agreement; or
 
(o)  the Alenco Acquisition shall not have occurred on the Third Amendment
Effectiveness Date in accordance with the terms and conditions of the Alenco
Purchase Agreement; or
 
(p)  the failure by either Borrower to make an Offer to Redeem when and as
required by Section 2.10;
 
then, and in every such event (other than an event with respect to Parent or
either Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans and
Reimbursement Obligations then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans and Reimbursement
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrowers
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrowers and the
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event, with respect to Parent or either
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrowers accrued hereunder
and under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers and the Guarantors, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
 
ARTICLE IX  
 


 
COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS
 
SECTION 9.01  Collateral Account
 
.
 
(a)  The Collateral Agent is hereby authorized to establish and maintain at its
office at 677 Washington Boulevard, Stamford, Connecticut 06901, in the name of
the Collateral Agent, a restricted deposit account designated “Ply Gem
Industries, Inc. U.S. Collateral Account.” Each U.S. Loan Party shall deposit
into the U.S. Collateral Account from time to time (i) the cash proceeds of any
of the U.S. Security Agreement Collateral (including pursuant to any disposition
thereof) to the extent contemplated herein or in any other Loan Document,
(ii) the cash proceeds of any Casualty Event with respect to U.S. Security
Agreement Collateral, to the extent contemplated herein or in any other Loan
Document, and (iii) any cash such U.S. Loan Party is required to pledge as
additional collateral security hereunder pursuant to the Loan Documents.
 
The Collateral Agent is hereby authorized to establish and maintain at its
office at 677 Washington Boulevard, Stamford, Connecticut 06901, in the name of
the Collateral Agent, a restricted deposit account designated “CWD Windows and
Doors, Inc. Canadian Collateral Account.” Each Canadian Loan Party shall deposit
into the Canadian Collateral Account from time to time (i) the cash proceeds of
any of the Canadian Security Agreement Collateral (including pursuant to any
disposition thereof) to the extent contemplated herein or in any other Loan
Document, (ii) the cash proceeds of any Casualty Event with respect to Canadian
Security Agreement Collateral, to the extent contemplated herein or in any other
Loan Document, and (iii) any cash such Canadian Loan Party is required to pledge
as additional collateral security hereunder pursuant to the Loan Documents.
 
(b)  The balance from time to time in either Collateral Account shall constitute
part of the relevant Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. So long as no Event of
Default has occurred and is continuing or will result therefrom, the Collateral
Agent shall within two Business Days of receiving a request of the applicable
Loan Party for release of cash proceeds (i) from the Collateral Account
constituting Net Cash Proceeds relating to any Casualty Event or Asset Sale
remit such cash proceeds on deposit in either Collateral Account to or upon the
order of such Loan Party, so long as such Loan Party has satisfied the
conditions relating thereto set forth in Section 9.02 and (ii) with respect to
the LC Sub-Account, remit such Net Cash Proceeds on deposit in the LC
Sub-Account to or upon the order of such U.S. Loan Party (x) at such time as all
Letters of Credit shall have been terminated and all of the liabilities in
respect of the Letters of Credit have been paid in full or (y) otherwise in
accordance with Section 2.18(i). At any time following the occurrence and during
the continuance of an Event of Default, the Collateral Agent may (and, if
instructed by the Required Lenders as specified herein, shall) in its (or their)
discretion apply or cause to be applied (subject to collection) the balance from
time to time outstanding to the credit of either Collateral Account to the
payment of the applicable Obligations in the manner specified in Section 9.03
hereof subject, however, in the case of amounts deposited in the LC Sub-Account,
to the provisions of Sections 2.18(i) and 9.03. The Loan Parties shall have no
right to withdraw, transfer or otherwise receive any funds deposited in either
Collateral Account except to the extent specifically provided herein.
 
(c)  Amounts on deposit in either Collateral Account shall be invested and
reinvested from time to time in Cash Equivalents as the applicable Loan Party
(or, after the occurrence and during the continuance of an Event of Default, the
Collateral Agent) shall determine by written instruction to the Collateral
Agent, or if no such instructions are given, then as the Collateral Agent, in
its sole discretion, shall determine which Cash Equivalents shall be held in the
name and be under the control of the Collateral Agent (or any sub-agent);
provided that at any time after the occurrence and during the continuance of an
Event of Default, the Collateral Agent may (and, if instructed by the Required
Lenders as specified herein, shall) in its (or their) discretion at any time and
from time to time elect to liquidate any such Cash Equivalents and to apply or
cause to be applied the proceeds thereof to the payment of the applicable
Obligations in the manner specified in Section 9.03 hereof subject, however, in
the case of amounts deposited in the LC Sub-Account, to the provisions of
Section 2.18(i).
 
(d)  Amounts deposited into the U.S. Collateral Account as cover for liabilities
in respect of Letters of Credit under any provision of this Agreement requiring
such cover shall be held by the Administrative Agent in a separate sub-account
designated as the “LC Sub-Account” (the “LC Sub-Account”) and, subject to
Section 2.18(i), all amounts held in the LC Sub-Account shall constitute
collateral security to be applied in accordance with Section 2.18(i).
 
(e)  Earnings on the amounts deposited in any Collateral Account shall be for
the account of the applicable Loan Party and absent any Default will be released
to the applicable Borrower upon its request.
 
SECTION 9.02  Proceeds of Destruction, Taking and Collateral Dispositions
 
. So long as no Event of Default shall have occurred and be continuing, in the
event the applicable Loan Party elects to reinvest Net Cash Proceeds in respect
of any Asset Sale or Casualty Event in accordance with the provisions of
Sections 2.10(c) and 2.10(f) as applicable, the Collateral Agent shall receive
at least 10 days’ prior notice of each request for payment and shall not release
any part of such Net Cash Proceeds, until the applicable Loan Party has
furnished to the Collateral Agent (i) an Officers’ Certificate setting forth:
(A) a brief description of the reinvestment to be made, (B) the dollar amount of
the expenditures to be made, or costs incurred by such Loan Party in connection
with such reinvestment and (C) evidence that the properties acquired in
connection with such reinvestment have a fair market value at least equal to the
amount of such Net Cash Proceeds requested to be released from the applicable
Collateral Account and (ii) all security agreements and Mortgages and other
items required by the provisions of Sections 5.10 and 5.11 to, among other
things, subject such reinvestment properties to the Lien of the Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties.
 
SECTION 9.03  Application of Proceeds
 
. The proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Collateral Agent of its remedies shall be
applied, in full or in part, together with any other sums then held by the
Collateral Agent pursuant to this Agreement, promptly by the Collateral Agent as
follows:
 
(a)  First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
 
(b)  Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
applicable Secured Parties and their agents and counsel and all costs,
liabilities and advances made or incurred by the other applicable Secured
Parties in connection therewith, together with interest on each such amount at
the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;
 
(c)  Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting applicable Obligations (other than principal and
Reimbursement Obligations) in each case equally and ratably in accordance with
the respective amounts thereof then due and owing;
 
(d)  Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the applicable Obligations (including Reimbursement Obligations); and
 
(e)  Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 9.03, the applicable Loan
Parties shall remain liable, jointly and severally, for any deficiency.
 
ARTICLE X  
 


 
THE AGENTS
 
SECTION 10.01  Appointment
 
. Each Lender hereby irrevocably designates and appoints each of the
Administrative Agent and the Collateral Agent as an agent of such Lender under
this Agreement and the other Loan Documents. Each Lender irrevocably authorizes
each Agent, in such capacity, through its agents or employees, to take such
actions on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
 
SECTION 10.02  Agent in Its Individual Capacity
 
. Each person serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
U.S. Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder.
 
SECTION 10.03  Exculpatory Provisions
 
. No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that such Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.02), and (c) except as
expressly set forth in the Loan Documents, no Agent shall have any duty to
disclose or shall be liable for the failure to disclose, any information
relating to U.S. Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as such Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02) or in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by a Borrower or
a Lender, and no Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document.
 
SECTION 10.04  Reliance by Agent
 
. Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by a proper person. Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for either Borrower), independent
accountants and other advisors selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or advisors.
 
SECTION 10.05  Delegation of Duties
 
. Each Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Affiliates. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Affiliates of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
 
SECTION 10.06  Successor Agent
 
. Each Agent may resign as such at any time upon at least 30 days’ prior notice
to the Lenders, the Issuing Bank and U.S. Borrower. Upon any such resignation,
the Required Lenders shall have the right, with, if no Default shall have
occurred and be continuing, the consent of Borrower (such consent not to be
unreasonably withheld), to appoint a successor Agent from among the Lenders. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Agent, which successor shall be a
commercial banking institution organized under the laws of the United States (or
any State thereof) or a United States branch or agency of a commercial banking
institution, in each case, having combined capital and surplus of at least $250
million; provided that if such retiring Agent is unable to find a commercial
banking institution which is willing to accept such appointment and which meets
the qualifications set forth above, the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Agent hereunder until such time, if any, as the
Required Lenders appoint a successor Agent.
 
Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by U.S.
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between U.S. Borrower and such successor.
After an Agent’s resignation hereunder, the provisions of this Article X and
Section 11.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Affiliates in respect of any actions taken
or omitted to be taken by any of them while it was acting as Agent.
 
SECTION 10.07  Non-Reliance on Agent and Other Lenders
 
. Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.
 
SECTION 10.08  Name Agents
 
. The parties hereto acknowledge that the Documentation Agent and the
Syndication Agent hold such titles in name only, and that such titles confer no
additional rights or obligations relative to those conferred on any Lender
hereunder.
 
SECTION 10.09  Indemnification
 
. The Lenders severally agree to indemnify each Agent in its capacity as such
(to the extent not reimbursed by the Borrowers or the Guarantors and without
limiting the obligation of the Borrowers or the Guarantors to do so), ratably
according to their respective outstanding Loans and Commitments in effect on the
date on which indemnification is sought under this Section 10.09 (or, if
indemnification is sought after the date upon which all Commitments shall have
terminated and the Loans and Reimbursement Obligations shall have been paid in
full, ratably in accordance with such outstanding Loans and Commitments as in
effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans and Reimbursement Obligations)
be imposed on, incurred by or asserted against such Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.
 
ARTICLE XI  
 


 
MISCELLANEOUS
 
SECTION 11.01  Notices
 
. Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(a)  if to any Loan Party, to U.S. Borrower at:
 
Ply Gem Industries, Inc.
 
303 West Major
 
Kearney, Missouri 64060
 
Attention: Chief Financial Officer
 
Telecopy No.: (816) 903-4330;
 
(b)  if to the Administrative Agent, the Collateral Agent or the Issuing Bank,
to it at:
 
UBS AG, Stamford Branch
 
677 Washington Boulevard
 
Stamford, Connecticut 06901
 
Attention: Vladimira Holeckova
 
Telecopy No.: (203) 719-4176;
 
(c)  if to a Lender, to it at its address (or telecopy number) set forth on the
applicable Lender Addendum or in the Assignment and Assumption pursuant to which
such Lender shall have become a party hereto; and
 
(d)  if to the Swingline Lender, to it at:
 
UBS Loan Finance LLC
 
677 Washington Boulevard
 
Stamford, Connecticut 06901
 
Attention: Vladimira Holeckova
 
Telecopy No.: (203) 719-4176.
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or by certified or registered mail, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 11.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.01, and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.
 
SECTION 11.02  Waivers; Amendment
 
.
 
(a)  No failure or delay by any Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of each Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether any Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
 
(b)  Except as provided in paragraph (d) below, neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended,
supplemented or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are parties thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall:
 
(i)  increase the Commitment of any Lender without the written consent of such
Lender;
 
(ii)  reduce the principal amount or premium of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any Fees payable hereunder, or
change the currency of payment of any Obligation, without the written consent of
each Lender affected thereby;
 
(iii)  postpone or extend the maturity of any Loan, or any scheduled date of
payment of or the installment otherwise due on the principal amount of any Term
Loan under Section 2.09, or the required date of payment of any Reimbursement
Obligation, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment (except
interest payable under Section 2.06(c)), or postpone the scheduled date of
expiration of any Commitment or postpone the scheduled date of expiration of any
Letter of Credit beyond the Revolving Maturity Date, without the written consent
of each Lender affected thereby;
 
(iv)  change Section 2.14(b) or (c) in a manner that would alter the pro rata
sharing of payments or setoffs required thereby, without the written consent of
each Lender;
 
(v)  change the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document (including this Section) specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be);
 
(vi)  release any Guarantor from its Guarantee (except as expressly provided in
Article VII), or limit its liability in respect of such Guarantee, without the
written consent of each Lender;
 
(vii)  release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Obligations
entitled to the Liens of the Security Documents (except in connection with
securing additional Obligations equally and ratably with the other Obligations),
in each case without the written consent of each Lender;
 
(viii)  change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each affected Class;
 
(ix)  without the consent of the Required Lenders and Term Loan Lenders holding
more than 50% of the principal amount of the outstanding Term Loans, reduce the
amount of, or extend the date of, any scheduled payment on the Term Loans
required to be made under Section 2.09, change the order of application of
prepayments among Term Loans and Revolving Commitments under Section 2.10(h) or
change the application of prepayments of Term Loans set forth in Section 2.10(h)
to the remaining scheduled amortization payments to be made thereon under
Section 2.09; or
 
(x)  without the consent of Term Loan Lenders holding more than 50% of the
principal amount of each of the outstanding U.S. Term Loans and Canadian Term
Loans, change the order of application of prepayments amounts of the U.S. Term
Loans and the Canadian Term Loans under Section 2.10(h);
 
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, the Issuing Bank or the Swingline Lender, as the case
may be, (2) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Revolving Lenders
(but not the Term Loan Lenders), the Term Loan Lenders (but not the Revolving
Lenders), or one Class of Term Loan Lenders (but no other Lenders) may be
effected by an agreement or agreements in writing entered into by the Borrowers
and requisite percentage in interest of the affected Class of Lenders that would
be required to consent thereto under this Section if such Class of Lenders were
the only Class of Lenders hereunder at the time, and (3) any waiver, amendment
or modification prior to the completion of the primary syndication of the
Commitments and Loans (as determined by the Administrative Agent) may not be
effected without the written consent of the Administrative Agent.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Borrowers, the Required Lenders and
the Administrative Agent (and, if their rights or obligations are affected
thereby, the Issuing Bank and the Swingline Lender) if (x) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (y) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of, premium, if any, and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.
 
(c)  If, in connection with any proposed change, waiver, discharge or
termination of the provisions of this Agreement as contemplated by
Section 11.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrowers shall have the right to replace all, but not less
than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.16 so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination.
 
(d)  Notwithstanding anything in Section 11.02(b) to the contrary, this
Agreement and the other Loan Documents may be amended at any time and from time
to time to increase the aggregate principal amount of U.S. Term Loans or to
establish additional Classes of U.S. Term Loans (collectively, “Additional Term
Loans”) by an agreement in writing entered into by the Borrowers, the
Administrative Agent, the Collateral Agent and each person (including any
Lender) that shall agree to make an Additional Term Loan (and each such person
that shall not already be a Lender shall be reasonably acceptable to the
Administrative Agent and shall, at the time such agreement becomes effective,
become a Lender with the same effect as if it had originally been a Lender under
this Agreement with the Term Loans set forth in such agreement); provided that
(1) no more than an amount equal to $150.0 million of Additional Term Loans less
the principal amount of all Senior Subordinated Notes (other than the New Senior
Subordinated Notes) issued after the Original Closing Date pursuant to Section
6.01(b) may be established pursuant to this Section 11.02(d) without the consent
of the Required Lenders, (2) no Default or Event of Default has occurred and is
continuing or would occur after giving effect thereto, (3) the covenants in
Section 6.10 would be satisfied on a Pro Forma Basis on the date of any such
amendment and for the most recent Test Period, after giving effect to such
Additional Term Loans, and (4) the Senior Leverage Ratio would not be greater
than 2.5:1.0 after giving effect thereto. Any such agreement shall be reasonably
satisfactory to the Administrative Agent, shall amend the provisions of this
Agreement and the other Loan Documents and shall set forth the terms of the
Additional Term Loans established thereby (including the amount and final
maturity thereof (which shall not be earlier than the Term Loan Maturity Date),
any provisions relating to the amortization or mandatory prepayment thereof
(which shall be no more than ratable or pari passu, as applicable, with the Term
Loans), the interest to accrue and be payable thereon and any fees to be payable
in respect thereof (provided that the Applicable Margins with respect to any
Additional Term Loans shall not be more than 25 basis points higher than the
Applicable Margins with respect to the Term Loans and that all other payment
rights shall be pari passu with the Term Loans)) and effect such other changes
(including changes to the provisions of this Section, Section 2.14 and the
definition of “Required Lenders”) as U.S. Borrower and the Administrative Agent
shall deem necessary or advisable in connection with the Additional Term Loans;
provided that no such agreement shall (i) effect any change described in Section
11.02(b)(i) through (ix) without the consent of each person required to consent
to such change under such clause (it being agreed, however, that the Additional
Term Loans will not, of themselves, be deemed to effect any of the changes
described in Section 11.02(b)(vi) through (viii) and (1)), (ii) amend Article V,
VI or VIII to establish any affirmative or negative covenant, Event of Default
or remedy that by its terms benefits one or more Classes, but not all Classes,
of Loans or Borrowings without the prior written consent of Lenders holding a
majority in interest of the Loans and Commitments of each Class not so benefited
(it being agreed that no provision requiring either Borrower to prepay Term
Loans of one or more Classes pursuant to Sections 2.10(c) through (h) shall be
deemed to violate this clause) or (iii) change any other provision of this
Agreement or any other Loan Document that creates rights in favor of Lenders
holding Loans or Commitments of any existing Class, other than as necessary or
advisable in the judgment of the Administrative Agent to cause such provision to
take into account, or to make the benefits of such provision available to,
Lenders holding Additional Term Loans. The Loans and Borrowings established
pursuant to this paragraph shall constitute Loans and Borrowings under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after the establishment of any such Additional Term Loans.
 
(e)  Notwithstanding anything in this Agreement to the contrary, any Offer to
Redeem shall be accepted by all Lenders to which such Offer to Redeem was made
unless three Business Days prior to the proposed redemption date the Required
Lenders give their consent for such Offer to Redeem to be declined by all such
Lenders.
 
(f)  Notwithstanding anything in Section 11.02(b) to the contrary, this
Agreement and the other Loan Documents may be amended at any time and from time
to time to increase the aggregate principal amount of the Revolving Commitment
by up to $10.0 million in the aggregate (the “Incremental Revolving Commitment”)
in excess of the Revolving Commitment on the Third Amendment Effectiveness Date
by an agreement in writing entered into by the Borrowers, the Administrative
Agent, the Collateral Agent and each person (including any Lender) that shall
agree to commit to a portion of the Incremental Revolving Commitment (and each
such person that shall not already be a Lender shall be reasonably acceptable to
the Administrative Agent and shall, at the time such agreement becomes
effective, become a Lender with the same effect as if it had originally been a
Lender under this Agreement with the Revolving Commitment set forth in such
agreement); provided that (1) no Default or Event of Default has occurred and is
continuing or would occur after giving effect thereto and (2) the covenants in
Section 6.10 would be satisfied on a Pro Forma Basis on the date of any such
amendment and for the most recent Test Period, after giving effect to any
Revolving Loans made on such date pursuant to the Incremental Revolving
Commitment. Any such agreement shall be reasonably satisfactory to the
Administrative Agent, shall amend the provisions of this Agreement and the other
Loan Documents and shall set forth the terms of the Revolving Loans to be made
pursuant to the Incremental Revolving Commitment established thereby (which
shall be the same as those of the Revolving Loans under this Agreement) and
effect such other changes (including changes to the provisions of this Section,
Section 2.14 and the definition of “Required Lenders”) as U.S. Borrower and the
Administrative Agent shall deem necessary or advisable in connection with the
Incremental Revolving Commitment; provided that no such agreement shall (i)
effect any change described in Section 11.02(b)(i) through (ix) without the
consent of each person required to consent to such change under such clause (it
being agreed, however, that the Incremental Revolving Commitment and any
Revolving Loans made pursuant thereto will not, of themselves, be deemed to
effect any of the changes described in Section 11.02(b)(vi) through (viii) and
(1)), (ii) amend Article V, VI or VIII to establish any affirmative or negative
covenant, Event of Default or remedy that by its terms benefits one or more
Classes, but not all Classes, of Loans or Borrowings without the prior written
consent of Lenders holding a majority in interest of the Loans and Commitments
of each Class not so benefited or (iii) change any other provision of this
Agreement or any other Loan Document that creates rights in favor of Lenders
holding Loans or Commitments of any existing Class, other than as necessary or
advisable in the judgment of the Administrative Agent to cause such provision to
take into account, or to make the benefits of such provision available to,
Lenders holding a portion of the Incremental Revolving Commitment. The Loans and
Borrowings established pursuant to the Incremental Revolving Commitment shall
constitute Loans and Borrowings under, and shall be entitled to all the benefits
afforded by, this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guarantees and
security interests created by the Security Documents. The Loan Parties shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after the
establishment of such Incremental Revolving Commitment.
 
SECTION 11.03  Expenses; Indemnity
 
.
 
(a)  The Loan Parties agree, jointly and severally, to pay, promptly upon
demand:
 
(i)  all reasonable costs and expenses incurred by the Arrangers, the
Administrative Agent, the Collateral Agent, the Swingline Lender and the Issuing
Bank, including the reasonable fees, charges and disburse-ments of Advisors for
the Arrangers, the Administrative Agent, the Collateral Agent, the Swingline
Lender and the Issuing Bank, in connection with the syndication of the Loans and
Commitments, the preparation, execution and delivery of the Loan Documents, the
administration of the Loans and Commitments, the perfection and maintenance of
the Liens securing the Collateral and any actual or proposed amendment,
supplement or waiver of any of the Loan Documents (whether or not the
transactions contem-plated hereby or thereby shall be consummated);
 
(ii)  all costs and expenses incurred by the Administrative Agent or the
Collateral Agent, including the reasonable fees, charges and disburse-ments of
Advisors for the Administrative Agent and the Collateral Agent, in connection
with any action, suit or other proceeding affecting the Collateral or any part
thereof, in which action, suit or proceeding the Administrative Agent or the
Collateral Agent is made a party or participates or in which the right to use
the Collateral or any part thereof is threatened, or in which it becomes
necessary in the judgment of the Administrative Agent or the Collateral Agent to
defend or uphold the Liens granted by the Security Documents (including any
action, suit or proceeding to establish or uphold the compliance of the
Collateral with any Requirements of Law);
 
(iii)  all costs and expenses incurred by the Arrangers, the Administrative
Agent, the Collateral Agent, the Swingline Lender, the Issuing Bank or any
Lender, including the reasonable fees, charges and disburse-ments of Advisors
for the Arrangers, the Administrative Agent, the Collateral Agent, the Swingline
Lender, the Issuing Bank or any Lender, incurred in connection with the
enforce-ment or protection of its rights under the Loan Documents, including its
rights under this Section 11.03(a), or in connection with the Loans made or
Letters of Credit issued hereunder and the collection of the Obligations,
including all such costs and expenses incurred during any workout, restructuring
or negotiations in respect of the Obligations; and
 
(iv)  all documentary and similar taxes and charges in respect of the Loan
Documents.
 
For purposes of this Section 11.03(a), “Advisors” shall mean legal counsel
(including local counsel), auditors, accountants, consultants, appraisers or
other advisors; provided that (x) in the case of clause (i), the engagement of
any Advisors other than legal counsel (including local counsel) shall be subject
to approval by U.S. Borrower (which approval shall not be unreasonably withheld)
and (y) in the case of clause (iii), the engagement of any Advisors other than
one firm of legal counsel by any Lender shall be subject to approval by the
Administrative Agent.
 
(b)  The Loan Parties agree, jointly and severally, to indemnify the Agents,
each Lender, the Issuing Bank and the Swingline Lender, each Affiliate of any of
the foregoing persons and each of their respective partners, controlling
persons, directors, officers, trustees, employees and agents (each such person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, all reasonable out-of-pocket costs and any and all losses, claims,
damages, liabilities, penalties, judgments, suits and related expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution, delivery, performance, administration or
enforcement of the Loan Documents, (ii) any actual or proposed use of the
proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, or (iv) any actual or alleged
presence or Release or threatened Release of Hazardous Materials, on, at, under
or from any property owned, leased or operated by any Company at any time, or
any Environmental Claim related in any way to any Company; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted solely from the gross negligence or willful misconduct of such
Indemnitee.
 
(c)  The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of the Loans
and Reimbursement Obligations, the release of all or any portion of the
Collateral, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents, the Issuing Bank or any Lender. All amounts due under this
Section 11.03 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.
 
(d)  To the extent that either Borrower fails to promptly pay any amount
required to be paid by it to the Agents, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Agents, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any of the Agents, the Issuing Bank or the Swingline Lender in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposure,
outstanding Term Loans and unused Commitments at the time.
 
SECTION 11.04  Successors and Assigns
 
.
 
(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that the Borrowers may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent, the Collateral Agent, the Issuing Lender,
the Swingline Lender and each Lender (and any attempted assignment or transfer
by either Borrower without such consent shall be null and void). Nothing in this
Agreement, express or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)  Any Lender shall have the right at any time to assign to one or more banks,
insurance companies, investment companies or funds or other institutions (other
than the Borrowers, Parent or any Subsidiary thereof) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender, an Affiliate of a Lender or a Lender
Affiliate, the Administrative Agent and U.S. Borrower (and, in the case of an
assignment of all or a portion of a Revolving Commitment or any Lender’s
obligations in respect of its LC Exposure or Swingline Exposure, the Issuing
Bank and the Swingline Lender) must give its prior written consent to such
assignment (which consents shall not be unreasonably withheld or delayed),
(ii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or a Lender Affiliate, any assignment made in connection with the syndication of
the Commitments and Loans by the Arrangers or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (x)
with respect to Term Loan Commitments and Term Loans, $1.0 million and (y) with
respect to Revolving Commitments and Revolving Loans, $2.5 million, unless each
of U.S. Borrower and the Administrative Agent otherwise consents, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, except that
this clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans other than an assignment of any
rights and obligations with respect to any Term Loans which may be assigned only
on a pro rata basis between (x)  U.S. Term Loans and (y) Canadian Term Loans
(i.e., an assignment of U.S. Term Loans representing a percentage of the total
principal amount of U.S. Term Loans then outstanding shall be accompanied by an
assignment of Canadian Term Loans representing the same percentage of the total
principal amount of Canadian Term Loans then outstanding), (iv) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500, (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and (vi) in the case of an
assignment to an Affiliate of Parent, such Affiliate hereby agrees that, unless
it holds all Loans of the applicable Class, its Loans and Commitments shall be
disregarded for purposes of determining the requisite percentage or number of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
under any Loan Document or make any determination or grant any consent
thereunder; and provided, further, that any consent of U.S. Borrower otherwise
required under this paragraph shall not be required if a Default has occurred
and is continuing or during the primary syndication of the Commitments. Subject
to acceptance and recording thereof pursuant to paragraph (d) of this Section,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement (provided that any liability of
either Borrower to such assignee under Section 2.12 or 2.13 shall be limited to
the amount, if any, that would have been payable thereunder by such Borrower in
the absence of such assignment, except to the extent any such amounts are
attributable to a Change in Law occurring after the date of such assignment),
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.15 and 11.03).
 
(c)  The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive in the absence of manifest error, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Issuing Bank, the Collateral Agent, the Swingline Lender and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.
 
(d)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(e)  Any Lender shall have the right at any time, without the consent of either
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender, to
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i), (ii) or (iii) of the first
proviso to Section 11.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.12, 2.13 and 2.15, so long as such
Participant complies with the requirements of each such Section, to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender; provided that such Participant agrees in writing to be subject to
Section 2.14(c) as though it were a Lender. Each Lender shall, acting for this
purpose as an agent of the Borrowers, maintain at one of its offices a register
for the recordation of the names and addresses of its Participants, and the
amount and terms of its participations; provided that no Lender shall be
required to disclose or share the information contained in such register with
the Borrowers or any other party, except as required by applicable law.
 
(f)  A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of the applicable Borrower (which consent shall not be unreasonably
withheld or delayed).
 
(g)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrowers or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities.
 
SECTION 11.05  Survival of Agreement
 
. All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.12, 2.14, 2.15 and 11.03 and Article X shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the payment of
the Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
 
SECTION 11.06  Counterparts; Integration; Effectiveness
 
. This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and the Fee Letter constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall become effective when the
conditions precedent set forth in Section 4.03 have been met and when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. The Borrowers, the Guarantors, the Agents and the
Lenders agree that (a) all obligations under the Existing Credit Agreement that
are not repaid on the Third Amendment Effectiveness Date shall continue to exist
under and be evidenced by this Agreement and the other Loan Documents and shall
constitute Obligations, (b) except as expressly stated herein or amended, the
other Loan Documents are ratified and confirmed as remaining unmodified and in
full force and effect with respect to all present and future Obligations, (c)
without limiting the foregoing, the existing Security Documents shall continue
to secure all present and future Obligations (or such part of them as is
described in the respective Security Documents) and (d) this Agreement is an
amendment and restatement, not a novation or rescission, of the Existing Credit
Agreement. The Borrower, the Guarantors, the Agent and the Lenders agree that
notwithstanding the foregoing or anything else herein to the contrary the
provisions of Article X and Section 11.03 of the Original Credit Agreement
survive and remain in full force and effect for the benefit of the Original
Agents. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 11.07  Severability
 
. Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
SECTION 11.08  Right of Setoff
 
. If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates are hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of either Borrower against any and all of the
obligations of such Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
 
SECTION 11.09  Governing Law; Jurisdiction; Consent to Service of Process
 
.
 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York, without regard to conflicts of law principles that
would require the application of the laws of another jurisdiction.
 
(b)  Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
 
(c)  Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 11.09(b). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)  Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than telecopy) in Section 11.01. Nothing in
this Agreement or any other Loan Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by applicable law.
 
SECTION 11.10  Waiver of Jury Trial
 
. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 11.11  Headings
 
. Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
SECTION 11.12  Confidentiality
 
. Each of the Agents, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ and Lender Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof),
(b) to the extent requested by any regulatory or self-regulatory authority,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the applicable Borrower and its obligations or (iii) any
rating agency for the purpose of obtaining a credit rating applicable to any
Loan or Loan Party, (g) with the consent of U.S. Borrower or (h) to the extent
such Information (i) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than U.S. Borrower or any Subsidiary.
For the purposes of this Section, “Information” means all information received
from U.S. Borrower or any Subsidiary relating to U.S. Borrower or any Subsidiary
or its business that is clearly identified at the time of delivery as
confidential, other than any such information that is available to any Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
U.S. Borrower or any Subsidiary. Any person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such person has exercised the
same degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information.
 
SECTION 11.13  Interest Rate Limitation
 
. Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
 
SECTION 11.14  Lender Addendum
 
. Each Lender to become a party to this Agreement on the Original Closing Date,
the First Amendment Effectiveness Date, the Second Amendment Effectiveness Date
or the Third Amendment Effectiveness Date shall do so by delivering to the
Administrative Agent a Lender Addendum duly executed by such Lender, the
applicable Borrower and the Administrative Agent.
 
SECTION 11.15  Obligations Absolute
 
. To the fullest extent permitted by applicable law, all obligations of the Loan
Parties hereunder shall be absolute and unconditional irrespective of:
 
(a)  any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
 
(b)  any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
 
(c)  any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
 
(d)  any exchange, release or non-perfection of any other Collateral, or any
release or
 
amendment or waiver of or consent to any departure from any guarantee, for all
or any of the Obligations;
 
(e)  any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or
 
(f)  any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties, except for the defense of
payment or performance of such obligations.
 
SECTION 11.16  Judgment Currency.
 
 
 
(a)  Each Borrower’s obligation hereunder and under the other Loan Documents to
make payments in dollars shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than dollars, except to the extent that such tender or recovery results in
the effective receipt by the Administrative Agent or the respective Lender of
the full amount of dollars expressed to be payable to the Administrative Agent
or such Lender under this Agreement or the other Loan Documents. If, for the
purpose of obtaining or enforcing judgment against a Borrower in any court or in
any jurisdiction, it becomes necessary to convert into or from any currency
other than dollars (such other currency being hereinafter referred to as the
“Judgment Currency”) an amount due in dollars, the conversion shall be made at
the rate of exchange (as quoted by the Administrative Agent or if the
Administrative Agent does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the Business Day immediately preceding the day
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).
 
(b)  If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial award at the rate of
exchange prevailing on the Judgment Currency Conversion Date.
 
(c)  For purposes of determining any rate of exchange for this Section 11.16,
such amounts shall include any premium and costs payable in connection with the
purchase of dollars.
 
SECTION 11.17  USA PATRIOT Act Notice
 
. Each Lender, the Swingline Lender and each Issuing Bank that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrowers (and any Subsidiary in whose
account a Letter of Credit is issued) that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrowers (and any Subsidiary in whose account a Letter of Credit is
issued), which information includes the name, address and tax identification
number of Borrowers or such Subsidiary and other information regarding Borrowers
or such Subsidiary that will allow such Lender or the Administrative Agent, as
applicable, to identify Borrowers or such Subsidiary in accordance with the Act.
This notice is given in accordance with the requirements of the Act and is
effective as to the Lenders, the Swingline Lender, each Issuing Bank and the
Administrative Agent.
 
[Signature Pages Follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
PLY GEM INDUSTRIES, INC.
 
 
By:   
 
 
Name: Shawn K. Poe
 
 
Title: Vice President, Chief Financial Officer, Treasurer and Secretary
 
CWD WINDOWS AND DOORS, INC.
 
 
By:   
 
 
Name: Shawn K. Poe
 
 
Title: Vice President, Treasurer and Secretary
 
PLY GEM HOLDINGS, INC.
 
 
By:   
 
Name: Shawn K. Poe
 
Title: Vice President, Chief Financial
Officer, Treasurer and Secretary
 
GREAT LAKES WINDOW, INC.
KROY BUILDING PRODUCTS, INC.
NAPCO, INC.
NAPCO WINDOW SYSTEMS, INC.
THERMAL-GARD, INC.
VARIFORM, INC.
 
 
By:   
 
 
Name: Shawn K. Poe
 
 
Title: Vice President, Treasurer and Secretary
 
MWM HOLDING, INC.
 
MW MANUFACTURERS INC.
 
PATRIOT MANUFACTURING, INC.
 
 
By:   
 
 
Name: Shawn K. Poe
 
 
Title: Vice President, Treasurer and Secretary
 


AWC HOLDING COMPANY
ALENCO HOLDING CORPORATION
ALENCO TRANS, INC.
AWC ARIZONA, INC.
ALENCO EXTRUSION MANAGEMENT, L.L.C.
ALENCO EXTRUSION GA, L.L.C.
ALUMINUM SCRAP RECYCLE, L.L.C.
ALENCO BUILDING PRODUCTS MANAGEMENT, L.L.C.
ALENCO WINDOW GA, L.L.C.
GLAZING INDUSTRIES MANAGEMENT, L.L.C.
ALENCO INTERESTS, L.L.C.


 
By:   
 
 
Name: Shawn K. Poe
 
 
Title: Vice President, Treasurer and Secretary
 
NEW ALENCO EXTRUSION, LTD.
By: Alenco Extrusion Management, L.L.C.
its General Partner


 
By:   
 
 
Name: Shawn K. Poe
 
 
Title: Vice President, Treasurer and Secretary
 

[Third Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------



NEW ALENCO WINDOW, LTD.
By: Alenco Building Products Management, L.L.C.
its General Partner


 
By:   
 
 
Name: Shawn K. Poe
 
 
Title: Vice President, Treasurer and Secretary
 
NEW GLAZING INDUSTRIES, LTD.
By: Glazing Industries Management, L.L.C.
 
its General Partner
 
 
By:   
 
 
Name: Shawn K. Poe
 
 
Title: Vice President, Treasurer and Secretary
 



[Third Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------



UBS SECURITIES LLC, as a Joint Lead Arranger
 
 
By:   
 
 
Name: 
 
 
Title: 
 
 
By:   
 
 
Name: 
 
 
Title: 
 
DEUTSCHE BANK SECURITIES INC.,
 
    as a Joint Lead Arranger
 
 
By:   
 
 
Name: 
 
 
Title: 
 
J.P. MORGAN SECURITIES INC.,
 
    as Co-Arranger
 
 
By:   
 
 
Name: 
 
 
Title: 
 
UBS AG, STAMFORD BRANCH, as Issuing Bank,
 
    Administrative Agent and Collateral Agent
 
 
By:   
 
 
Name: 
 
 
Title: 
 
 
By:   
 
 
Name: 
 
 
Title: 
 
DEUTSCHE BANK AG CAYMAN ISLANDS
 
    BRANCH, as Syndication Agent
 
 
By:   
 
 
Name: 
 
 
Title: 
 
 
By:   
 
 
Name: 
 
 
Title: 
 
JPMORGAN CHASE BANK,
 
    as Documentation Agent
 
 
By:   
 
 
Name: 
 
 
Title: 
 
UBS LOAN FINANCE LLC, as Swingline Lender
 
 
By:   
 
 
Name: 
 
 
Title: 
 
 
By:   
 
 
Name: 
 
 
Title: 
 



[Third Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------







Annex I
 
Applicable Margin
 
 
Total
 
Revolving Loans
Applicable
Fee
Leverage Ratio
 
Eurodollar
 
ABR
 
Level I
 
≥4.50:1.0
 
2.50%
 
1.50%
 
0.50%
 
Level II
 
<4.50:1.0 but
 
≥3.75:1.0
 
2.25%
 
1.25%
 
0.50%
 
Level III
 
<3.75:1.0 but
 
≥3.00:1.0
 
2.00%
 
1.00%
 
0.375%
 
Level IV
<3.00:1.0
1.75%
0.75%
0.375%



Each change in the Applicable Margin or Applicable Fee resulting from a change
in the Total Leverage Ratio shall be effective with respect to all Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(c), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change. Notwithstanding the
foregoing, the Leverage Ratio shall be deemed to be in Level I (i) from the
Original Closing Date to the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(c) for the fiscal period ended at least six months after the
Original Closing Date, (ii) at any time during which U.S. Borrower has failed to
deliver the financial statements and certificates required by Section 5.01(a) or
(b) and Section 5.01(c), respectively, and (iii) at any time during the
existence of an Event of Default.
 







--------------------------------------------------------------------------------





Annex II
 
Amortization Table
 
Date
 
U.S. Term Loan Amount
 
Canadian Term Loan Amount
 
 
June 30, 2006
 

$

937,500
 

$

62,500
 
 
September 30, 2006
 

$

937,500
 

$

62,500
 
 
December 31, 2006
 

$

937,500
 

$

62,500
 
 
March 31, 2007
 

$

937,500
 

$

62,500
 
 
June 30, 2007
 

$

937,500
 

$

62,500
 
 
September 30, 2007
 

$

937,500
 

$

62,500
 
 
December 31, 2007
 

$

937,500
 

$

62,500
 
 
March 31, 2008
 

$

937,500
 

$

62,500
 
 
June 30, 2008
 

$

937,500
 

$

62,500
 
 
September 30, 2008
 

$

937,500
 

$

62,500
 
 
December 31, 2008
 

$

937,500
 

$

62,500
 
 
March 31, 2009
 

$

937,500
 

$

62,500
 
 
June 30, 2009
 

$

937,500
 

$

62,500
 
 
September 30, 2009
 

$

937,500
 

$

62,500
 
 
December 31, 2009
 

$

937,500
 

$

62,500
 
 
March 31, 2010
 

$

937,500
 

$

62,500
 
 
June 30, 2010
 

$

937,500
 

$

62,500
 
 
September 30, 2010
 

$

937,500
 

$

62,500
 
 
December 31, 2010
 

$

937,500
 

$

62,500
 
 
March 31, 2011
 

$

937,500
 

$

62,500
 
 
August 15, 2011
 

$

356,250,000
 

$

23,750,000
 
 
Total
 
 

$


375,000,000

 

$


25,000,000

 


